Exhibit 10.1

 

 

SECOND AMENDED AND RESTATED
CREDIT AGREEMENT

 

dated as of

 

November 19, 2018

 

among

 

CARDTRONICS PLC

 

The Other Obligors Party Hereto,

 

The Lenders Party Hereto,

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,

 

J.P. MORGAN EUROPE LIMITED,
as Alternative Currency Agent,

 

BANK OF AMERICA, N.A.,
BARCLAYS BANK PLC
and
WELLS FARGO BANK, N.A.,
as Co-Syndication Agents

 

and

 

CAPITAL ONE, N.A.
and
COMPASS BANK,
as Co-Documentation Agents

 

*****

 

JPMORGAN CHASE BANK, N.A.,
BARCLAYS BANK PLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH, INCORPORATED
and
WELLS FARGO SECURITIES, LLC,
as Joint Bookrunners and Co-Lead Arrangers

 

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I Definitions

1

Section 1.01 Defined Terms

1

Section 1.02 Classification of Loans and Borrowings

35

Section 1.03 Terms Generally

36

Section 1.04 Accounting Terms; GAAP

36

Section 1.05 Determination of Equivalent Amounts

36

Section 1.06 Additional Alternative Currencies

37

Section 1.07 LCT Election

37

Section 1.08 Interest Rates; LIBOR Notification

38

Section 1.09 Divisions

39

 

 

ARTICLE II The Credits

39

Section 2.01 Commitments

39

Section 2.02 Loans and Borrowings

40

Section 2.03 Requests for Borrowings

41

Section 2.04 Swingline Loans

42

Section 2.05 Letters of Credit

44

Section 2.06 Funding of Borrowings

50

Section 2.07 Interest Elections

51

Section 2.08 Termination and Reduction of Commitments

52

Section 2.09 Repayment of Loans; Evidence of Debt

53

Section 2.10 Prepayment of Loans

53

Section 2.11 Fees

54

Section 2.12 Interest

55

Section 2.13 Market Disruption; Alternate Rate of Interest

57

Section 2.14 Increased Costs

59

Section 2.15 Break Funding Payments

60

Section 2.16 Taxes

61

Section 2.17 Payments; Generally; Pro Rata Treatment; Sharing of Set-offs

67

Section 2.18 Mitigation Obligations; Replacement of Lenders

69

Section 2.19 Increase of Commitments

70

Section 2.20 Defaulting Lenders

71

Section 2.21 Illegality

73

Section 2.22 Judgment Currency

74

 

 

ARTICLE III Representations and Warranties

74

Section 3.01 Organization

74

Section 3.02 Authority Relative to this Agreement

75

Section 3.03 No Violation

75

Section 3.04 Financial Statements

76

Section 3.05 Reserved

76

Section 3.06 Litigation

76

Section 3.07 Compliance with Law

76

 

i

--------------------------------------------------------------------------------



 

Section 3.08 Properties

76

Section 3.09 Intellectual Property

76

Section 3.10 Taxes

77

Section 3.11 Environmental Compliance

77

Section 3.12 Labor Matters

78

Section 3.13 Investment Company Status

78

Section 3.14 Insurance

78

Section 3.15 Solvency

78

Section 3.16 ERISA

79

Section 3.17 Disclosure

79

Section 3.18 Margin Stock

79

Section 3.19 Anti-Corruption Laws and Sanctions

80

Section 3.20 EEA Financial Institution

80

 

 

ARTICLE IV Conditions

80

Section 4.01 Effective Date

80

Section 4.02 Each Credit Event

82

Section 4.03 Credit Events for Limited Condition Transactions

82

 

 

ARTICLE V Affirmative Covenants

83

Section 5.01 Financial Statements

83

Section 5.02 Notices of Material Events

85

Section 5.03 Existence; Conduct of Business

86

Section 5.04 Payment of Obligations

86

Section 5.05 Maintenance of Properties; Insurance

86

Section 5.06 Books and Records; Inspection Rights

86

Section 5.07 Compliance with Laws

86

Section 5.08 Use of Proceeds and Letters of Credit

87

Section 5.09 Additional Guarantors; Termination of Guarantees

87

Section 5.10 Additional Borrowers; Removal of Borrowers

89

Section 5.11 Compliance with ERISA

91

Section 5.12 Compliance With Agreements

91

Section 5.13 Compliance with Environmental Laws; Environmental Reports

91

Section 5.14 Maintain Business

92

Section 5.15 Further Assurances

92

Section 5.16 Australian Restructuring

92

 

 

ARTICLE VI Negative Covenants

92

Section 6.01 Indebtedness

92

Section 6.02 Liens

93

Section 6.03 Fundamental Changes

94

Section 6.04 Asset Sales

95

Section 6.05 Investments

96

Section 6.06 Swap Agreements

97

Section 6.07 Restricted Payments

97

Section 6.08 Prepayments of Indebtedness

98

Section 6.09 Transactions with Affiliates

99

 

ii

--------------------------------------------------------------------------------



 

Section 6.10 Restrictive Agreements

99

Section 6.11 Business Acquisitions

99

Section 6.12 Constitutive Documents

100

Section 6.13 Reserved

100

Section 6.14 Amendment of Existing Indebtedness

100

Section 6.15 Changes in Fiscal Year

100

Section 6.16 Total Net Leverage Ratio

100

Section 6.17 Interest Coverage Ratio

100

 

 

ARTICLE VII Events of Default and Remedies

100

Section 7.01 Events of Default

100

Section 7.02 Cash Collateral

103

 

 

ARTICLE VIII The Administrative Agent

103

 

 

ARTICLE IX Guarantee

106

Section 9.01 The Guarantee

106

Section 9.02 Guaranty Unconditional

107

Section 9.03 Discharge Only upon Payment in Full; Reinstatement In Certain
Circumstances

108

Section 9.04 Waiver by Each Guarantor

109

Section 9.05 Subrogation

109

Section 9.06 Stay of Acceleration

109

Section 9.07 Limit of Liability

109

Section 9.08 Release upon Sale

109

Section 9.09 Benefit to Guarantor

110

Section 9.10 Keepwell

110

Section 9.11 Limitation for German Guarantors

110

Section 9.12 Limitation for South African Guarantors

113

 

 

ARTICLE X Miscellaneous

114

Section 10.01 Notices

114

Section 10.02 Waivers; Amendments

118

Section 10.03 Expenses; Indemnity; Damage Waiver

119

Section 10.04 Successors and Assigns

121

Section 10.05 Survival

124

Section 10.06 Counterparts; Integration; Effectiveness

125

Section 10.07 Severability

125

Section 10.08 Right of Setoff

125

Section 10.09 Governing Law; Jurisdiction; Consent to Service of Process

125

Section 10.10 WAIVER OF JURY TRIAL

126

Section 10.11 Headings

127

Section 10.12 Confidentiality

127

Section 10.13 Interest Rate Limitation

128

Section 10.14 USA Patriot Act

128

Section 10.15 Amendment and Restatement

128

Section 10.16 Exiting Lenders

129

 

iii

--------------------------------------------------------------------------------



 

Section 10.17 Limitation of Liability of CFC Subsidiaries

129

Section 10.18 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

130

Section 10.19 No Fiduciary Duty, etc.

130

Section 10.20 Limited Release

131

 

iv

--------------------------------------------------------------------------------



 

SCHEDULES:

 

Schedule 1.01(a)

—

CFC Guarantors

Schedule 1.01(b)

—

Credit Facility Guarantors

Schedule 1.01(c)

—

Non-Pro Rata Alternative Currencies and Lenders

Schedule 2.01(a)

—

Commitments

Schedule 2.01(b)

—

Letter of Credit Commitments

Schedule 2.01(c)

—

Swingline Commitments

Schedule 2.05

—

Existing Letters of Credit

Schedule 6.01

—

Existing Indebtedness

Schedule 6.02

—

Existing Liens

Schedule 6.05

—

Existing Investments

Schedule 6.10

—

Restrictive Agreements

 

EXHIBITS:

 

Exhibit 1.1A

—

Form of Addendum

Exhibit 1.1B

—

Form of Assignment and Assumption

Exhibit 1.1C

—

Form of New Lender Agreement

Exhibit 2.03

—

Form of Borrowing Request

Exhibit 2.07

—

Form of Interest Election Request

Exhibit 2.16

—

Forms of U.S. Tax Compliance Certificate

Exhibit 5.01(c)

—

Form of Compliance Certificate

Exhibit 5.10

—

Form of Borrower Accession Agreement

 

v

--------------------------------------------------------------------------------



 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
November 19, 2018 (the “Effective Date”), among Cardtronics plc, an English
public limited company (“Parent”), the other Obligors party hereto, the Lenders
party hereto, JPMorgan Chase Bank, N.A., as Administrative Agent, J.P. Morgan
Europe Limited, as Alternative Currency Agent, Bank of America, N.A., Barclays
Bank plc and Wells Fargo Bank, N.A., as Co-Syndication Agents and Capital One,
N.A. and Compass Bank, as Co-Documentation Agent.

 

PRELIMINARY STATEMENT:

 

WHEREAS, the Parent is a party to that certain Amended and Restated Credit
Agreement dated April 24, 2014 (as amended, the “Existing Credit Agreement”)
among the Parent, the other Obligors party thereto, the lenders party thereto,
JPMorgan Chase Bank, N.A., as administrative agent for such lenders, and J.P.
Morgan Europe Limited, as alternative currency agent; and

 

WHEREAS, the Parent, the other Obligors, the Administrative Agent, the
Alternative Currency Agent and the Lenders mutually desire to amend and restate
the Existing Credit Agreement in its entirety;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth herein, the Parent, the other Obligors, the Administrative Agent, the
Alternative Currency Agent and the Lenders agree that the Existing Credit
Agreement is amended and restated in its entirety as follows:

 

ARTICLE I
Definitions

 

Section 1.01  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Addendum” means the applicable agreement attached hereto as part of
Exhibit 1.1A.

 

“Additional Borrower” means any Person that becomes a Borrower pursuant to
Section 5.10.

 

“Adjusted LIBO Rate” means (a) with respect to any Eurocurrency Borrowing
denominated in Dollars for any Interest Period, an interest rate per annum
(rounded upwards, if necessary, to the next 1/100 of 1%) equal to (i) the LIBO
Rate for such Interest Period multiplied by (ii) the Statutory Reserve Rate and
(b) with respect to any Eurocurrency Borrowing denominated in an Alternative
Currency for any Interest Period, an interest rate per annum (rounded upwards,
if necessary, to the next 1/100 of 1%) equal to the LIBO Rate for such Interest
Period.

 

“Administrative Agent” means JPMorgan, in its capacity as administrative agent
for the Lenders hereunder.

 

1

--------------------------------------------------------------------------------



 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person at any date, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.

 

“Agreed Alternative Currency” means (a) Pounds Sterling, (b) Euros, (c) Canadian
Dollars, (d) Australian Dollars and (e) a currency, in the case of any Loan,
that is readily available in the amount required and freely convertible into
Dollars in the London interbank market on the Quotation Day for such Loan and
the date such Loan is to be advanced and, in the case of any Letter of Credit,
in which one or more Issuing Lenders has agreed to issue Letters of Credit, in
each case, as such currency has been approved in writing (including by email) by
the Administrative Agent and each Lender.

 

“Agreement” has the meaning set forth in the introductory paragraph hereof.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Prime Rate in effect on such day, (b) the FRBNY Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for an interest period of
one month plus 1%; provided that for the purpose of this definition, the
Adjusted LIBO Rate for any day shall be based on the LIBO Screen Rate (or if the
LIBO Screen Rate is not available for such one month Interest Period, the
Interpolated Rate) at approximately 11:00 a.m. London time on such day.  Any
change in the Alternate Base Rate due to a change in the Prime Rate, the FRBNY
Rate or the Adjusted LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the FRBNY Rate or the Adjusted
LIBO Rate, respectively.  If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.13, then the Alternate Base
Rate shall be the greater of clauses (a) and (b) above and shall be determined
without reference to clause (c) above.  For the avoidance of doubt, if the
Alternate Base Rate as determined pursuant to the foregoing would be less than
1%, such rate shall be deemed to be 1% for purposes of this Agreement.

 

“Alternative Currency” means any Agreed Alternative Currency or any Non-Pro Rata
Alternative Currency.

 

“Alternative Currency Agent” means J.P. Morgan Europe Limited in London, an
Affiliate of the Administrative Agent, acting at the request of the
Administrative Agent, together with any other Affiliate or branch of the
Administrative Agent acting in such capacity.

 

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Parent or its Subsidiaries from time to time concerning or
relating to bribery or corruption.

 

“Applicable Margin” means, on any day, the applicable per annum percentage set
forth at the appropriate intersection in the table shown below, based on the
Total Net Leverage Ratio for the most recently ended trailing four-quarter
period with respect to which the Parent is required to have delivered the
financial statements pursuant to Section 5.01 hereof (as such Total Net

 

2

--------------------------------------------------------------------------------



 

Leverage Ratio is calculated on Exhibit C of the Compliance Certificate
delivered under Section 5.01(c) by the Parent in connection with such financial
statement):

 

Level

 

Total Net Leverage
Ratio

 

Applicable Margin for
Eurocurrency, CDOR,
BBSY and JIBAR
Loans

 

Applicable Margin for
ABR and Canadian
Prime Rate Loans

 

I

 

X > 3.00

 

1.75

%

0.75

%

II

 

X > 2.00

 

1.50

%

0.50

%

III

 

X > 1.50

 

1.25

%

0.25

%

IV

 

X < 1.50

 

1.00

%

0.00

%

 

Each change in the Applicable Margin shall take effect on each date on which
such financial statements and Compliance Certificate are required to be
delivered pursuant to Section 5.01, commencing with the date on which such
financials statements and Compliance Certificate are required to be delivered
for the four-quarter period ending December 31, 2018.  Notwithstanding the
foregoing, for the period from the Effective Date through the date the financial
statements and Compliance Certificate are required to be delivered pursuant to
Section 5.01 for the fiscal quarter ended December 31, 2018, the Applicable
Margin shall be determined at Level II.  In the event that any financial
statement delivered pursuant to Section 5.01 is shown to be inaccurate when
delivered (regardless of whether this Agreement or the Commitments are in effect
when such inaccuracy is discovered), and such inaccuracy, if corrected, would
have led to the application of a higher Applicable Margin for any period (an
“Applicable Period”) than the Applicable Margin applied for such Applicable
Period, and only in such case, then the Parent shall immediately (i) deliver to
the Administrative Agent corrected financial statements for such Applicable
Period, (ii) determine the Applicable Margin for such Applicable Period based
upon the corrected financial statements, and (iii) immediately pay to the
Administrative Agent the accrued additional interest owing as a result of such
increased Applicable Margin for such Applicable Period, which payment shall be
promptly applied by the Administrative Agent in accordance with Section 2.17. 
This provision is in addition to the rights of the Administrative Agent and the
Lenders with respect to Section 2.12(e) and their other respective rights under
this Agreement.  If the Parent fails to deliver the financial statements and
corresponding Compliance Certificate to the Administrative Agent at the time
required pursuant to Section 5.01, then effective as of the date such financial
statements and corresponding Compliance Certificate were required to be
delivered pursuant to Section 5.01, the Applicable Margin shall be determined at
Level I and shall remain at such level until the date such financial statements
and corresponding Compliance Certificate are so delivered by the Parent.  In the
event that any such financial statement, if corrected, would have led to the
application of a lower Applicable Margin for the Applicable Period than the
Applicable Margin applied for such Applicable Period, the Administrative Agent
shall, at the request of the Parent, send out a single notice to the Lenders
requesting refund to the Administrative Agent of any overpayment of interest
relating thereto.  The Administrative Agent shall promptly remit any amounts
received to the Parent.

 

3

--------------------------------------------------------------------------------



 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that in the
case of Section 2.20 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment.  If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Revolving Credit Exposure, giving effect to any
Lender’s status as a Defaulting Lender at the time of determination.

 

“Arrangers” means, collectively, JPMorgan, Barclays, Merrill Lynch, Pierce,
Fenner & Smith, Incorporated (or any other registered broker-dealer wholly-owned
by Bank of America Corporation to which all or substantially all of Bank of
America Corporation’s or any of its subsidiaries’ investment banking, commercial
lending services or related businesses may be transferred after the Effective
Date) and Wells Fargo Securities, LLC, each in its capacity as co-lead arranger
and joint bookrunner.

 

“Asset Sale” means the sale, transfer, lease or disposition (in one transaction
or in an series of transactions and whether effected pursuant to a Division or
otherwise) by the Parent or any Restricted Subsidiary of (a) any of the Equity
Interest in any Restricted Subsidiary, (b) substantially all of the assets of
any division, business unit or line of business of the Parent or any Restricted
Subsidiary, or (c) any other assets (whether tangible or intangible) of the
Parent or any Restricted Subsidiary including, without limitation, any accounts
receivable.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent (which acceptance
may not be unreasonably withheld or delayed), in the form of Exhibit 1.1B or any
other form approved by the Administrative Agent.

 

“ATM Equipment” means automated teller machines and related equipment.

 

“Australian Dollars” means the lawful currency of Australia.

 

“Australian Restructuring” means the corporate restructuring of the Parent’s
Australian Subsidiaries and operations, as disclosed in writing to the
Administrative Agent and the Lenders prior to the Effective Date; provided that,
after giving effect to such corporate restructuring, there shall be no adverse
effect on the Collateral or Guarantees.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
all of the Commitments as set forth herein.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

4

--------------------------------------------------------------------------------



 

“Bank Bill Swap Reference Rate” means, with respect to any Borrowing denominated
in Australian Dollars for any Interest Period, (a) the applicable Screen Rate at
or about 10:30 a.m. Sydney time on the Quotation Day or (b) if no Screen Rate is
available for such Interest Period, the applicable Interpolated Rate as of such
time on the Quotation Day, or if applicable pursuant to Section 2.13(a), the
applicable Reference Bank Rate as of such time on the Quotation Day.

 

“Bank of America” means Bank of America, N.A.

 

“Bank Products” means each and any of the following bank services provided to
any Obligor by a Lender or any of its Affiliates: (a) commercial credit cards,
(b) commercial checking accounts, (c) stored value cards and (d) treasury
management services (including, without limitation, controlled disbursements,
automated clearinghouse transactions, return items, overdraft and interstate
depository network services); provided that Bank Products shall specifically
exclude services and fees in respect of vault cash or cash for use in ATM
Equipment.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business or assets appointed for it, including the Federal Deposit Insurance
Corporation or any state or federal regulatory authority acting in such
capacity, or, in the good faith determination of the Administrative Agent, has
taken any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person or any direct or
indirect parent company thereof by a Governmental Authority or instrumentality
thereof, provided, further, that such ownership interest does not result in or
provide such Person with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Person (or such Governmental Authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made by
such Person.

 

“Barclays” means Barclays Bank plc.

 

“BBSY” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Bank Bill Swap Reference Rate.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

 

5

--------------------------------------------------------------------------------



 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower Accession Agreement” means an agreement in the form of Exhibit 5.10.

 

“Borrowers” means the Parent, U.K. Holdco, U.S. Holdco, CATM USA, CATM UK, the
Canadian Borrower, CATM Europe Holdings Limited, Cardtronics Australasia Pty Ltd
and any other Wholly-Owned Restricted Subsidiary that becomes a Borrower
hereunder pursuant to Section 5.10(a), and “Borrower” means any one of them.

 

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, CDOR Loans,
BBSY Loans and JIBAR Loans, as to which a single Interest Period is in effect or
(b) a Swingline Loan.

 

“Borrowing Request” means a request by a Borrower for a Borrowing in accordance
with Section 2.03 and substantially in the form attached hereto as Exhibit 2.03
or such other form reasonably acceptable to the Administrative Agent.

 

“Business Acquisition” means (a) an Investment by the Parent or any Restricted
Subsidiary in any other Person pursuant to which such Person shall become a
Subsidiary or shall be merged into, amalgamated with or consolidated with the
Parent or any Restricted Subsidiary or (b) an acquisition by the Parent or any
Restricted Subsidiary of the property and assets of any Person (other than a
Subsidiary) that constitutes substantially all of the assets of such Person or
any division or other business unit of such Person.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City, New York or Houston, Texas are
authorized or required by Law to remain closed; provided that (a) when used in
connection with a Eurocurrency Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in the applicable currency in
the London interbank market or the principal financial center of the country in
which payment or purchase of such currency, (b) when used in connection with a
CDOR or Canadian Prime Rate Loan, the term “Business Day” shall also exclude any
day on which commercial banks in Toronto, Ontario are authorized or required by
Law to remain closed, (c) when used in connection with a BBSY Borrowing, the
term “Business Day” shall also exclude any day on which commercial banks in
Sydney are authorized or required by Law to remain closed, (d) when used in
connection with a JIBAR Borrowing, the term “Business Day” shall also exclude
any day on which commercial banks in Johannesburg are authorized or required by
Law to remain closed and (e) if the Borrowings which are the subject of a
borrowing, draw, payment, reimbursement or rate selection are denominated in
Euros, the term “Business Day” shall also exclude any day that is not a TARGET
Day.

 

“Call Spread Counterparties” means one or more financial institutions selected
by the Company.

 

“Canadian Borrower” means Cardtronics Canada Holdings Inc.

 

“Canadian Dealer Offered Rate” means, with respect to any Borrowing denominated
in Canadian Dollars for any Interest Period, (a) the applicable Screen Rate at
or about 10:00 a.m. 

 

6

--------------------------------------------------------------------------------



 

Toronto time on the Quotation Day or (b) if no Screen Rate is available for such
Interest Period, the applicable Interpolated Rate as of such time on the
Quotation Day, or if applicable pursuant to Section 2.13(a), the rate quoted by
the Administrative Agent as of such time on the Quotation Day, plus, in each
case, 0.10% per annum.

 

“Canadian Dollars” means the lawful currency of Canada.

 

“Canadian Prime Rate” means, on any day, the rate determined by the
Administrative Agent to be the higher of (a) the rate equal to the PRIMCAN Index
rate that appears on the Bloomberg screen at 10:15 a.m. Toronto time on such day
(or, in the event that the PRIMCAN Index is not published by Bloomberg, any
other information services that publishes such index from time to time, as
selected by the Administrative Agent in its reasonable discretion) and (ii) the
average rate for 30 day Canadian Dollar bankers’ acceptances that appears on the
Reuters Screen CDOR Page (or, in the event such rate does not appear on such
page or screen, on any successor or substitute page or screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time, as selected by the Administrative Agent
in its reasonable discretion) at 10:15 a.m. Toronto time on such day, plus 1%
per annum; provided, that if any of the above rates shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.  Any change
in the Canadian Prime Rate due to a change in the PRIMCAN Index or the CDOR Rate
shall be effective from and including the effective date of such change in the
PRIMCAN Index or CDOR Rate, respectively.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash Interest Expense” means, for any period, for the Parent and the Restricted
Subsidiaries on a consolidated basis, all cash interest payments made during
such period (including the portion of rents payable under Capital Lease
Obligations allocable to interest); provided that, in the case of any Restricted
Subsidiary that is not a Wholly-Owned Subsidiary, the amount of Cash Interest
Expense attributed to such Restricted Subsidiary shall be the Owned Percentage
of the amount that would otherwise be included in the absence of this proviso.

 

“CATM UK” means Cardtronics UK Limited, a private company incorporated under
English law.

 

“CATM USA” means Cardtronics USA, Inc., a Delaware corporation.

 

“CDOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Canadian Dealer Offered Rate.

 

“CFC” means a “controlled foreign corporation” as defined in Section 957 of the
Code.

 

7

--------------------------------------------------------------------------------



 

“CFC Borrower” means (a) each Borrower that is a CFC, (b) any Borrower that is
owned by a CFC and classified as a partnership or disregarded entity, in each
case for U.S. federal income tax purposes and (c) each Additional Borrower that
is described in clause (a) or (b) above and designated by the Borrower as a CFC
Borrower pursuant to Section 5.10.

 

“CFC Guarantor” means each CFC Borrower and, subject to Sections 5.09(g) and
9.08, each Material Restricted Subsidiary that is a CFC Subsidiary and each
other CFC Subsidiary that is required to be, or has otherwise become, a CFC
Guarantor pursuant to Section 5.09; provided, however, that any Material
Restricted Subsidiary that is listed as a Credit Facility Guarantor on Schedule
1.01(b) shall be treated as a Credit Facility Guarantor and not as a CFC
Guarantor.  Schedule 1.01(a) sets forth the CFC Guarantors as of the Effective
Date.

 

“CFC Subsidiary” means any Subsidiary that is (a) a CFC, (b) a U.S. Subsidiary,
owned directly by another U.S. Subsidiary, substantially all of the assets of
which consist of Equity Interests in, or Indebtedness of, one or more CFCs or
(c) owned directly or indirectly by a CFC.

 

“Change in Control” means (a) any Person or group (within the meaning of
Rule 13d-5 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934 as in effect on the date hereof) shall become the ultimate
beneficial owner (as defined in Rule 13d-3 of the Securities and Exchange
Commission under the Securities Exchange Act of 1934 as in effect on the date
hereof) of issued and outstanding Equity Interests of the Parent representing
more than 50% of the aggregate voting power in elections for directors of the
Parent on a fully diluted basis; or (b) a majority of the members of the board
of directors of the Parent shall cease to be either (i) Persons who were members
of the board of directors on the Effective Date or (ii) Persons who became
members of such board of directors after the Effective Date and whose election
or nomination was approved by a vote or consent of the majority of the members
of the board of directors that are either described in clause (i) above or who
were elected under this clause (ii).

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, (b) any change
in any Law or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
Law) by any Governmental Authority; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, regulations,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

8

--------------------------------------------------------------------------------



 

“Collateral” means all of the property described in the Security Documents
serving as security for the Loans.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.08 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 2.19 or Section 10.04.  The initial amount of each
Lender’s Commitment is set forth on Schedule 2.01(a), or in the Assignment and
Assumption or other documentation contemplated hereby pursuant to which such
Lender shall have assumed its Commitment, as applicable.  As of the Effective
Date, the aggregate amount of the Lenders’ Commitments is $600,000,000.

 

“Commitment Fee Rate” means, on any day, the applicable per annum percentage set
forth at the appropriate intersection in the table shown below, based on the
Total Net Leverage Ratio for the most recently ended trailing four-quarter
period with respect to which the Parent is required to have delivered the
financial statements pursuant to Section 5.01 hereof (as such Total Net Leverage
Ratio is calculated on Exhibit C of the Compliance Certificate delivered under
Section 5.01(c) by the Parent in connection with such financial statement):

 

Level

 

Total Net Leverage Ratio

 

Commitment Fee Rate

 

I

 

X > 3.00

 

0.35

%

II

 

X > 2.00

 

0.25

%

III

 

X > 1.50

 

0.20

%

IV

 

X < 1.50

 

0.15

%

 

Each change in the Commitment Fee Rate shall take effect on each date on which
such financial statements and Compliance Certificate are required to be
delivered pursuant to Section 5.01, commencing with the date on which such
financials statements and Compliance Certificate are required to be delivered
for the four-quarter period ending December 31, 2018.  Notwithstanding the
foregoing, for the period from the Effective Date through the date the financial
statements and Compliance Certificate are required to be delivered pursuant to
Section 5.01 for the fiscal quarter ended December 31, 2018, the Commitment Fee
Rate shall be determined at Level II.  In the event any financial statement
delivered pursuant to Section 5.01 is shown to be inaccurate when delivered
(regardless of whether this Agreement or the Commitments are in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
a higher Commitment Fee Rate for any period (an “Applicable Commitment Fee
Period”) than the Commitment Fee Rate applied for such Applicable Commitment Fee
Period, and only in such case, then the Parent shall immediately (i) deliver to
the Administrative Agent corrected financial statements for such Applicable
Commitment Fee Period, (ii) determine the Commitment Fee Rate for such
Applicable Commitment Fee Period based on the corrected financial statements,
and (iii) immediately pay to the Administrative Agent the additional accrued
commitment fees owing as a result of such increased Commitment Fee Rate for such
Applicable Commitment Fee Period, which payment shall be promptly applied in
accordance with Section 2.11.  This provision is in addition to the rights of
the Administrative Agent and Lenders with respect to

 

9

--------------------------------------------------------------------------------



 

Section 2.12(e) and their other respective rights under this Agreement.  If the
Parent fails to deliver the financial statements and corresponding Compliance
Certificate to the Administrative Agent at the time required pursuant to
Section 5.01, then effective as of the date such financial statements and
corresponding Compliance Certificate were required to be delivered pursuant to
Section 5.01, the Commitment Fee Rate shall be determined at Level I and shall
remain at such level until the date such financial statements and corresponding
Compliance Certificate are so delivered by the Parent.  In the event that any
such financial statement, if corrected, would have led to the application of a
lower Commitment Fee Rate for the Applicable Commitment Fee Period than the
Commitment Fee Rate applied for such Applicable Commitment Fee Period, the
Administrative Agent shall, at the request of the Parent, send out a single
notice to the Lenders requesting refund to the Administrative Agent of any
overpayment of commitment fees relating thereto.  The Administrative Agent shall
promptly remit any amounts received to the Parent.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Company” means Cardtronics, Inc., a Delaware corporation.

 

“Compliance Certificate” has the meaning assigned to such term in
Section 5.01(c).

 

“Computation Date” has the meaning assigned to such term in Section 1.05.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Adjusted EBITDA” means, for any period, for the Parent and the
Restricted Subsidiaries on a consolidated basis, an amount equal to Consolidated
Net Income for such period, plus (a) the following to the extent deducted in
calculating such Consolidated Net Income: (i) Consolidated Interest Expense for
such period, (ii) the provision for Federal, state, local and foreign income
taxes payable during such period, (iii) depreciation, accretion and amortization
expense, (iv) cash expenses incurred in connection with the Transactions and the
redemption of the 5.125% Senior Notes due 2022 issued by the Company and all
non-cash amortization of financing costs (including debt discount, debt issuance
costs, commissions, premiums and fees related to Indebtedness) of the Parent and
its Restricted Subsidiaries and (v) other extraordinary, non-cash and
non-recurring cash expenses reducing such Consolidated Net Income; provided that
any such non-recurring cash expenses shall not exceed $35,000,000 in any fiscal
year, and minus (b) to the extent included in calculating such Consolidated Net
Income, all non-cash items increasing Consolidated Net Income for such period;
provided that, in the case of any Restricted Subsidiary that is not a
Wholly-Owned Subsidiary, the amount included in the calculation of Consolidated
Adjusted EBITDA in respect of any such items or components thereof shall be the
Owned Percentage of the amount that would otherwise be included in the absence
of this proviso.

 

“Consolidated Adjusted Pro Forma EBITDA” means, for any period, for the Parent
and the Restricted Subsidiaries on a consolidated basis, Consolidated Adjusted
EBITDA for such period, adjusted to include the Consolidated Adjusted EBITDA
attributable to Business

 

10

--------------------------------------------------------------------------------



 

Acquisitions made in accordance with Section 6.11 during such period as if such
Business Acquisition occurred on the first day of such period, including
adjustments attributable to such Business Acquisitions so long as such
adjustments (a) have been certified by a Financial Officer as having been
prepared in good faith based upon reasonable assumptions, (b) are expected to
occur within nine months of the date such Business Acquisition is consummated,
(c) are permitted or required under Regulation S-X of the SEC and (d) do not
exceed $35,000,000 in the aggregate in any twelve month period.

 

“Consolidated Funded Indebtedness” means, as of the date of determination, for
the Parent and the Restricted Subsidiaries on a consolidated basis, all
Indebtedness evidenced by a note, bond, debenture or similar items with
regularly scheduled interest payments and a maturity date; provided that, in the
case of any Restricted Subsidiary that is not a Wholly-Owned Subsidiary, the
amount of Indebtedness attributed to such Restricted Subsidiary shall be the
Owned Percentage of the amount that would otherwise be included in the absence
of this proviso, unless the Parent or any Restricted Subsidiary that is a
Wholly-Owned Subsidiary guaranties a greater percentage than the Owned
Percentage, in which case the amount included in respect of such Indebtedness
shall be the percentage so guarantied.  For all purposes hereof, the term
“Consolidated Funded Indebtedness” shall exclude any operating lease that must
be recognized on the balance sheet of such Person as a lease liability and
right-of-use asset in accordance with the Financial Accounting Standards Board
Update No. 2016-02, dated February 2016 (Leases (Topic 842)), which adopts
Accounting Standards Codification 842.

 

“Consolidated Interest Expense” means, for any Person, determined on a
consolidated basis, the sum of all interest on Indebtedness paid or payable
(including the portion of rents payable under Capital Lease Obligations
allocable to interest) plus all original issue discounts and other interest
expense associated with Indebtedness amortized or required to be amortized in
accordance with GAAP.

 

“Consolidated Net Income” means, for any period, for the Parent and the
Restricted Subsidiaries on a consolidated basis, the net income or loss of the
Parent and the Restricted Subsidiaries for such period determined in accordance
with GAAP.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Convertible Senior Notes” means the Company’s 1.00% Convertible Senior Notes in
the principal amount of $287,500,000 due 2020.

 

“Credit Facility Guarantor” means each Borrower, subject to Sections 5.09(g) and
9.08, each Material Restricted Subsidiary, and each other Subsidiary that is
required to be, or has otherwise become, a Credit Facility Guarantor pursuant to
Section 5.09; provided, however, that a Credit Facility Guarantor shall not
include any such Person to the extent such Person is a CFC Subsidiary, other
than a CFC Subsidiary that is listed on Schedule 1.01(b).  Schedule 1.01(b) sets
forth the Credit Facility Guarantors as of the Effective Date.

 

11

--------------------------------------------------------------------------------



 

“Credit Party” means the Administrative Agent, the Alternative Currency Agent,
the Issuing Lenders, the Swingline Lenders or any other Lender.

 

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

 

“Default Rate” means (a) with respect to principal payments on the Loans, the
rate otherwise applicable to such Loans plus 2%, and (b) with respect to all
other amounts, the rate otherwise applicable to ABR Loans plus 2%.

 

“Defaulting Lender” means, subject to Section 2.20(b), any Lender that (a) has
failed within two Business Days of the date required to be funded or paid, to
(i) fund any portion of its Loans, (ii) fund any portion of its participations
in Letters of Credit or Swingline Loans or (iii) pay over to any Credit Party
any other amount required to be paid by it hereunder, unless, in the case of
clause (i) above, such Lender notifies the Administrative Agent and the Parent
in writing that such failure is the result of such Lender’s determination that a
condition precedent to funding specifically identified (and including the
particular default, if any) has not been satisfied, (b) has notified the Parent
or any Credit Party in writing, or has made a public statement to the effect,
that it does not intend to comply with any of its funding obligations under this
Agreement (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent specifically identified
and including the particular default, if any, to funding a Loan under this
Agreement cannot be satisfied), (c) has failed, within three Business Days after
written request by a Credit Party or the Parent, to confirm in writing to the
Administrative Agent and the Parent that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Parent), or (d) has, or has a
direct or indirect parent company that has, become the subject of (i) a
Bankruptcy Event or (ii) a Bail-In Action.  Any determination by the
Administrative Agent that a Lender is a Defaulting Lender under any one or more
of clauses (a) through (d) above shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.20(b)) upon delivery of written notice of such determination to the
Parent and each Credit Party.

 

“Dividing Person” has the meaning assigned to it in the definition of
“Division”.

 

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“DTTP Filing” means a HM Revenue & Customs’ Form DTTP2, duly completed and filed
by each U.K. Borrower within the applicable time limit, which contains the
scheme reference number and jurisdiction of tax residence provided by the Lender
either (i) in writing to the U.K. Borrowers and the Administrative Agent at the
Effective Date, or (ii) if the Lender is

 

12

--------------------------------------------------------------------------------



 

not a party to this Agreement at the Effective Date, to the U.K. Borrowers and
the Administrative Agent in the Assignment and Assumption of such Lender or such
other documentation contemplated hereby pursuant to which such Lender shall have
become a party hereto.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” has the meaning given in the preamble hereto.

 

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

 

“Environmental Laws” means all Laws issued or promulgated by any Governmental
Authority, relating in any way to the protection of the environment,
preservation or reclamation of natural resources or the management, release or
threatened release of any Hazardous Material or to health and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Parent or any Restricted Subsidiary directly
or indirectly resulting from or based upon (a) violation of any applicable
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials performed in violation of
applicable Environmental Laws, (c) exposure to any Hazardous Materials, (d) the
release or threatened release of any Hazardous Materials into the environment or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“Equivalent Amount” means, for any amount, at the time of determination thereof,
(a) if such amount is expressed in Dollars, such amount, (b) if such amount is
expressed in an Alternative Currency, the equivalent of such amount in Dollars
determined by using the rate of

 

13

--------------------------------------------------------------------------------



 

exchange for the purchase of Dollars with such Alternative Currency last
provided (either by publication or otherwise provided to the Administrative
Agent) by the applicable Thompson Reuters Corp. (“Reuters”) source on the
Business Day (New York City time) immediately preceding the date of
determination or if such service ceases to be available or ceases to provide a
rate of exchange for the purchase of Dollars with such Alternative Currency, as
provided by such other publicly available information service which provides
that rate of exchange at such time in place of Reuters chose by the
Administrative Agent in its sole discretion (or if such service ceases to be
available or ceases to provide such rate of exchange, the equivalent of such
amount in Dollars as determined by the Administrative Agent using any method of
determination it deems appropriate in its sole discretion) and (c) if such
amount is denominated in any other currency, the equivalent of such amount in
Dollars as determined by the Administrative Agent using any method of
determination it deems appropriate in its sole discretion.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414(b), (c), (m) or (o) of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Company or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Company or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Euro” and “Euros” mean the currency of the participating member states of the
EMU.

 

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

 

14

--------------------------------------------------------------------------------



 

“Event of Default” has the meaning assigned to such term in Section 7.01.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation.  If a Swap Obligation arising under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized or resident under the laws of, or having its
principal office or, in the case of any Lender, its applicable lending office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Parent under Section 2.18(b)) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 2.16,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.16(g), (h), (i) or (j), as
applicable, (d) any U.S. federal withholding Taxes imposed under FATCA, (e) any
U.K. Excluded Withholding Taxes and (f) any German Excluded Withholding Taxes.

 

“Existing Credit Agreement” has the meaning given in the preamble hereto.

 

“Existing Indebtedness” means Indebtedness existing on the Effective Date and
set forth in Schedule 6.01.

 

“Existing Letters of Credit” means the letters of credit set forth on Schedule
2.05.

 

“Facility Office” means (a) in respect of a Lender, the office or offices
notified by such Lender to the Administrative Agent in writing on or before the
date it becomes a Lender (or, following such date, by not less than five
Business Days’ written notice) as the office or offices through which it will
perform its obligations under this Agreement and (b) in respect of any other
party to this Agreement (other than an Obligor), the office in the jurisdiction
in which such Person is resident for tax purposes.

 

15

--------------------------------------------------------------------------------



 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
such intergovernmental agreement.

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
FRBNY based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the FRBNY shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
FRBNY as the federal funds effective rate.

 

“Fee Letter” means the letter agreement dated November 2, 2018, by and between
the Parent and JPMorgan pertaining to certain fees payable in connection with
this Agreement.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Parent.

 

“Finco Entities” means CATM Luxembourg I S.à. r.l., a Luxembourg limited
liability company, its Subsidiaries and any other Subsidiary created, formed or
acquired, in each case, so long as such Finco Entity’s only assets consist of
(i) intercompany Indebtedness owed to it and any payments thereon, (ii) any
other assets reasonably necessary for the operation of its business that are
insignificant in value and (iii) Equity Interests in Subsidiaries, and it does
not engage in any business other than the ownership of such assets and
activities reasonably related thereto.

 

“Foreign Lender” means (a) with respect to any Borrower that is a U.S. Person, a
Lender that is not a U.S. Person, and (b) with respect to any Borrower that is
not a U.S. Person, a Lender that is resident or organized under the laws of a
jurisdiction other than that in which such Borrower is resident for tax
purposes.

 

“FRBNY” means the Federal Reserve Bank of New York.

 

“FRBNY Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “FRBNY Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Lender, such Defaulting Lender’s Applicable Percentage of
the outstanding LC Exposure with respect to Letters of Credit issued by such
Issuing Lender other than LC Exposure as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or cash
collateralized in accordance with the terms of Section 2.05(j), and (b) with
respect to any Swingline Lender, such Defaulting Lender’s Applicable Percentage
of outstanding

 

16

--------------------------------------------------------------------------------



 

Swingline Loans made by such Swingline Lender other than Swingline Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“German Excluded Withholding Taxes” means any deduction or withholding for or on
account of any German Tax from a payment under any Loan where: (a) the payment
could have been made to the relevant Lender without any deduction or withholding
if the Lender had been a German Qualifying Lender, but on that date that Lender
is not or has ceased to be a German Qualifying Lender other than as a result of
any change after the date it became a Lender under this Agreement in (or in the
interpretation, administration, or application of) any law or treaty or any
published practice or published concession of any relevant taxing authority; or
(b) the relevant Lender is a German Treaty Lender and the Obligor making the
payment is able to demonstrate that the payment could have been made to the
Lender without the German Tax deduction had such Lender complied with its
obligations under Section 2.16(g) or (i) (as applicable).

 

“German Qualifying Lender” means, in respect of a payment by or in respect of a
Borrower established in Germany, a Lender which is beneficially entitled to
interest payable to that Lender in respect of an advance under a Loan Document
and is (a) lending through a Facility Office in Germany or (b) a German Treaty
Lender.

 

“German Tax” means any Tax imposed under the laws of Germany or by any political
subdivision, instrumentality or governmental agency in Germany having taxing
authority.

 

“German Treaty Lender” means, in relation to a payment of interest by or in
respect of a Borrower established in Germany under a Loan Document, a Lender
which (a) is treated as a resident of a German Treaty State for the purposes of
the German Treaty; (b) does not carry on a business in Germany through a
permanent establishment with which that Lender’s participation in a Loan is
effectively connected; and (c) fulfils any other conditions which must be
fulfilled under the German Treaty and the laws of Germany by residents of that
German Treaty State for such residents to obtain full exemption from taxation on
interest in Germany (including the completion of any necessary procedural
formalities).

 

“German Treaty State” means a jurisdiction having a double taxation agreement (a
“German Treaty”) with Germany which makes provision for full exemption from tax
imposed by Germany on interest.

 

“Governmental Approval” means (a) any authorization, consent, approval, license,
waiver, or exemption, by or with or (b) any required filing or registration by
or with, or any other action or deemed action by or on behalf of, any
Governmental Authority.

 

“Governmental Authority” means the government of the United States of America or
any other nation or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or

 

17

--------------------------------------------------------------------------------



 

pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

 

“guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided, that the term guarantee shall not include endorsements
for collection or deposit in the ordinary course of business.

 

“Guarantee Termination” has the meaning assigned to such term in
Section 5.09(g).

 

“Guarantees” means the guarantees issued pursuant to this Agreement as contained
in Article IX hereof.

 

“Guarantors” means the Credit Facility Guarantors and the CFC Guarantors.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature to the extent any of the foregoing are
present in quantities or concentrations prohibited under the Environmental Laws
but does not include normal quantities of any material present or used in the
ordinary course of business, including, without limitation, materials such as
substances and materials used in the operation or maintenance of ATM Equipment,
office or cleaning supplies, typical building and maintenance materials and
employee and invitee vehicles and vehicle fuels.

 

“HMRC DT Treaty Passport scheme” means the HM Revenue and Customs Double
Taxation Treaty Passport Scheme.

 

“Immaterial Subsidiary” means any Subsidiary that is not a Material Subsidiary.

 

“Increasing Lender” has the meaning assigned to such term in Section 2.19.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (including
earn-out obligations but only once non-contingent and determinable), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be

 

18

--------------------------------------------------------------------------------



 

secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (g) all guarantees by
such Person of Indebtedness of others, (h) the principal portion of all Capital
Lease Obligations of such Person, (i) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty and (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances.  For the avoidance of doubt, Indebtedness of
the Parent or any Restricted Subsidiary shall not include obligations of such
Person to providers of vault services.  The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor; provided that, in the case of any Restricted
Subsidiary that is not a Wholly-Owned Subsidiary, the amount of Indebtedness
attributed to such Restricted Subsidiary shall be the Owned Percentage of the
amount that would otherwise be included in the absence of this proviso, unless
the Parent or any Restricted Subsidiary that is a Wholly-Owned Subsidiary
guaranties a greater percentage than the Owned Percentage, in which case the
amount included in respect of such Indebtedness shall be the percentage so
guarantied.  For all purposes hereof, the term “Indebtedness” shall exclude any
operating lease that must be recognized on the balance sheet of such Person as a
lease liability and right-of-use asset in accordance with the Financial
Accounting Standards Board Update No. 2016-02, dated February 2016 (Leases
(Topic 842)), which adopts Accounting Standards Codification 842.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Obligor under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Interest Coverage Ratio” means, as of the end of each fiscal quarter, the ratio
of (a) Consolidated Adjusted Pro Forma EBITDA for the four quarter period then
ended to (b) Cash Interest Expense during such period.

 

“Interest Election Request” means a request by a Borrower to convert or continue
a Revolving Borrowing in accordance with Section 2.07 and substantially in the
form attached hereto as Exhibit 2.07 or such other form reasonably acceptable to
the Administrative Agent.

 

“Interest Payment Date” means (a) with respect to any Canadian Prime Rate Loan
or ABR Loan (in each case, other than a Swingline Loan), the last day of each
March, June, September and December, (b) with respect to any Eurocurrency Loan,
CDOR Loan, BBSY Loan or JIBAR Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Borrowing, CDOR Borrowing, BBSY Borrowing or JIBAR Borrowing with
an Interest Period of more than three months’ duration, each day prior to the
last day of such Interest Period that occurs at intervals of three months’
duration after the first day of such Interest Period and (c) with respect to any
Swingline Loan, the day that such Loan is required to be repaid pursuant to
Section 2.09.

 

“Interest Period” means with respect to any Eurocurrency, CDOR, BBSY or JIBAR
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months (or,

 

19

--------------------------------------------------------------------------------



 

with the consent of each relevant Lender, twelve months) thereafter, as the
relevant Borrower may elect; provided, that (i) if any Interest Period would end
on a day other than a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day and (ii) any Interest Period that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period.  For purposes hereof, the date of a Borrowing initially shall
be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the applicable Screen
Rate) determined by the Alternative Currency Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the applicable Screen
Rate for the longest period (for which the applicable rate is available for the
applicable currency) that is shorter than the relevant Interest Period and
(b) the Screen Rate for the shortest period (for which such rate is available
for the applicable currency) that exceeds the relevant Interest Period, in each
case, on the Quotation Day for such Interest Period, in each case, at such
time.  When determining the rate for a period that is less than the shortest
period for which the relevant rate applicable to Loans in an Alternative
Currency is available, the applicable rate for purposes of clause (a) above
shall be deemed to be the overnight screen rate where “overnight screen rate”
means, in relation to any currency, the overnight rate for such currency
determined by the Alternative Currency Agent from such service as the
Alternative Currency Agent may select.

 

“Investment” means any investment in any Person, whether by means of a purchase
of Equity Interests or debt securities, capital contribution, loan, time deposit
or other similar investments (but not including any demand deposit).

 

“IRS” means the United States Internal Revenue Service.

 

“Issuing Lender” means JPMorgan, Bank of America, Barclays and Wells Fargo, each
in its capacity as an issuer of Letters of Credit hereunder, and its successors
in such capacity as provided in Section 2.05(i), and JPMorgan, in its capacity
as issuer of the Existing Letters of Credit.  Any Issuing Lender may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Lender, in which case the term “Issuing Lender” shall include
any such Affiliate with respect to Letters of Credit issued by such Affiliate. 
Each reference herein to the “Issuing Lender” in connection with a Letter of
Credit or other matter shall be deemed to be a reference to the relevant Issuing
Lender with respect thereto.

 

“JIBAR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Johannesburg Interbank Agreed Rate.

 

“Johannesburg Interbank Agreed Rate” means, with respect to any Borrowing
denominated in Rand for any Interest Period, (a) the applicable Screen Rate at
or about 11:00

 

20

--------------------------------------------------------------------------------



 

a.m. Johannesburg time on the Quotation Day or (b) if no Screen Rate is
available for such Interest Period, the applicable Interpolated Rate as of such
time on the Quotation Day, or if applicable pursuant to Section 2.13(a), the
applicable Reference Bank Rate as of such time on the Quotation Day.

 

“JPMorgan” means JPMorgan Chase Bank, N.A.

 

“Law” means all laws, statutes, treaties, ordinances, codes, acts, rules,
regulations and Orders of all Governmental Authorities, whether now or hereafter
in effect.

 

“LC Disbursement” means a payment made by an Issuing Lender pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the Equivalent Amount of the sum of (a) the
aggregate undrawn amount of all outstanding Letters of Credit at such time plus
(b) the aggregate amount of all LC Disbursements that have not yet been
reimbursed by or on behalf of the Borrowers or converted into a Loan pursuant to
Section 2.05(e) at such time.  The LC Exposure of any Lender at any time shall
be its Applicable Percentage of the total LC Exposure at such time.

 

“LCT Election” has the meaning set forth in Section 1.07(a).

 

“LCT Test Date” has the meaning set forth in Section 1.07(a).

 

“Lender Swap Agreement” means (a) any Swap Agreement between the Parent or any
Restricted Subsidiary and any Lender or any Affiliate of any Lender which is in
existence on the Effective Date or which is entered into while such Person is a
Lender or an Affiliate of a Lender even if such Person ceases to be a Lender or
an Affiliate of a Lender after entering into such Swap Agreement and (b) any
Swap Agreement between the Parent or any Restricted Subsidiary and any Person or
any Affiliate of such Person which is in existence on the Effective Date and was
entered into while such Person was a “Lender” under the Existing Credit
Agreement.

 

“Lenders” means the Persons listed on Schedule 2.01(a) as Lenders and any other
Person that shall have become a Lender hereto pursuant to an Assignment and
Assumption or other documentation contemplated hereby, but in any event,
excluding any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption or other documentation contemplated hereby.  Unless
the context otherwise requires, the term “Lenders” includes the Swingline
Lenders and the Issuing Lenders.

 

“Letter of Credit” means any standby letter of credit issued pursuant to this
Agreement.

 

“Letter of Credit Agreement” has the meaning assigned to it in Section 2.05(b).

 

“Letter of Credit Commitment” means, with respect to each Issuing Lender, the
commitment of such Issuing Lender to issue Letters of Credit hereunder.  The
initial amount of each Issuing Lender’s Letter of Credit Commitment is set forth
on Schedule 2.01(b), or if an Issuing Lender has entered into an Assignment and
Assumption or has otherwise assumed a Letter of Credit Commitment after the
Effective Date, the amount set forth for such Issuing

 

21

--------------------------------------------------------------------------------



 

Lender as its Letter of Credit Commitment in the Register maintained by the
Administrative Agent.  The Letter of Credit Commitment of an Issuing Lender may
be modified from time to time by agreement between such Issuing Lender and the
Borrowers, and notified to the Administrative Agent.

 

“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any applicable
currency and for any Interest Period, (a) the applicable Screen Rate as of
approximately 11:00 a.m., London time, on the Quotation Day, or (b) if no Screen
Rate is available for such currency or for such Interest Period, the applicable
Interpolated Rate as of such time on the Quotation Day or, if applicable
pursuant to the terms of Section 2.13(a), the applicable Reference Bank Rate as
of such time on the Quotation Day.

 

“LIBO Screen Rate” means the London interbank offered rate as administered by
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for a period equal in length to such Interest
Period as displayed on page LIBOR01 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen,
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion); provided that if the LIBO Screen Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, charge or security interest in, on or of such asset to
secure or provide for the payment of any obligation of any Person, (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset and
(c) in the case of securities, any purchase option, call or similar right of a
third party with respect to such securities.

 

“Limited Condition Transaction” means (a) any Business Acquisition permitted
hereunder the consummation of which is not conditioned on the availability of,
or on obtaining, third-party financing, (b) any redemption, repurchase,
defeasance, satisfaction and discharge or repayment of the Convertible Senior
Notes and (c) any redemption, repurchase, defeasance, satisfaction and discharge
or repayment of other Indebtedness (i) occurring within ninety (90) days after
the Effective Date and (ii) requiring irrevocable notice in advance of such
redemption, repurchase, defeasance, satisfaction and discharge or repayment.

 

“Loan Documents” means this Agreement, any Notes, the Letter of Credit
Agreements, the Security Documents and the Fee Letter.

 

“Loans” means the loans made by the Lenders pursuant to this Agreement.

 

“Local Time” means (a) with respect to a Loan, Borrowing or Letter of Credit
denominated in Dollars, Houston, Texas time, (b) with respect to a Loan,
Borrowing or Letter of Credit denominated in Canadian Dollars, Toronto time,
(c) with respect to a Loan, Borrowing or Letter of Credit denominated in
Australian Dollars, Sydney time, (d) with respect to a Loan,

 

22

--------------------------------------------------------------------------------



 

Borrowing or Letter of Credit denominated in Rand, Johannesburg time and
(e) with respect to a Loan, Borrowing or Letter of Credit denominated in any
other Alternative Currency, London time.

 

“Majority Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50.0% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time.  The Revolving
Credit Exposure and unused Commitment of any Defaulting Lender shall be
disregarded in determining the Majority Lenders at any time.

 

“Material Adverse Effect” means a circumstance or condition affecting the
business, assets, operations, properties or financial condition of the Parent
and the Restricted Subsidiaries, taken as a whole, that would, individually or
in the aggregate, materially adversely affect (a) the ability of the Obligors,
taken as a whole, to pay the Obligations under the Loan Documents or (b) the
rights and remedies of the Administrative Agent and the Lenders under the Loan
Documents.

 

“Material Indebtedness” means Indebtedness, or obligations in respect of one or
more Swap Agreements, of any one or more of the Parent and the Restricted
Subsidiaries in an aggregate principal amount exceeding $50,000,000 (or the
equivalent amount thereof in any foreign currency).  For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of the Parent
or any Restricted Subsidiary in respect of any Swap Agreement at any time shall
be the Swap Termination Value.

 

“Material Restricted Subsidiary” means each Material Subsidiary that is a
Restricted Subsidiary.

 

“Material Subsidiary” means a Wholly-Owned Subsidiary that either generates 5%
or more of the consolidated gross revenues of the Parent and its Subsidiaries on
a consolidated basis or holds assets that constitute 5% or more of all assets of
the Parent and its Subsidiaries on a consolidated basis; provided that none of
the Finco Entities will be deemed to be a Material Subsidiary.

 

“Maturity Date” means the earlier of (a) the fifth (5th) anniversary of the
Effective Date and (b) the date that is six months before the maturity of 5.125%
Senior Notes due 2022 issued by the Company (unless such Senior Notes are
redeemed, repaid or otherwise retired prior to such date).

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“New Lender” has the meaning assigned such term in Section 2.19.

 

“New Lender Agreement” means a New Lender Agreement entered into by a New Lender
in accordance with Section 2.19 and accepted by the Administrative Agent in the
form of Exhibit 1.1C, or any other form approved by Administrative Agent.

 

23

--------------------------------------------------------------------------------



 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Pro Rata Alternative Currency” means (a) Rand and (b) a currency, in the
case of any Loan, that is readily available in the amount required and freely
convertible into Dollars in the London interbank market on the Quotation Day for
such Loan and the date such Loan is to be advanced and, in the case of any
Letter of Credit, in which one or more Issuing Lenders has agreed to issue
Letters of Credit, in each case, as such currency has been approved in writing
(including by email) by the Administrative Agent and the Majority Lenders;
provided that, (i) for purposes of Swingline Loans, such currency must be
approved by all of the Lenders and all of the Swingline Lenders and (ii) for
purposes of Letters of Credit, such currency must be approved by all of the
Lenders.  Schedule 1.01(c) sets forth, as of the Effective Date, the currencies
that are Non-Pro Rata Alternative Currencies, whether each such currency is
available for Letters of Credit and Swingline Loans hereunder, the Lenders that
have agreed to fund Revolving Loans in such currencies and the Issuing Lenders
that have agreed to issue Letters of Credit denominated in such currencies. 
After the Effective Date, upon the approval of any other currency as a Non-Pro
Rata Alternative Currency or the addition of any new Lenders hereto pursuant to
Section 2.19 or 10.04(b), Schedule 1.01(c) shall be deemed to have been amended
to (i) add such new Non-Pro Rata Alternative Currency thereto, (ii) state
whether such new Non-Pro Rata Alternative Currency is available for Letters of
Credit and Swingline Loans and (iii) reflect the identity of (A) the Lenders
that have agreed to fund Revolving Loans in such new Non-Pro Rata Alternative
Currency or the then existing Non-Pro Rata Alternative Currencies, as the case
may be and (B) the Issuing Lenders that have agreed to issue Letters of Credit
denominated in such new Non-Pro Rata Alternative Currency.

 

“Note” means a promissory note executed and delivered pursuant to
Section 2.09(d).

 

“Obligations” means, without duplication, (a) all principal, interest (including
post-petition interest), fees, reimbursements, indemnifications, and other
amounts now or hereafter owed by the Borrowers or any of the Guarantors to the
Lenders, the Swingline Lenders, the Issuing Lenders, the Alternative Currency
Agent or the Administrative Agent under this Agreement and the Loan Documents,
including, such obligations with respect to Letters of Credit, and any
increases, extensions, and rearrangements of those obligations under any
amendments, supplements, and other modifications of the documents and agreements
creating those obligations, (b) all obligations in respect of any Lender Swap
Agreement and (c) all obligations in respect of Bank Products; provided that,
with respect to any Guarantor, the Obligations shall specifically exclude the
Excluded Swap Obligations of such Guarantor.

 

“Obligors” means, collectively, the Borrowers and the Guarantors.

 

“Order” means an order, writ, judgment, award, injunction, decree, ruling or
decision of any Governmental Authority or arbitrator, to the extent the Parent
or applicable Restricted Subsidiary has submitted a claim to, or is bound by the
decision of, binding arbitration.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered,

 

24

--------------------------------------------------------------------------------



 

become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18(b)).

 

“Overnight Alternative Currency Rate” means, for any amount payable in an
Alternative Currency, the rate of interest per annum as determined by the
Alternative Currency Agent at which overnight or weekend deposits in the
relevant currency (or if such amount due remains unpaid for more than three
(3) Business Days, then for such other period of time as the Alternative
Currency Agent may reasonably determine) for delivery in immediately available
and freely transferable funds would be offered by the Alternative Currency Agent
to major banks in the interbank market upon request of such major banks for the
relevant currency as determined above and in an amount comparable to the unpaid
principal amount of the related Loan or LC Disbursement, plus any taxes, levies,
imposts, duties, deductions, charges or withholdings imposed upon, or charged
to, the Alternative Currency Agent by any relevant correspondent bank in respect
of such amount in such relevant currency.

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the FRBNY as set forth on its public website from time to time)
and published on the next succeeding Business Day by the FRBNY as an overnight
bank funding rate.

 

“Overnight Foreign Currency Rate” means the rate of interest per annum (rounded
upwards, if necessary, to the next 1/16th of 1%) at which overnight deposits in
the applicable Alternative Currency (as the case may be) in an amount
approximately equal to the amount with respect to which such rate is being
determined would be offered for such day by a branch or affiliate of the
Alternative Currency Agent in the London interbank market for such currency to
major banks in the London interbank market.

 

“Owned Percentage” means, in the case of any Restricted Subsidiary that is not a
Wholly-Owned Subsidiary, the percentage of Equity Interests therein owned
directly or indirectly by the Parent or any Restricted Subsidiary.

 

“Parent” has the meaning given in the preamble hereto.

 

“Participant” has the meaning set forth in Section 10.04.

 

“Participant Register” has the meaning set forth in Section 10.04.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

25

--------------------------------------------------------------------------------



 

“Permitted Bond Hedge Transaction(s)” means the bond hedge or capped call
options purchased by the Company from the Call Spread Counterparties to hedge
the Company’s payment and/or delivery obligations due upon conversion of the
Convertible Senior Notes.

 

“Permitted Encumbrances” means:

 

(a)                                 Liens imposed by law for Taxes that are not
yet due or are being contested in compliance with Section 5.04;

 

(b)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s, landlord’s and other like Liens imposed by law or by
contract provided such contract does not grant Liens in any property other than
such property covered by Liens imposed by operation of law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 30 days or are being contested in compliance with Section 5.04;

 

(c)                                  Liens arising in the ordinary course of
business associated with workers’ compensation, unemployment insurance and other
social security laws or regulations (including, without limitation, pursuant to
Section 8a of the German Old Age Employees Act (Altersteilzeitgesetz) or
Section 7e of the Fourth Book of the German Social Code (Sozialgesetzbuch IV));

 

(d)                                 deposits to secure the performance of bids,
trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;

 

(e)                                  Liens of financial institutions on accounts
or deposits maintained therein to the extent arising by operation of law or
within the documentation establishing said account to the extent same secure
charges, fees and expenses owing or potentially owing to said institution;

 

(f)                                   judgment liens in respect of judgments
that do not constitute an Event of Default under clause (k) of Section 7.01;

 

(g)                                  easements, zoning restrictions,
rights-of-way and similar encumbrances on real property imposed by law or
arising in the ordinary course of business that do not secure any monetary
obligations and do not materially detract from the value of the affected
property or interfere with the ordinary conduct of business of the Parent or any
Restricted Subsidiary; and

 

(h)                                 an interest that is a Lien by virtue only of
the operation of section 12(3) of the Australian Personal Property Securities
Act 2009 (Cth) provided that it does not secure the payment or performance of an
obligation.

 

“Permitted Indebtedness” means Indebtedness that the Obligors and their
respective Restrictive Subsidiaries are permitted to create, incur, assume or
permit to exist pursuant to Section 6.01.

 

26

--------------------------------------------------------------------------------



 

“Permitted Investments” means:

 

(a)                                 direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States of America, an EEA Member Country or Switzerland (or by any agency or
instrumentality thereof to the extent such obligations are backed by the full
faith and credit of the relevant state), in each case, maturing within one year
from the date of acquisition thereof;

 

(b)                                 investments in commercial paper maturing
within 270 days from the date of acquisition thereof and issued by any Lender,
any Affiliate of a Lender or any commercial banking institution or corporation
rated at least P-1 by Moody’s or A-1 by S&P;

 

(c)                                  investments in certificates of deposit,
banker’s acceptances and time deposits maturing within 270 days from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any Lender or any
other commercial bank organized under the laws of the United States of America
or any State thereof that has a combined capital and surplus and undivided
profits of not less than $500,000,000;

 

(d)                                 fully collateralized repurchase agreements
for securities described in clause (a) above and entered into with a financial
institution satisfying the criteria described in clause (c) above;

 

(e)                                  money market funds that (i) comply with the
criteria set forth in Securities and Exchange Commission Rule 2a-7 under the
Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa by Moody’s or
which hold investments substantially of the type described in clauses
(a) through (d) above, and (iii) have portfolio assets of at least
$2,000,000,000; and

 

(f)                                   any Permitted Bond Hedge Transaction(s).

 

“Permitted Liens” means Liens that the Obligors and their respective Restricted
Subsidiaries are permitted to create, incur, assume or permit to exist pursuant
to Section 6.02.

 

“Permitted Warrant Transaction(s)” means one or more net share or cash settled
warrants sold by the Company to the Call Spread Counterparties, concurrently
with the purchase by the Company of the Permitted Bond Hedge Transactions, to
offset the cost to the Company of the Permitted Bond Hedge Transactions.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

27

--------------------------------------------------------------------------------



 

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

 

“Pounds Sterling” means the lawful money of the United Kingdom.

 

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent).  Each change in the Prime Rate shall be effective from
and including the date such change is publicly announced or quoted as being
effective.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Qualified ECP Guarantor” has the meaning set forth in Section 9.10.

 

“Quotation Day” means, in relation to any period for which an interest rate is
to be determined:

 

(a)                                 (if the relevant currency is Dollars) two
Business Days before the first day of that period;

 

(b)                                 (if the relevant currency is Pounds
Sterling, Canadian Dollars or Australian Dollars) the first day of that period;

 

(c)                                  (if the relevant currency is Euro) two
(2) TARGET Days before the first day of that period; or

 

(d)                                 (if the relevant currency is any other
Alternative Currency) two (2) Business Days before the first day of that period,

 

unless market practice differs in the relevant interbank market for any
currency, in which case the Quotation Day for that currency will be determined
by the Administrative Agent in accordance with market practice in the relevant
interbank market (and if quotations would normally be given by leading banks in
the relevant interbank market on more than one day, the Quotation Day will be
the last of those days).

 

“Rand” means the lawful currency of South Africa.

 

“Ratification Agreement” means, collectively, those certain documents executed
by certain of the Obligors as of the Effective Date that ratify the Security
Documents.

 

“Recipient” means (a) the Administrative Agent, (b) the Alternative Currency
Agent, (c) any Lender and (d) any Issuing Lender, as applicable.

 

28

--------------------------------------------------------------------------------



 

“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of the applicable time on the Quotation
Day for Loans in the applicable currency and the applicable Interest Period
(a) in relation to the LIBO Rate, as the rate quoted by the relevant Reference
Bank to leading banks in the London interbank market for the offering of
deposits in the applicable currency and for a period comparable to the
applicable Interest Period, (b) in relation to the Bank Bill Swap Reference
Rate, as the buying rate quoted by the relevant Reference Bank for bills of
exchange accepted by leading Australian banks which have a term equivalent to
the applicable Interest Period and (c) in relation to the Johannesburg Interbank
Agreed Rate, as the rate quoted by the relevant Reference Bank to leading banks
in the Johannesburg interbank market for the offering of deposits in Rand and
for a period comparable to the applicable Interest Period.

 

“Reference Banks” means such banks as may be appointed by the Administrative
Agent in consultation with the Parent.  No Lender shall be obligated to be a
Reference Bank without its consent.

 

“Register” has the meaning set forth in Section 10.04.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Response” means (a) “response” as such term is defined in CERCLA, 42 U.S.C.
§9601(24), and (b) all other actions required by any Governmental Authority or
voluntarily undertaken to (i) clean up, remove, treat, abate, or in any other
way address any Hazardous Material in the environment; (ii) prevent the release
or threatened release of any Hazardous Material; or (iii) perform studies and
investigations in connection with, or as a precondition to, clause (i) or
(ii) above.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the Parent
or any Restricted Subsidiary, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Parent or any Restricted Subsidiary or any
option, warrant or other right to acquire any such Equity Interests in the
Parent or any Restricted Subsidiary; provided that the term “Restricted Payment”
shall not include any dividend or distribution payable solely in Equity
Interests of such Person or warrants, options or other rights to purchase such
Equity Interests so long as such warrants, options or other rights do not have
mandatory repayment or redemption rights.

 

“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the Equivalent Amount of the outstanding principal amount of such
Lender’s Revolving Loans and its LC Exposure and Swingline Exposure at such
time.

 

“Revolving Loan” means a Loan made pursuant to Section 2.01.

 

29

--------------------------------------------------------------------------------



 

“S&P” means S&P Global Ratings, a division of S&P Global Inc.

 

“Sanctioned Country” means, at any time, a country, region or territory which
is, or whose government is, the subject or target of any Sanctions (at the
Effective Date, Crimea, Cuba, Iran, North Korea and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of The Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union, any EU
member state or Her Majesty’s Treasury of the United Kingdom, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person
controlled or 50% or more owned by any such Person or Persons described in the
foregoing clauses (a) or (b).

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any EU member state or Her
Majesty’s Treasury of the United Kingdom.

 

“Screen Rate” means (a) in respect of the LIBO Rate for any currency and for any
Interest Period, (i) in the case of Dollars, the LIBO Screen Rate and (ii) in
the case of any other Alternative Currency, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) appearing on Reuters Screen LIBOR02
Page for such currency for such Interest Period (or, in each such case under
this clause (a), on any successor or substitute page on such screen or service
that displays such rate, or on the appropriate page of such other information
service that publishes such rate as shall be selected by the Administrative
Agent from time to time in its reasonable discretion), (b) in respect of the
Canadian Dealer Offered Rate, the average rate for bankers acceptances with a
tenor equal in length to such Interest Period as displayed on CDOR page of the
Reuters screen (or on any successor or substitute page on such screen or service
that displays such rate, or on the appropriate page of such other information
service that publishes such rate as shall be selected by the Alternative
Currency Agent from time to time in its reasonable discretion), (c) in respect
of the Bank Bill Swap Reference Rate, the Australian Bank Bill Swap Reference
Rate (Bid) administered by ASX Benchmarks Pty Limited (or any other Person that
takes over the administration of that rate) displayed on page BBSY of the
Thomson Reuters Screen (or any replacement Thomson Reuters page which displays
that rate) for a term equivalent to such Interest Period and (d) in respect of
the Johannesburg Interbank Agreed Rate, the Johannesburg interbank agreed rate,
polled and published by the South African Futures Exchange (a division of the
JSE Limited) for deposits in ZAR for the relevant Interest Period which appears
on the Reuters Screen SAFEY Page at the applicable time (or, if the agreed
page is replaced or service ceases to be available, such other page or service
displaying such rate selected by the Alternative Currency Agent); provided, that
if any Screen Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.

 

“Security Agreement” means, collectively, (a) the Security and Pledge Agreement
dated July 15, 2010, among certain of the Obligors and the Administrative Agent,
and (b) the Security

 

30

--------------------------------------------------------------------------------



 

and Pledge Agreement dated May 26, 2015, among certain of the Obligors and the
Administrative Agent, in each case, as amended, modified, supplemented or
restated from time to time.

 

“Security Documents” means the Security Agreement, the Ratification Agreements,
each Addendum, and each other security document, pledge agreement or debenture
delivered in accordance with applicable local or foreign law to grant a valid,
perfected security interest in any property, and all UCC or other financing
statements or instruments of perfection required by this Agreement, any security
agreement or mortgage to be filed with respect to the security interests in
property and fixtures created pursuant to the Security Agreement or any mortgage
and any other document or instrument utilized to pledge as collateral for the
Obligations any property of whatever kind or nature.

 

“South Africa” means the Republic of South Africa.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentage shall include those imposed pursuant to such Regulation D. 
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held (whether directly or indirectly).  Unless
otherwise indicated, “Subsidiary” means a Subsidiary of the Parent.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that, no phantom stock or
similar plan providing for payments only on account of services provided by
current or former directors, officers, employees or consultants of the Parent
and its Subsidiaries shall be a Swap Agreement.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

31

--------------------------------------------------------------------------------



 

“Swap Termination Value” means, in respect of one or more Swap Agreements, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Agreements, (a) for any date on or after the date such
Swap Agreements have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined by the
counterparties to such Swap Agreements.

 

“Swingline Commitment” means as to any Lender (a) the amount set forth opposite
such Lender’s name on Schedule 2.01(c) attached hereto or (b) if such Lender has
entered into an Assignment and Assumption or has otherwise assumed a Swingline
Commitment after the Effective Date, the amount set forth for such Lender as its
Swingline Commitment in the Register maintained by the Administrative Agent.

 

“Swingline Exposure” means, at any time, the Equivalent Amount of the aggregate
principal amount of all Swingline Loans outstanding at such time.  The Swingline
Exposure of any Lender at any time shall be the sum of (a) its Applicable
Percentage of the total Swingline Exposure at such time related to Swingline
Loans other than any Swingline Loans made by such Lender in its capacity as a
Swingline Lender and (b) the Equivalent Amount of the aggregate principal amount
of all Swingline Loans made by such Lender as a Swingline Lender outstanding at
such time (less the amount of participations funded by the other Lenders in such
Swingline Loans).

 

“Swingline Lenders” means JPMorgan, Bank of America, Barclays and Wells Fargo
(including each of their respective branches and affiliates), each in its
capacity as lender of Swingline Loans hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.04.

 

“Swingline Rate” means (a) for Swingline Loans in Dollars, a rate per annum
equal to the Alternate Base Rate plus the Applicable ABR Margin, (b) for
Swingline Loans in Canadian Dollars, the Canadian Prime Rate plus the Applicable
Margin for Canadian Prime Rate Loans, and (c) for Swingline Loans in any other
Alternative Currencies, the Overnight Foreign Currency Rate plus the Applicable
Margin, or, if in the determination of JPMorgan, in its capacity as a Swingline
Lender, there is not an Overnight Foreign Currency Rate applicable to the
currency in which such Swingline Loans are denominated, such other rate as may
be designated by JPMorgan, in its capacity as a Swingline Lender (in
consultation with the Parent), plus the Applicable Margin.

 

“TARGET Day” means any day on which the Trans-European Automatic Real-time Gross
Settlement Express Transfer payment system is open for the settlement of
payments in Euros.

 

“Tax Credit” means a credit against, relief or remission for, or refund or
repayment of any Tax.

 

32

--------------------------------------------------------------------------------



 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

 

“Total Net Leverage Ratio” means, as of the date of determination, the ratio of
(a) Consolidated Funded Indebtedness as of such date minus Unencumbered Balance
Sheet Cash as of such date to (b) Consolidated Adjusted Pro Forma EBITDA for the
most recently completed four quarter period.

 

“Transactions” means the execution, delivery and performance by the Obligors of
this Agreement and the other Loan Documents, the borrowing of Loans, the use of
the proceeds thereof and the issuance of Letters of Credit hereunder.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate, the
Canadian Dealer Offered Rate, the Canadian Prime Rate, the Bank Bill Swap
Reference Rate or the Johannesburg Interbank Agreed Rate.

 

“U.K.” and “United Kingdom” each means the United Kingdom of Great Britain and
Northern Ireland.

 

“U.K. Borrower” means any Borrower that is organized under the laws of the
United Kingdom or otherwise a tax resident in the United Kingdom.

 

“U.K. Excluded Withholding Taxes” means any deduction or withholding for or on
account of any U.K. Tax from a payment under any Loan where:

 

(a)                                 the payment could have been made to the
relevant Lender without any deduction or withholding if the Lender had been a
U.K. Qualifying Lender, but on that date that Lender is not or has ceased to be
a U.K. Qualifying Lender other than as a result of any change after the date it
became a Lender under this Agreement in (or in the interpretation,
administration, or application of) any law or treaty or any published practice
or published concession of any relevant taxing authority; or

 

(b)                                 the relevant Lender is a U.K. Treaty Lender
and the Obligor making the payment is able to demonstrate that the payment could
have been made to the Lender without the U.K. Tax deduction had that Lender
complied with its obligations under Section 2.16(g) or (h) (as applicable).

 

“U.K. Holdco” means Cardtronics Holdings Limited, a private company incorporated
under English law.

 

“U.K. Qualifying Lender” means a Lender which is beneficially entitled to
interest payable to that Lender in respect of an advance under a Loan Document
and is:

 

33

--------------------------------------------------------------------------------



 

(a)                                 a Lender:

 

(i)                                     which is a bank (as defined for the
purpose of section 879 of the UK Income Tax Act 2007) making an advance under a
Loan Document and is within the charge to United Kingdom corporation tax as
respects any payments of interest made in respect of that advance or would be
within such charge as respects such payments apart from section 18A of the UK
Corporation Tax Act 2009; or

 

(ii)                                  in respect of an advance made under a Loan
Document by a Person that was a bank (as defined for the purpose of section 879
of the U.K. Income Tax Act 2007) at the time that that advance was made and
within the charge to United Kingdom corporation tax as respects any payments of
interest made in respect of that advance; or

 

(b)                                 a U.K. Treaty Lender.

 

“U.K. Tax” means any Tax imposed under the laws of the U.K. or by any political
subdivision, instrumentality or governmental agency in the U.K. having taxing
authority.

 

“U.K. Treaty Lender” means a Lender which:

 

(a)                                 is treated as a resident of a U.K. Treaty
State for the purposes of the relevant U.K. Treaty;

 

(b)                                 does not carry on a business in the United
Kingdom through a permanent establishment with which that Lender’s participation
in the Loan is effectively connected; and

 

(c)                                  meets all other conditions in the relevant
U.K. Treaty for full exemption from Tax imposed by the U.K. on interest, except
that for this purpose it shall be assumed that the following are satisfied:

 

(i)                                     any condition which relates (expressly
or by implication) to there not being a special relationship between the U.K.
Borrower and a Lender or between both of them and another person, or to the
amounts or terms of any Loan; and

 

(ii)                                  any necessary procedural formalities.

 

“U.K. Treaty State” means a jurisdiction having a double taxation agreement (a
“U.K. Treaty”) with the United Kingdom which makes provision for full exemption
from Tax imposed by the United Kingdom on interest.

 

“U.S. Borrower” means any Borrower that is a U.S. Subsidiary.

 

“Unencumbered Balance Sheet Cash” means, as of the last day of the most recently
ended fiscal quarter, the balance of unencumbered balance sheet cash (excluding
any vault cash or cash for use in ATM Equipment) of the Obligors in excess of
$15,000,000 for the quarter of determination.

 

“Unrestricted Subsidiary” means (a) any Subsidiary that at the time of
determination shall have been designated as an Unrestricted Subsidiary by the
Parent in the manner provided below (and shall not have been subsequently
designated or deemed to have been designated as a

 

34

--------------------------------------------------------------------------------



 

Restricted Subsidiary) and (b) any Subsidiary of an Unrestricted Subsidiary. 
Subject to Section 5.09(b), the Parent may from time to time designate any
Subsidiary (other than any Borrower and a Subsidiary that, immediately after
such designation, shall hold any Indebtedness or Equity Interest in any Borrower
or any Restricted Subsidiary) as an Unrestricted Subsidiary, and may designate
any Unrestricted Subsidiary as a Restricted Subsidiary, so long as, immediately
after giving effect to such designation, no Default shall have occurred and be
continuing.  Any designation by the Parent pursuant to this definition shall be
made in an officer’s certificate delivered to the Administrative Agent and
containing a certification that such designation is in compliance with the terms
of this definition.  As of the Effective Date, there are no Unrestricted
Subsidiaries.

 

“U.S. Holdco” means CATM Holdings LLC, a Delaware limited liability company.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Subsidiary” means any Subsidiary that is organized under the laws of the
United States, any state thereof or the District of Columbia, other than a CFC
Subsidiary.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.16(g)(ii)(B)(iii).

 

“Wells Fargo” means Wells Fargo Bank, N.A.

 

“Wholly-Owned Subsidiary” means any Subsidiary of which all of the outstanding
Equity Interests (other than directors’ qualifying shares mandated by applicable
law), on a fully diluted basis, are owned by the Parent or one or more of the
Wholly-Owned Subsidiaries or by the Parent and one or more of the Wholly-Owned
Subsidiaries.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means any Obligor and the Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.02  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”).  Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

 

35

--------------------------------------------------------------------------------



 

Section 1.03  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and permitted assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

Section 1.04  Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Parent notifies the Administrative Agent that the Parent requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Parent that the Majority
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.  References to quarters and months
with respect to compliance with financial covenants and financial reporting
obligations of the Parent shall be fiscal quarters and fiscal months, except
where otherwise indicated.  Notwithstanding anything to the contrary contained
in this Section or in the definition of “Capital Lease Obligations,” in the
event of an accounting change requiring all leases to be capitalized, only those
leases (assuming for purposes hereof that such leases were in existence on the
date hereof) that would constitute capital leases in conformity with GAAP on the
date hereof shall be considered capital leases, and all calculations and
deliverables under this Agreement or any other Loan Document shall be made or
delivered, as applicable, in accordance therewith.

 

Section 1.05  Determination of Equivalent Amounts.  The Administrative Agent
will determine the Equivalent Amount of

 

(a)                                 each Borrowing as of the date two (2)
Business Days prior to the date of such Borrowing and, if applicable, the date
of conversion or continuation of any Borrowing;

 

(b)                                 the LC Exposure as of the date of each
request for the issuance, amendment, renewal or extension of any Letter of
Credit; and

 

36

--------------------------------------------------------------------------------



 

(c)                                  all outstanding Loans and the LC Exposure
on and as of the last Business Day of each month and, during the continuation of
an Event of Default, on any other Business Day elected by the Administrative
Agent in its discretion or upon instruction by the Majority Lenders.

 

Each day upon or as of which the Administrative Agent determines Equivalent
Amounts as described in the preceding clauses (a), (b) or (c) is herein
described as a Computation Date with respect to each Borrowing, Letter of Credit
or LC Exposure for which an Equivalent Amount is determined on or as of such
date.

 

Section 1.06  Additional Alternative Currencies.

 

(a)                                 If, pursuant to clause (e) of the definition
of Agreed Alternative Currency, the Administrative Agent and each Lender consent
to the addition of a requested currency as an Agreed Alternative Currency, the
Administrative Agent shall notify the Parent and (i) the Administrative Agent
and each Lender may amend the definition of LIBO Rate to the extent necessary to
add the applicable interest rate for such currency and (ii) to the extent the
definition of LIBO Rate reflects the appropriate interest rate for such currency
or has been amended to reflect the appropriate interest rate for such currency,
such currency shall thereupon be deemed for all purposes to be an Alternative
Currency for the purposes of any Eurocurrency Borrowings hereunder.

 

(b)                                 If, pursuant to clause (b) of the definition
of Non-Pro Rata Alternative Currency, the Administrative Agent and the Majority
Lenders consent to the addition of a requested currency as a Non-Pro Rata
Alternative Currency, the Administrative Agent shall notify the Parent and (i)
the Administrative Agent and such Lenders may amend the definition of LIBO Rate
to the extent necessary to add the applicable interest rate for such currency
and (ii) to the extent the definition of LIBO Rate reflects the appropriate
interest rate for such currency or has been amended to reflect the appropriate
interest rate for such currency, such currency shall thereupon be deemed for all
purposes to be an Alternative Currency for the purposes of any Eurocurrency
Borrowings hereunder.

 

Section 1.07  LCT Election.

 

(a)                                 Notwithstanding anything in this Agreement
or any Loan Document to the contrary, when (i) calculating any applicable ratio,
the Total Net Leverage Ratio, Interest Coverage Ratio and the components of each
such ratio in connection with the incurrence of Indebtedness, the making of an
Investment, the making of a Restricted Payment or the prepayment of
Indebtedness, (ii) determining compliance with any provision of this Agreement
which requires that no Default or Event of Default has occurred, is continuing
or would result therefrom, (iii) determining compliance with any provision of
this Agreement which requires compliance with any representation or warranties
set forth herein or (iv) determining the satisfaction of all other conditions
precedent to the incurrence of Indebtedness, the making of an Investment, the
making of a Restricted Payment or the prepayment of Indebtedness, in each case
in connection with a Limited Condition Transaction, the date of determination of
such ratio or other provisions, determination of whether any Default or Event of
Default has occurred, is continuing or would result therefrom, determination of
compliance with any representations or warranties or the satisfaction of any
other conditions shall, at the option of the Parent (the

 

37

--------------------------------------------------------------------------------



 

Parent’s election to exercise such option in connection with any Limited
Condition Transaction, an “LCT Election,” which LCT Election may be in respect
of one or more of clauses (i), (ii), (iii) and (iv) above), be deemed to be the
date the definitive agreements (or other relevant definitive documentation) for
such Limited Condition Transaction are entered into (the “LCT Test Date”).

 

(b)                                 Upon the making of an LCT Election pursuant
to the terms hereof, the Parent shall give written notice thereof to the
Administrative Agent.

 

(c)                                  If on a pro forma basis after giving effect
to such Limited Condition Transaction and the other transactions to be entered
into in connection therewith (including any incurrence or issuance of
Indebtedness, and the use of proceeds thereof), with such ratios and other
provisions calculated as if such Limited Condition Transaction or other
transactions had occurred at the beginning of the most recent four quarters
ending prior to the LCT Test Date for which financial statements have been (or
are required to be) delivered pursuant to Section 5.01(a) or (b), as applicable,
the Parent could have taken such action on the relevant LCT Test Date in
compliance with the applicable ratios or other provisions, such provisions shall
be deemed to have been complied with, unless an Event of Default pursuant to
Section 7.01(a), (h) or (i) shall be continuing on the date such Limited
Condition Transaction is consummated.

 

(d)                                 For the avoidance of doubt, (i) if,
following the LCT Test Date, any of such ratios or other provisions are exceeded
or breached as a result of fluctuations in such ratio or other provisions at or
prior to the consummation of the relevant Limited Condition Transactions, such
ratios and other provisions will not be deemed to have been exceeded or failed
to have been satisfied as a result of such fluctuations solely for purposes of
determining whether the Limited Condition Transaction is permitted hereunder and
(ii) such ratios and compliance with such conditions shall not be tested at the
time of consummation of such Limited Condition Transaction, unless, other than
if an Event of Default pursuant to Section 7.01(a), (h) or (i) shall be
continuing on such date, the Parent elects, in its sole discretion, to test such
ratios and compliance with such conditions on the date such Limited Condition
Transaction or related Specified Transactions is consummated.

 

(e)                                  If the Parent has made an LCT Election for
any Limited Condition Transaction, then in connection with any subsequent
calculation of any ratio, basket availability or compliance with any other
provision hereunder (other than actual compliance with Sections 6.16 and 6.17)
on or following the relevant LCT Test Date and prior to the earliest of the date
on which such Limited Condition Transaction is consummated, the date that the
definitive agreement for such Limited Condition Transaction is terminated or
expires without consummation of such Limited Condition Transaction or the date
the Parent makes an election pursuant to clause (d)(ii) above, any such ratio,
basket or compliance with any other provision hereunder shall be calculated on a
pro forma basis assuming such Limited Condition Transaction and other
transactions in connection therewith (including any incurrence or issuance of
Indebtedness, and the use of proceeds thereof) had been consummated on the LCT
Test Date.

 

Section 1.08  Interest Rates; LIBOR Notification.  The interest rate on
Eurocurrency Loans is determined by reference to the LIBO Rate, which is derived
from the London interbank offered rate.  The London interbank offered rate is
intended to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank

 

38

--------------------------------------------------------------------------------



 

market.  In July 2017, the U.K. Financial Conduct Authority announced that,
after the end of 2021, it would no longer persuade or compel contributing banks
to make rate submissions to the ICE Benchmark Administration (together with any
successor to the ICE Benchmark Administrator, the “IBA”) for purposes of the IBA
setting the London interbank offered rate.  As a result, it is possible that
commencing in 2022, the London interbank offered rate may no longer be available
or may no longer be deemed an appropriate reference rate upon which to determine
the interest rate on Eurocurrency Loans.  In light of this eventuality, public
and private sector industry initiatives are currently underway to identify new
or alternative reference rates to be used in place of the London interbank
offered rate.  In the event that the London interbank offered rate is no longer
available or in certain other circumstances as set forth in Section 2.13(c) of
this Agreement, such Section 2.13(c) provides a mechanism for determining an
alternative rate of interest.  The Administrative Agent will notify the Parent,
pursuant to Section 2.13, in advance of any change to the reference rate upon
which the interest rate on Eurocurrency Loans is based.  However, the
Administrative Agent does not warrant or accept any responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the London interbank offered rate or other rates in
the definition of “LIBO Rate” or with respect to any alternative or successor
rate thereto, or replacement rate thereof, including without limitation, whether
the composition or characteristics of any such alternative, successor or
replacement reference rate, as it may or may not be adjusted pursuant to Section
2.13(b), will be similar to, or produce the same value or economic equivalence
of, the LIBO Rate or have the same volume or liquidity as did the London
interbank offered rate prior to its discontinuance or unavailability.

 

Section 1.09  Divisions.  For all purposes under the Loan Documents, in
connection with any Division, (a) if any asset, right, obligation or liability
of any Person becomes the asset, right, obligation or liability of a different
Person, then it shall be deemed to have been transferred from the original
Person to the subsequent Person, and (b) if any new Person comes into existence,
such new Person shall be deemed to have been organized on the first date of its
existence by the holders of its Equity Interests at such time.

 

ARTICLE II
The Credits

 

Section 2.01  Commitments.  Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans in Dollars or Alternative
Currencies to the Borrowers from time to time during the Availability Period in
an aggregate principal amount that will not result in such Lender’s Revolving
Credit Exposure exceeding such Lender’s Commitment, subject to Sections 1.05 and
2.10; provided that (a) Revolving Loans in Canadian Dollars shall be made only
to the Canadian Borrower or a U.S. Borrower and (b) with respect to Revolving
Loans in a Non-Pro Rata Alternative Currency, only the Lenders that are
designated on Schedule 1.01 as having agreed to fund Revolving Loans in such
Non-Pro Rata Alternative Currency shall participate in making such Revolving
Loans, notwithstanding that this results in such Lenders having amounts owing by
the Borrowers on a non-pro rata basis.  Following the advance of Revolving Loans
in a Non-Pro Rata Alternative Currency, the provisions of Section 2.02(e) shall
apply to subsequent Revolving Loans in Dollars and Agreed Alternative
Currencies, to the extent provided therein.  Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrowers may borrow,
prepay and reborrow Revolving Loans.

 

39

--------------------------------------------------------------------------------



 

Section 2.02  Loans and Borrowings.

 

(a)                                 Each Revolving Loan shall be made as part of
a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments.  The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

 

(b)                                 Subject to Section 2.13, (a) each Revolving
Borrowing requested in Dollars shall be comprised entirely of ABR Loans or
Eurocurrency Loans as the relevant Borrower may request in accordance herewith,
(b) each Revolving Borrowing requested in Canadian Dollars shall be comprised
entirely of Canadian Prime Rate Loans or CDOR Loans as the relevant Borrower may
request in accordance herewith, (c) each Revolving Borrowing requested in
Australian Dollars shall be comprised entirely of BBSY Loans, (d) each Revolving
Borrowing requested in Rand shall be comprised entirely of JIBAR Loans and (e)
each Revolving Borrowing requested in any other Alternative Currency shall be
comprised entirely of Eurocurrency Loans.  Each Swingline Loan (a) denominated
in Dollars shall be an ABR Loan, (b) denominated in Canadian Dollars shall be a
Canadian Prime Rate Loan and (c) denominated in any other Alternative Currency
shall bear interest based upon the applicable Swingline Rate.  Each Lender may
make any Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the relevant Borrower to repay such Loan in accordance
with the terms of this Agreement.

 

(c)                                  At the commencement of each Interest Period
for any Eurocurrency Borrowing denominated in Dollars, such Borrowing shall be
in an aggregate amount that is an integral multiple of $100,000 and not less
than $1,000,000.  At the commencement of each Interest Period for any
Eurocurrency Borrowing denominated in an Alternative Currency, any CDOR
Borrowing, any BBSY Borrowing or any JIBAR Borrowing, such Borrowing shall be in
an aggregate amount that is an integral multiple of the Equivalent Amount of
$100,000 in the relevant currency and not less than the Equivalent Amount of
$1,000,000 in the relevant currency; provided that a Eurocurrency Borrowing,
BBSY Borrowing or JIBAR Borrowing may be in an aggregate amount that is equal to
(i) that which is required to repay a Swingline Loan in the same Alternative
Currency or (ii) that which is required to finance the reimbursement of an LC
Disbursement in the same Alternative Currency as contemplated by Section
2.05(e).  At the time that each ABR Revolving Borrowing or Canadian Prime Rate
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of the Equivalent Amount of $500,000; provided that an
ABR Revolving Borrowing or a Canadian Prime Rate Borrowing may be in an
aggregate amount that is equal to (i) the entire unused balance of the total
Commitments, (ii) that which is required to repay a Swingline Loan in the same
currency, or (iii) that which is required to finance the reimbursement of an LC
Disbursement in the same currency as contemplated by Section 2.05(e). 
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of 25 Revolving
Borrowings (other than ABR Revolving Borrowings and Canadian Prime Rate
Revolving Borrowings) outstanding.

 

40

--------------------------------------------------------------------------------



 

(d)                                 Notwithstanding any other provision of this
Agreement, no Borrower shall be entitled to request, or to elect to convert or
continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

 

(e)                                  If a Revolving Borrowing is made in a
Non-Pro Rata Alternative Currency, as contemplated by Section 2.01, subsequent
Revolving Loans requested in Dollars and Agreed Alternative Currencies shall be
advanced first by Lenders that did not fund such Revolving Loans included in
such earlier Borrowing until such time as the amount owing to each of the
Lenders in respect of the outstanding Revolving Loans is equal to its Applicable
Percentage of the aggregate Commitments.  Thereafter, such Revolving Loans will
be advanced by the Lenders in accordance with their respective Applicable
Percentages of the aggregate Commitments.

 

Section 2.03  Requests for Borrowings.  To request a Revolving Loan, the
relevant Borrower shall provide notice of such request by telephone in the case
of a Borrowing in Dollars and in writing (including by email) in the case of a
Borrowing in an Alternative Currency (a) in the case of a CDOR Borrowing or a
Eurocurrency Borrowing in Dollars, to the Administrative Agent not later than
12:00 p.m., Local Time, three (3) Business Days before the date of the proposed
Borrowing, (b) in the case of a Eurocurrency Borrowing in an Alternative
Currency, to the Alternative Currency Agent not later than 12:00 p.m., Local
Time, three (3) Business Days before the date of the proposed Borrowing, (c) in
the case of a BBSY Borrowing, to the Alternative Currency Agent not later than
12:00 p.m., Local Time, three (3) Business Days before the date of the proposed
Borrowing, (d) in the case of a JIBAR Borrowing, to the Alternative Currency
Agent not later than 12:00 p.m., Local Time, four (4) Business Days before the
date of the proposed Borrowing, (e) in the case of an ABR Borrowing, to the
Administrative Agent not later than 12:00 p.m., Local Time, on the date of the
proposed Borrowing and (f) in the case of a Canadian Prime Rate Borrowing, to
the Alternative Currency Agent not later than 12:00 p.m., Local Time, one (1)
Business Day before the date of the proposed Borrowing.  Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Borrowing Request
signed by the relevant Borrower.  Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:

 

(i)                                     the aggregate amount of the requested
Borrowing;

 

(ii)                                  the date of such Borrowing, which shall be
a Business Day;

 

(iii)                               whether such Borrowing is to be an ABR
Borrowing, a Eurocurrency Borrowing, a CDOR Borrowing, a Canadian Prime Rate
Borrowing, a BBSY Borrowing or a JIBAR Borrowing, as applicable;

 

(iv)                              in the case of a Eurocurrency Borrowing, a
CDOR Borrowing, a BBSY Borrowing or a JIBAR Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”; and

 

(v)                                 the location and number of the relevant
Borrower’s account to which funds are to be disbursed.

 

41

--------------------------------------------------------------------------------



 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be (A) in the case of a Borrowing denominated in Dollars, an ABR
Borrowing, (B) in the case of a Borrowing denominated in Canadian Dollars, a
Canadian Prime Rate Borrowing, (C) in the case of a Borrowing denominated in
Australian Dollars, a BBSY Borrowing, (D) in the case of a Borrowing denominated
in Rand, a JIBAR Borrowing and (E) in the case of a Borrowing denominated in any
other Alternative Currency, a Eurocurrency Borrowing.  If no Interest Period is
specified with respect to any requested Eurocurrency Borrowing, CDOR Borrowing,
BBSY Borrowing or JIBAR Borrowing, then the relevant Borrower shall be deemed to
have selected an Interest Period of one month’s duration.  Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of the amount of such Lender’s Loan to be made as part of the requested
Borrowing.

 

Section 2.04  Swingline Loans.

 

(a)                                 Subject to the terms and conditions set
forth herein, each Swingline Lender severally agrees to make Swingline Loans in
Dollars or any Alternative Currency to the Borrowers from time to time during
the Availability Period in an aggregate principal amount at any time outstanding
that will not result in (i) the aggregate principal amount of outstanding
Swingline Loans made by such Swingline Lender exceeding such Swingline Lender’s
Swingline Commitment, (ii) such Swingline Lender’s Revolving Credit Exposure
exceeding its Commitment, (iii) the total Swingline Exposure exceeding
$50,000,000 or (iv) the total Revolving Credit Exposure exceeding the total
Commitments, in each case, subject to Sections 1.05 and 2.10; provided that (A)
Swingline Loans in Canadian Dollars shall be made only to the Canadian Borrower
or a U.S. Borrower and (B) a Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan.  Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrowers
may borrow, prepay and reborrow Swingline Loans.  Each Swingline Loan shall be
in an amount that is not less than $100,000 or the Equivalent Amount in an
Alternative Currency.

 

(b)                                 To request a Swingline Loan, the relevant
Borrower shall notify the Administrative Agent of such request by telephone
(confirmed by telecopy), not later than (i) 3:00 p.m., Local Time, on the day of
a proposed Swingline Loan in Dollars, (ii) 12:00 p.m., Local Time, on the day of
a proposed Swingline Loan in Canadian Dollars or (iii) 11:00 a.m., Local Time,
on the day of a proposed Swingline Loan in an Alternative Currency.  Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day), the amount of the requested Swingline Loan and the requested
Alternative Currency, if such Swingline Loan is to be made in an Alternative
Currency.  The Administrative Agent will promptly advise the Swingline Lenders
of any such notice received from a Borrower.  Each Swingline Lender shall make
its ratable portion of the requested Swingline Loan (such ratable portion to be
calculated based upon such Swingline Lender’s Swingline Commitment to the total
Swingline Commitments of all of the Swingline Lenders) available to the relevant
Borrower to such account or accounts of such Borrower designated by it in its
Borrowing Request (or, in the case of a Swingline Loan made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(e), by
remittance to the Issuing Lender) by (i) 3:30 p.m., Local Time, on the requested
date of any Swingline Loan in Dollars or Canadian Dollars or (ii) 2:00 p.m.,
Local Time, on the requested date of any Swingline Loan in any other Alternative
Currency.

 

42

--------------------------------------------------------------------------------



 

(c)                                  The failure of any Swingline Lender to make
its ratable portion of a Swingline Loan shall not relieve any other Swingline
Lender of its obligation hereunder to make its ratable portion of such Swingline
Loan on the date of such Swingline Loan, but no Swingline Lender shall be
responsible for the failure of any other Swingline Lender to make the ratable
portion of a Swingline Loan to be made by such other Swingline Lender on the
date of any Swingline Loan.

 

(d)                                 Any Swingline Lender may by written notice
given to the Administrative Agent not later than 10:00 a.m., Local Time, on any
Business Day require the Lenders to acquire participations on such Business Day
in all or a portion of its Swingline Loans outstanding.  Such notice shall
specify the aggregate amount of Swingline Loans in which the Lenders will
participate.  Promptly upon receipt of such notice, the Administrative Agent
will give notice thereof to each Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Loans.  Each Lender hereby
absolutely and unconditionally agrees, promptly upon receipt of notice from the
Administrative Agent (and in any event, if such notice is received by 11:00
a.m., Houston time, on a Business Day, no later than 4:00 p.m., Houston time, on
such Business Day and, if such notice is received after 11:00 a.m., Houston
time, on a Business Day, no later than 9:00 a.m., Houston time, on the
immediately succeeding Business Day), to pay to the Administrative Agent, for
the account of such Swingline Lenders, such Lender’s Applicable Percentage of
such Swingline Loans.  Such payments by the Lenders shall be made in the same
currency as such Swingline Loan or Loans.  Each Lender acknowledges and agrees
that its obligation to acquire participations in Swingline Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or an Event of Default or reduction or termination of the Commitments, and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.  Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.06 with respect to Loans made by such Lender (and Section
2.06 shall apply, mutatis mutandis, to the payment obligations of the Lenders),
and the Administrative Agent shall promptly pay to such Swingline Lenders the
amounts so received by it from the Lenders.  The Administrative Agent shall
notify the applicable Borrowers of any participations in any Swingline Loan
acquired pursuant to this paragraph, and thereafter payments in respect of such
Swingline Loan shall be made to the Administrative Agent and not to such
Swingline Lenders.  Any amounts received by a Swingline Lender from any Borrower
(or other party on behalf of any Borrower) in respect of a Swingline Loan after
receipt by such Swingline Lender of the proceeds of a sale of participations
therein shall be promptly remitted to the Administrative Agent; any such amounts
received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Lenders that shall have made their payments pursuant
to this paragraph and to such Swingline Lenders, as their interests may appear;
provided that any such payment so remitted shall be repaid by such Swingline
Lender or to the Administrative Agent, as applicable, if and to the extent such
payment is required to be refunded to such Borrower for any reason.  The
purchase of participations in a Swingline Loan pursuant to this paragraph shall
not relieve the Borrowers of any default in the payment thereof.

 

(e)                                  Any Swingline Lender may be replaced at any
time by written agreement among the Parent, the Administrative Agent, the
replaced Swingline Lender and the successor Swingline Lender.  The
Administrative Agent shall notify the Lenders of any such replacement of a
Swingline Lender.  At the time any such replacement shall become effective, the
relevant

 

43

--------------------------------------------------------------------------------



 

Borrowers shall pay all unpaid interest accrued for the account of the replaced
Swingline Lender pursuant to Section 2.12(c).  From and after the effective date
of any such replacement, (x) the successor Swingline Lender shall have all the
rights and obligations of the replaced Swingline Lender under this Agreement
with respect to Swingline Loans made thereafter and (y) references herein to the
term “Swingline Lender” shall be deemed to refer to such successor or to any
previous Swingline Lender, or to such successor and all previous Swingline
Lenders, as the context shall require.  After the replacement of a Swingline
Lender hereunder, the replaced Swingline Lender shall remain a party hereto and
shall continue to have all the rights and obligations of a Swingline Lender
under this Agreement with respect to Swingline Loans made by it prior to its
replacement, but shall not be required to make additional Swingline Loans.

 

(f)                                   Subject to the appointment and acceptance
of a successor Swingline Lender, any Swingline Lender may resign as a Swingline
Lender at any time upon thirty days’ prior written notice to the Administrative
Agent, the Borrower and the Lenders, in which case, such Swingline Lender shall
be replaced in accordance with Section 2.04(e) above.

 

Section 2.05  Letters of Credit.

 

(a)                                 General.  Subject to the terms and
conditions set forth herein, (i) each Borrower may request the issuance of
Letters of Credit in Dollars or any Alternative Currency (other than Canadian
Dollars) and (ii) the Canadian Borrower and each U.S. Borrower may request the
issuance of Letters of Credit in Canadian Dollars, in each case, for its own
account or the account of any of its Subsidiaries, in a form reasonably
acceptable to the Administrative Agent and the Issuing Lender and at any time
and from time to time during the Availability Period.  In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any Letter of Credit Agreement, the terms and conditions of
this Agreement shall control.  This Section shall not be construed to impose an
obligation upon any Issuing Lender to issue any Letter of Credit if (i) any
order, judgment or decree of any Governmental Authority shall by its terms
purport to enjoin or restrain such Issuing Lender from issuing such Letter of
Credit, or any law applicable to such Issuing Lender or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such Issuing Lender shall prohibit, or request that such
Issuing Lender refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or, in the case of any Borrower, shall impose
upon such Issuing Lender with respect to such Letter of Credit any restriction,
reserve or capital or liquidity requirement, or shall impose upon such Issuing
Lender any unreimbursed loss, cost or expense, in each case for which such
Issuing Lender is not otherwise compensated hereunder, (ii) the issuance of such
Letter of Credit would violate one or more policies of general applicability of
such Issuing Lender or (iii) such Letter of Credit is not in the currency
approved for issuance by such Issuing Lender.  The issuance of Letters of Credit
by any Issuing Lender shall be subject to customary procedures of such Issuing
Lender.

 

(b)                                 Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions.  To request the issuance of a Letter of Credit
(or the amendment, renewal or extension of an outstanding Letter of Credit), the
relevant Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the Issuing
Lender) to the Administrative Agent and the Issuing Lender at least five
Business Days (or such shorter period acceptable to the Issuing Lender) in
advance of the requested date of issuance,

 

44

--------------------------------------------------------------------------------



 

amendment, renewal or extension, a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof, the requested
Alternative Currency, if such Letter of Credit is to be issued in an Alternative
Currency, and such other information as shall be necessary to prepare, amend,
renew or extend such Letter of Credit.  Each such notice shall be irrevocable. 
In addition, as a condition to any such Letter of Credit issuance, the relevant
Borrower shall have entered into a continuing agreement (or other letter of
credit agreement) for the issuance of letters of Credit and/or shall submit a
letter of credit application, in each case, as required by the Issuing Lender
and using such Issuing Lender’s standard form (each, a “Letter of Credit
Agreement”).  A Letter of Credit shall be issued, amended, renewed or extended
only if (and upon issuance, amendment, renewal or extension of each Letter of
Credit the relevant Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i) (x)
the aggregate undrawn amount of all outstanding Letters of Credit issued by the
Issuing Lender at such time plus (y) the aggregate amount of all LC
Disbursements made by the Issuing Lender that have not yet been reimbursed by or
on behalf of the Borrowers at such time shall not exceed its Letter of Credit
Commitment, (ii) the LC Exposure shall not exceed $150,000,000, (iii) no
Lender’s Revolving Credit Exposure shall exceed its Commitment and (iv) the
total Revolving Credit Exposure shall not exceed the total Commitments.  The
Borrowers may, at any time and from time to time, reduce the Letter of Credit
Commitment of any Issuing Lender with the consent of such Issuing Lender;
provided that the Borrowers shall not reduce the Letter of Credit Commitment of
any Issuing Lender if, after giving effect of such reduction, the conditions set
forth in clauses (i) through (iii) above shall not be satisfied.  Each Issuing
Lender agrees that it shall not permit any issuance, amendment, renewal or
extension of a Letter of Credit to occur unless it shall have given to the
Administrative Agent written notice thereof required under paragraph (m) of this
Section.

 

(c)                                  Expiration Date.  Each Letter of Credit
shall expire at or prior to the close of business on the earlier of (i) the date
one year after the date of the issuance of such Letter of Credit (or, in the
case of any renewal or extension thereof, one year after such renewal or
extension) and (ii) the date that is five Business Days prior to the Maturity
Date; provided, however, that any Letter of Credit with a one-year tenor may
provide for the renewal thereof for additional one-year periods (which shall in
no event extend beyond the date referred to in clause (ii) above).

 

(d)                                 Participations.  By the issuance of a Letter
of Credit (or an amendment to a Letter of Credit increasing the amount thereof)
and without any further action on the part of the Issuing Lender, or the
Lenders, the Issuing Lender hereby grants to each Lender, and each Lender hereby
acquires from the Issuing Lender, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit.  In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of the Issuing Lender, such Lender’s
Applicable Percentage of each LC Disbursement made by the Issuing Lender and not
reimbursed by the relevant Borrower on the date due as provided in paragraph (e)
of this Section, or of any reimbursement payment required to be refunded to the
relevant Borrower for

 

45

--------------------------------------------------------------------------------



 

any reason.  Such payments shall be made in the same currency in which such
Letter of Credit was issued.  Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or an Event of
Default or reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.

 

(e)                                  Reimbursement.  If the Issuing Lender shall
make any LC Disbursement in respect of a Letter of Credit for the relevant
Borrower’s own account or the account of any of its Subsidiaries, such Borrower
shall reimburse such LC Disbursement by paying to the Administrative Agent an
amount equal to, and in the same currency as, such LC Disbursement not later
than (i) in the case of an LC Disbursement in Dollars or Canadian Dollars, 12:00
noon, Local Time, on the date that such LC Disbursement is made, if such
Borrower shall have received notice of such LC Disbursement prior to 9:00 a.m.,
Local Time, on such date, or, if such notice has not been received by such
Borrower prior to such time on such date, then not later than 12:00 noon, Local
Time, on the Business Day immediately following the day that such Borrower
receives such notice or (ii) in the case of an LC Disbursement in any other
Alternative Currency, not later than 1:00 p.m., Local Time, on the Business Day
immediately following the day that such Borrower received such notice; provided
that, (A) in the case of an LC Disbursement in Dollars or Canadian Dollars, if
such LC Disbursement is not less than the Equivalent Amount of $100,000, such
Borrower may, subject to the conditions to borrowing set forth herein, request,
in accordance with Section 2.03 or 2.04, that such payment be financed with an
ABR Revolving Borrowing or a Canadian Prime Rate Revolving Borrowing, as
applicable, or a Swingline Loan in the amount of such payment and, to the extent
so financed, such Borrower’s obligation to make such payment shall be discharged
and replaced by the resulting Revolving Borrowing or Swingline Loan and (B) in
the case of an LC Disbursement in an Alternative Currency, if such LC
Disbursement is not less than the Equivalent Amount of $100,000, such Borrower
may, subject to the conditions to borrowing set forth herein, request, in
accordance with Section 2.03 or 2.04, that such payment be financed with a
Revolving Borrowing or Swingline Loan in the same currency in the amount of such
payment and, to the extent so financed, such Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting Revolving Borrowing or
Swingline Loan.  If the relevant Borrower fails to make such payment when due,
the Administrative Agent shall notify each Lender of the applicable LC
Disbursement, the payment then due from the relevant Borrower in respect thereof
and such Lender’s Applicable Percentage thereof.  Promptly following receipt of
such notice, each Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the relevant Borrower in the same manner
as provided in Section 2.06 with respect to Loans made by such Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Issuing Lender
the amounts so received by it from the Lenders.  Such payments by the Lenders
shall be made in the currency of the applicable LC Disbursement.  Promptly
following receipt by the Administrative Agent of any payment from the relevant
Borrower pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the Issuing Lender or, to the extent that Lenders have made
payments pursuant to this paragraph to reimburse the Issuing Lender, then to
such Lenders and the Issuing Lender as their interests may appear.  Any payment
made by a Lender pursuant to this paragraph to reimburse the Issuing Lender for
any LC Disbursement

 

46

--------------------------------------------------------------------------------



 

(other than the funding of Revolving Borrowing or a Swingline Loan as
contemplated above) shall not constitute a Loan and shall not relieve the
relevant Borrower of its obligation to reimburse such LC Disbursement.

 

(f)                                   Obligations Absolute.  Each Borrower’s
obligation to reimburse LC Disbursements as provided in paragraph (e) of this
Section shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit, any Letter of Credit Agreement or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuing Lender under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, such Borrower’s obligations hereunder. 
Neither the Administrative Agent, the Lenders nor any Issuing Lender, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Lender; provided that the foregoing shall not be construed to excuse the
Issuing Lender from liability to a Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by each Borrower to the extent permitted by applicable Law) suffered by
such Borrower or any of its Subsidiaries that are caused by (a) the Issuing
Lender’s failure to exercise care when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof, or
(b) the Issuing Lender’s gross negligence, willful misconduct or bad faith, as
finally determined by a court of competent jurisdiction.  The parties hereto
expressly agree that, in the absence of gross negligence, willful misconduct or
bad faith on the part of the Issuing Lender (as finally determined by a court of
competent jurisdiction), the Issuing Lender shall be deemed to have exercised
care in each such determination.  In furtherance of the foregoing and without
limiting the generality thereof (except with respect to gross negligence,
willful misconduct and bad faith in which case the immediately prior sentence
will apply), the parties agree that, with respect to documents presented which
appear on their face to be in substantial compliance with the terms of a Letter
of Credit, the Issuing Lender may, in its sole discretion, either accept and
make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

 

(g)                                  Disbursement Procedures.  The Issuing
Lender shall, promptly following its receipt thereof, examine all documents
purporting to represent a demand for payment under a Letter of Credit.  The
Issuing Lender shall promptly notify the Administrative Agent and the relevant
Borrower by telephone (confirmed by telecopy) of such demand for payment and
whether the Issuing Lender has made or will make an LC Disbursement thereunder;
provided

 

47

--------------------------------------------------------------------------------



 

that any failure to give or delay in giving such notice shall not relieve the
relevant Borrower of its obligation to reimburse the Issuing Lender and the
Lenders with respect to any such LC Disbursement.

 

(h)                                 Interim Interest.  If the Issuing Lender
shall make any LC Disbursement, then, unless the relevant Borrower shall
reimburse such LC Disbursement in full on the date such LC Disbursement is made,
the unpaid amount thereof shall bear interest, for each day from and including
the date such LC Disbursement is made to but excluding the date that the
relevant Borrower reimburses such LC Disbursement, at the rate per annum then
applicable to ABR Revolving Loans in the case of an LC Disbursement in Dollars
and at the rate per annum then applicable to Revolving Loans in the relevant
currency in the case of an LC Disbursement in an Alternative Currency; provided
that, if the relevant Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (d) of this Section, then Section 2.12(e) shall apply. 
Interest accrued pursuant to this paragraph shall be for the account of the
Issuing Lender except that interest accrued on and after the date of payment by
any Lender pursuant to paragraph (e) of this Section to reimburse the Issuing
Lender shall be for the account of such Lender to the extent of such payment.

 

(i)                                     Replacement and Resignation of an
Issuing Lender.  (i)  An Issuing Lender may be replaced at any time by written
agreement among the Borrowers, the Administrative Agent, the replaced Issuing
Lender and the successor Issuing Lender.  The Administrative Agent shall notify
the Lenders of any such replacement of an Issuing Lender.  At the time any such
replacement shall become effective, the Parent shall pay, or shall cause to be
paid, all unpaid fees accrued for the account of the replaced Issuing Lender
pursuant to Section 2.11(b).  From and after the effective date of any such
replacement, (i) the successor Issuing Lender shall have all the rights and
obligations of the Issuing Lender under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Lender” shall be deemed to refer to such successor or to any previous
Issuing Lenders or to such successor and all previous Issuing Lenders, as the
context shall require.  After the replacement of an Issuing Lender hereunder,
the replaced Issuing Lender shall remain a party hereto and shall continue to
have all the rights and obligations of an Issuing Lender under this Agreement
with respect to Letters of Credit issued by it prior to such replacement, but
shall not be required to issue additional Letters of Credit.

 

(ii)                                  Subject to the appointment and acceptance
of a successor Issuing Lender, any Issuing Lender may resign as an Issuing
Lender at any time upon thirty days’ prior written notice to the Administrative
Agent, the Borrowers and the Lenders, in which case, such resigning Issuing
Lender shall be replaced in accordance with Section 2.06(i) above.

 

(j)                                    Cash Collateralization.  If any Event of
Default shall occur and be continuing, on the Business Day that the Parent
receives notice from the Administrative Agent, the Majority Lenders (or, if the
maturity of the Loans has been accelerated, the Lenders with LC Exposure
representing greater than 50% of the total LC Exposure demanding the deposit of
cash collateral pursuant to this paragraph), the Borrowers shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Lenders, an amount in cash equal to, and in the same
currencies as, the aggregate undrawn amount of all Letters of Credit as of such
date and the aggregate amount of all LC Disbursements in respect of Letters of

 

48

--------------------------------------------------------------------------------



 

Credit that have not been reimbursed by or on behalf of the Borrowers or
converted into a Loan pursuant to Section 2.05(e) as of such date and, in each
case, any accrued and unpaid interest thereon; provided that the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to any
Borrower described in clause (h) or (i) of Section 7.01.  Such deposit shall be
held by the Administrative Agent as collateral for the payment and performance
of the obligations of the Borrowers under this Agreement.  The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account.  Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
discretion of the Administrative Agent (but, if so made, shall be limited to
overnight bank loans or investments generally comparable to those described in
clauses (a) through (e) of Permitted Investments) and at the Borrowers’ risk and
expense, such deposits shall not bear interest.  Interest or profits, if any, on
such investments shall accumulate in such account.  Moneys in such account shall
be applied by the Administrative Agent to reimburse the Issuing Lender for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrowers for the LC Exposure at such time or, subject to the consent of
Lenders with LC Exposure representing greater than 50% of the total LC Exposure,
be applied to satisfy other obligations of the Borrowers under this Agreement. 
If the Borrowers are required to provide an amount of cash collateral hereunder,
such amount (to the extent not applied as aforesaid) shall be returned to the
Borrowers within three Business Days after all Events of Default have been cured
or waived.

 

(k)                                 Existing Letters of Credit.  The Existing
Letters of Credit shall be Letters of Credit hereunder for all purposes.

 

(l)                                     Letters of Credit Issued for
Subsidiaries.  Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the account of, a
Subsidiary of a Borrower, or states that a Subsidiary of a Borrower is the
“account party,” “applicant,” “customer,” “instructing party” or the like of or
for such Letter of Credit, and without derogating from any rights of the
applicable Issuing Lender (whether arising by contract, at law, in equity or
otherwise) against such Subsidiary in respect of such Letter of Credit, such
Borrower shall (i) reimburse, indemnify and compensate the applicable Issuing
Lender hereunder for such Letter of Credit (including to reimburse any and all
drawings thereunder) as if such Letter of Credit had been issued solely for the
account of such Borrower and (ii) irrevocably waives any and all defenses that
might otherwise be available to it as a guarantor or a surety of any or all of
the obligations of such Subsidiary in respect of such Letter of Credit.  Each
Borrower hereby acknowledges that the issuance of such Letters of Credit for its
Subsidiaries inures to the benefit of such Borrower, and that such Borrower’s
business derives substantial benefits from the business of such Subsidiaries.

 

(m)                             Issuing Lender Reports to the Administrative
Agent.  Unless otherwise agreed by the Administrative Agent, each Issuing Lender
shall, in addition to its notification obligations set forth elsewhere in this
Section, (i) report in writing to the Administrative Agent periodic activity
(for such period or recurrent periods as shall be requested by the
Administrative Agent) in respect of Letters of Credit issued by such Issuing
Lender, including all issuances, extensions, amendments and renewals, all
expirations and cancellations and all disbursements and

 

49

--------------------------------------------------------------------------------



 

reimbursements, (ii) reasonably prior to the time that such Issuing Lender
issues, amends, renews or extends any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the currency and stated amount of
the Letters of Credit issued, amended, renewed or extended by it and outstanding
after giving effect to such issuance, amendment, renewal or extension (and
whether the amounts thereof shall have changed), (iii) on each Business Day on
which such Issuing Lender makes any LC Disbursement, the date, currency and
amount of such LC Disbursement, (iv) on any Business Day on which any Borrower
fails to reimburse an LC Disbursement required to be reimbursed to such Issuing
Lender on such day, the date of such failure and the currency and amount of such
LC Disbursement and (v) on any other Business Day, such other information as the
Administrative Agent shall reasonably request as to the Letters of Credit issued
by such Issuing Lender.

 

(n)                                 Cash Collateral upon Termination of
Commitments or Maturity Date.  Upon the Maturity Date or in the event that the
Parent terminates the Commitments pursuant to Section 2.08, if there are
outstanding Letters of Credit at such time, the Borrowers shall pledge to, and
deposit in an account with, the relevant Issuing Lenders an amount in cash equal
to, and in the same currencies as, the aggregate undrawn amount of all such
Letters of Credit.

 

Section 2.06  Funding of Borrowings.

 

(a)                                 Each Lender shall make each Loan to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds (i) in the case of Loans in Dollars or Canadian Dollars, by 2:00
p.m., Local Time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders and (ii) in the case
of Loans in any other Alternative Currency, by 2:00 p.m., Local Time, to the
account of the Alternative Currency Agent most recently designated by it for
such purpose by notice to the Lenders; provided that Swingline Loans shall be
made as provided in Section 2.04.  The Administrative Agent will make such Loans
available to the relevant Borrower by promptly crediting the amounts so
received, in like funds, to such account or accounts of such Borrower designated
by it in the applicable Borrowing Request; provided that Revolving Borrowings or
Swingline Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(e) shall be remitted by the Administrative Agent to the
Issuing Lender.

 

(b)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section and may, in reliance upon such assumption, make available to the
relevant Borrower a corresponding amount.  In such event, if a Lender has not in
fact made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the applicable Borrower severally agree to
pay to the Administrative Agent forthwith on demand such corresponding amount
with interest thereon plus any customary charges paid by the Alternative
Currency Agent to its correspondent bank, for each day from and including the
date such amount is made available to such Borrower to but excluding the date of
payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the FRBNY Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation (including
without limitation the Overnight Alternative Currency Rate in the case

 

50

--------------------------------------------------------------------------------



 

of Loans denominated in an Alternative Currency) or (ii) in the case of such
Borrower, the interest rate applicable to such Borrowing.  If such Lender pays
such amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

 

Section 2.07  Interest Elections.

 

(a)                                 Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, a CDOR Borrowing, a BBSY Borrowing or a JIBAR Borrowing,
shall have an initial Interest Period as specified in such Borrowing Request. 
Thereafter, the relevant Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurocurrency
Borrowing, a CDOR Borrowing, a BBSY Borrowing or a JIBAR Borrowing, may elect
Interest Periods therefor, all as provided in this Section.  The relevant
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing.  This
Section shall not apply to Swingline Borrowings, which may not be converted or
continued.

 

(b)                                 To make an election pursuant to this
Section, the relevant Borrower shall notify the Administrative Agent or the
Alternative Currency Agent, as applicable, of such election by telephone in the
case of the Administrative Agent and in writing in the case of the Alternative
Currency Agent by the time that a Borrowing Request would be required under
Section 2.03 if such Borrower were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election.  Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent or the
Alternative Currency Agent, as applicable, of a written Interest Election
Request signed by the relevant Borrower.

 

(c)                                  Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02:

 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               whether the resulting Borrowing is to be an
ABR Borrowing, a Canadian Prime Rate Borrowing, a Eurocurrency Borrowing, a CDOR
Borrowing, a BBSY Borrowing or a JIBAR Borrowing; and

 

(iv)                              if the resulting Borrowing is a Eurocurrency
Borrowing, CDOR Borrowing, BBSY Borrowing or JIBAR Borrowing, the Interest
Period to be applicable

 

51

--------------------------------------------------------------------------------



 

thereto after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurocurrency Borrowing, CDOR
Borrowing, BBSY Borrowing or JIBAR Borrowing but does not specify an Interest
Period, then the relevant Borrower shall be deemed to have selected an Interest
Period of one month’s duration.

 

(d)                                 Promptly following receipt of an Interest
Election Request, the Administrative Agent shall advise each affected Lender of
the details thereof and of such Lender’s portion of each resulting Borrowing.

 

(e)                                  If the relevant Borrower fails to deliver a
timely Interest Election Request with respect to a Eurocurrency Borrowing, a
CDOR Borrowing, a BBSY Borrowing or a JIBAR Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall (i) in
the case of a Eurocurrency Borrowing denominated in Dollars, be converted to an
ABR Borrowing, (ii) in the case of a CDOR Borrowing, be converted to a Canadian
Prime Rate Borrowing and (iii) in the case of a Borrowing denominated in any
other Alternative Currency, automatically continue as a Eurocurrency Borrowing,
a CDOR Borrowing, a BBSY Borrowing or a JIBAR Borrowing, as the case may be,
with an interest period of one month.  Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Majority Lenders, so notifies the
Parent, then, so long as an Event of Default is continuing (i) no outstanding
Borrowing in Dollars may be converted to or continued as a Eurocurrency
Borrowing, (ii) unless repaid, each Eurocurrency Borrowing in Dollars shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto, (iii) no outstanding Borrowing in Canadian Dollars may be converted to
or continued as a CDOR Borrowing and (iv) unless repaid, each CDOR Borrowing
shall be converted to a Canadian Prime Rate Borrowing at the end of the Interest
Period applicable thereto.

 

Section 2.08  Termination and Reduction of Commitments.

 

(a)                                 Unless previously terminated, the
Commitments shall terminate on the Maturity Date.

 

(b)                                 The Parent may at any time terminate or from
time to time reduce the Commitments; provided that (i) each reduction of the
Commitments shall be in an amount that is an integral multiple of $100,000 and
not less than $1,000,000 and (ii) the Parent shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.10, the total Revolving Credit Exposures would exceed
the total Commitments.

 

(c)                                  The Parent shall notify the Administrative
Agent of any election to terminate or reduce the Commitments under paragraph (b)
of this Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each notice delivered by the
Parent pursuant to this Section

 

52

--------------------------------------------------------------------------------



 

shall be irrevocable.  Any termination or reduction of the Commitments shall be
permanent.  Each reduction of the Commitments shall be made ratably among the
Lenders in accordance with their respective Commitments.

 

Section 2.09  Repayment of Loans; Evidence of Debt.  Each Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan made to
such Borrower on the Maturity Date, and (ii) to the Administrative Agent for the
account of the Swingline Lenders the then unpaid principal amount of each
Swingline Loan made to such Borrower on the Maturity Date; provided that on each
date that a Revolving Borrowing is made, the Borrowers shall repay all Swingline
Loans then outstanding that are denominated in the same currency as such
Revolving Borrowing and the proceeds of such Revolving Borrowing shall be
applied by the Administrative Agent to repay such outstanding Swingline Loans.

 

(a)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
each Borrower to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

(b)                                 The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the Class, Type and currency thereof and the Interest Period applicable thereto,
(ii) the amount of any principal or interest due and payable or to become due
and payable from the Borrowers to each Lender hereunder and (iii) the amount of
any sum received by the Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof.

 

(c)                                  The entries made in the accounts maintained
pursuant to paragraph (a) or (b) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
Borrowers to repay the Loans in accordance with the terms of this Agreement, and
provided further, that to the extent there is any inconsistency between the
accounts maintained pursuant to paragraph (a) or (b) of this Section and the
entries in the Register maintained by the Administrative Agent pursuant to
Section 10.04(b)(iv), the entries in the Register shall control.

 

(d)                                 Any Lender may request that Loans made by it
be evidenced by a promissory note.  In such event, the applicable Borrowers
shall prepare, execute and deliver to such Lender a promissory note payable to
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent.  Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 10.04) be represented by one or
more promissory notes in such form payable to the payee named therein.

 

Section 2.10  Prepayment of Loans.

 

(a)                                 Each Borrower shall have the right at any
time and from time to time to prepay any Borrowing selected by it in whole or in
part, subject to prior notice in accordance with this

 

53

--------------------------------------------------------------------------------



 

paragraph.  The relevant Borrower shall notify the Administrative Agent (and, in
the case of prepayment of a Swingline Loan, the Swingline Lenders) by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Borrowing in Dollars or a CDOR Borrowing, not later
than 11:00 a.m., Local Time, three (3) Business Days before the date of
prepayment, (ii) in the case of prepayment of an ABR Revolving Borrowing or a
Canadian Prime Rate Borrowing, not later than 11:00 a.m., Local Time, on the
date of prepayment, (iii) in the case of prepayment of a Swingline Loan in
Dollars or Canadian Dollars, not later than 12:00 noon, Local Time, on the date
of prepayment, (iv) in the case of prepayment of a JIBAR Borrowing, not later
than 11:00 a.m., Local Time, four (4) Business Days before the date of such
payment and shall provide written notice thereof to the Alternative Currency
Agent at the same time or (v) in the case of prepayment of a Borrowing in any
other Alternative Currency, not later than 11:00 a.m., Local Time, three (3)
Business Days before the date of prepayment and shall provide written notice
thereof to the Alternative Currency Agent at the same time.  Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid.  Promptly following
receipt of any such notice relating to a Borrowing (other than a Swingline
Loan), the Administrative Agent shall advise the appropriate Lenders of the
contents thereof.  Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02.  Each prepayment of a Revolving Borrowing
shall be applied to reduce pro rata all Loans comprising the designated
Borrowing being prepaid.  Prepayments shall be accompanied by accrued interest
to the extent required by Section 2.12 and any amounts required to be paid under
Section 2.15.

 

(b)                                 If at any time, (i) other than as a result
of fluctuations in currency exchange rates, the Revolving Credit Exposures
(calculated in accordance with Section 1.05 as of the most recent Computation
Date) exceed the total Commitments, or (ii) solely as a result of fluctuations
in currency exchange rates, the Revolving Credit Exposures (calculated in
accordance with Section 1.05 as of the most recent Computation Date) exceed 105%
of the total Commitments, the Borrowers shall in each case, within three (3)
Business Days after the relevant Computation Date, repay Borrowings or cash
collateralize LC Exposure in an account with the Administrative Agent, as
applicable, in an aggregate principal amount sufficient to eliminate such excess
condition.

 

Section 2.11  Fees.

 

(a)                                 The Parent shall pay, or shall cause to be
paid, to the Administrative Agent for the account of each Lender a commitment
fee, which shall accrue at the Commitment Fee Rate on the daily amount of the
unused Commitment of such Lender during the period from and including the
Effective Date to but excluding the date on which the Commitments terminate. 
Accrued commitment fees shall be payable in arrears on the last day of March,
June, September and December of each year during the Availability Period and on
the date on which the Commitments terminate, commencing on the first such date
to occur after the date hereof.  All commitment fees shall be paid in Dollars
and computed on the basis of a year of 360 days and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).  For purposes of calculating the unused Commitment of each Lender,
Swingline Loans made by or deemed made or attributable to such Lender shall not
count as usage.

 

54

--------------------------------------------------------------------------------



 

(b)                                 The Parent shall pay, or shall cause to be
paid, (i) to the Administrative Agent for the account of each Lender a
participation fee with respect to its participations in Letters of Credit, which
fee shall accrue at the same Applicable Margin used to determine the interest
rate applicable to Eurocurrency Loans on the average daily amount of such
Lender’s LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on which it ceases to have any LC Exposure and (ii) to the Issuing
Lender a fronting fee, which shall accrue at the rate of 0.125% per annum on the
average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, but in no event less than $500, as well as the Issuing Lender’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder.  Participation fees
and fronting fees accrued through and including the last day of March, June,
September and December of each year during the Availability Period shall be
payable on the third Business Day following such last day of such months,
commencing on the first such date to occur after the Effective Date; provided
that all such fees shall be payable on the date on which the Commitments
terminate and any such fees accruing after the date on which the Commitments
terminate shall be payable on demand.  Any other fees payable to the Issuing
Lender pursuant to this paragraph shall be payable within 10 days after demand. 
All participation fees and fronting fees shall be paid in Dollars and computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

 

(c)                                  The Parent shall pay, or shall cause to be
paid, to the Administrative Agent, for its own account, fees payable in the
amounts and at the times specified in the Fee Letter, or otherwise separately
agreed upon, between the Parent and the Administrative Agent.

 

(d)                                 All fees payable hereunder shall be paid on
the dates due, in immediately available funds, to the Administrative Agent (or
to the Issuing Lender in the case of fees payable to it) for distribution, in
the case of commitment fees and participation fees, to the Lenders.  Fees paid
shall not be refundable under any circumstances.

 

Section 2.12  Interest.

 

(a)                                 The Loans comprising each ABR Revolving
Borrowing shall bear interest at the Alternate Base Rate plus the Applicable
Margin.  The Loans comprising each Canadian Prime Rate Revolving Borrowing shall
bear interest at the Canadian Prime Rate plus the Applicable Margin.

 

(b)                                 The Loans comprising each Eurocurrency
Borrowing shall bear interest at the Adjusted LIBO Rate for the Interest Period
in effect for such Borrowing plus the Applicable Margin.  The Loans comprising
each CDOR Borrowing shall bear interest at the Canadian Dealer Offered Rate for
the Interest Period in effect for such Borrowing plus the Applicable Margin. 
The Loans comprising each BBSY Borrowing shall bear interest at the Bank Bill
Swap Reference Rate for the Interest Period in effect for such Borrowing plus
the Applicable Margin.

 

55

--------------------------------------------------------------------------------



 

The Loans comprising each JIBAR Borrowing shall bear interest at the
Johannesburg Interbank Agreed Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin.

 

(c)                                  Each Swingline Loan shall bear interest at
a rate per annum equal to the Swingline Rate.

 

(d)                                 Reserved.

 

(e)                                  Notwithstanding the foregoing, if any
principal of or interest on any Loan or any fee or other amount payable by any
Borrower hereunder is not paid when due, such overdue amount shall bear interest
at the Default Rate.

 

(f)                                   Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and, in the case
of Revolving Loans, upon termination of the Commitments; provided that (i)
interest accrued pursuant to paragraph (e) of this Section shall be payable on
demand, (ii) in the event of any repayment or prepayment of any Loan (other than
a prepayment of an ABR Loan or Canadian Prime Rate Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurocurrency Loan, CDOR Loan, BBSY Loan or JIBAR
Loan prior to the end of the current Interest Period therefor, accrued interest
on such Loan shall be payable on the effective date of such conversion.

 

(g)                                  All interest hereunder shall be paid in the
same currency as the relevant Loan and computed on the basis of a year of 360
days, except that (i) interest on Borrowings denominated in Pounds Sterling,
Canadian Dollars and Australian Dollars and (ii) interest computed by reference
to the Alternate Base Rate at times when the Alternate Base Rate is based on the
Prime Rate, in each case, shall be computed on the basis of a year of 365 days
(or, except in the case of Borrowings denominated in Pounds Sterling, 366 days
in a leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).  The applicable
Alternate Base Rate, Adjusted LIBO Rate, Canadian Prime Rate, Canadian Dealer
Offered Rate, Eurocurrency Rate, Bank Bill Swap Reference Rate, Johannesburg
Interbank Agreed Rate or LIBO Rate shall be determined by the Administrative
Agent, and such determination shall be conclusive absent manifest error.

 

(h)                                 For purposes of the Interest Act (Canada),
(i) whenever any interest or fee under this Agreement is calculated using a rate
based on a year of 360 days or 365 days (or such other period that is less than
a calendar year), as the case may be, the rate determined pursuant to such
calculation, when expressed as an annual rate, is equivalent to (x) the
applicable rate based on a year of 360 days or 365 days (or such other period
that is less than a calendar year), as the case may be, (y) multiplied by the
actual number of days in the calendar year in which the period for which such
interest or fee is payable (or compounded) ends, and (z) divided by 360 or 365
(or such other period that is less than a calendar year), as the case may be,
(ii) the principle of deemed reinvestment of interest does not apply to any
interest calculation under this Agreement, and (iii) the rates of interest
stipulated in this Agreement are intended to be nominal rates and not effective
rates or yields.

 

56

--------------------------------------------------------------------------------



 

Section 2.13  Market Disruption; Alternate Rate of Interest.

 

(a)                                 Market Disruption.  If, at the time the
Administrative Agent or Alternative Currency Agent shall seek to determine the
relevant Screen Rate on the Quotation Day for any Interest Period, the
applicable Screen Rate shall not be available for such Interest Period and/or
for the applicable currency for any reason and the Administrative Agent or
Alternative Currency Agent shall determine that it is not possible to determine
the Interpolated Rate (which conclusion shall be conclusive and binding absent
manifest error), then (i) the LIBO Rate, the Bank Bill Swap Reference Rate or
the Johannesburg Interbank Agreed Rate, as the case may be, for such Interest
Period for the relevant currency shall be the Reference Bank Rate and (ii) the
Canadian Dealer Offered Rate for such Interest Period shall be the rate quoted
by the Administrative Agent as of the applicable time on the Quotation Day;
provided that if the Reference Bank Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement; provided, further,
that if less than two Reference Banks shall supply a rate to the Administrative
Agent or the Alternative Currency Agent, as the case may be, for purposes of
determining the LIBO Rate, the Bank Bill Swap Reference Rate or the Johannesburg
Interbank Agreed Rate, as the case may be, for such Borrowing, (A) if the
Borrowing shall be requested in Dollars, then such Borrowing shall be made as an
ABR Borrowing, (B) if the Borrowing shall be requested in Canadian Dollars, then
such Borrowing shall be made as a Canadian Prime Rate Borrowing and (C) if such
Borrowing shall be requested in any other currency, the request for such
Borrowing shall be ineffective.

 

(b)                                 Alternate Rate of Interest.  If prior to the
commencement of any Interest Period for a Eurocurrency Borrowing, a CDOR
Borrowing, a BBSY Borrowing or a JIBAR Borrowing:

 

(i)                                     the Administrative Agent determines
(which determination shall be conclusive absent manifest error) that adequate
and reasonable means do not exist for ascertaining the Adjusted LIBO Rate, the
LIBO Rate, the Canadian Dealer Offered Rate, the Bank Bill Swap Reference Rate
or the Johannesburg Interbank Agreed Rate, as applicable, for such Interest
Period (including, for the avoidance of doubt, pursuant to Section 2.13(a)); or

 

(ii)                                  the Administrative Agent is advised by the
Majority Lenders that the Adjusted LIBO Rate, the LIBO Rate, the Canadian Dealer
Offered Rate, the Bank Bill Swap Reference Rate or the Johannesburg Interbank
Agreed Rate, as applicable, for such Interest Period will not adequately and
fairly reflect the cost to such Lenders of making or maintaining their Loans
included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Parent and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Parent and the Lenders that the
circumstances giving rise to such notice no longer exist, (A) no outstanding
Borrowing of Dollars or Canadian Dollars shall be converted to or continued as a
Eurocurrency Borrowing or CDOR Borrowing, as applicable, and any Interest
Election Request requesting such conversion or continuation shall be
ineffective, (B) no outstanding Eurocurrency Borrowing in any Alternative
Currency, BBSY Borrowing or JIBAR Borrowing shall be continued and any Interest
Election Request requesting such continuation shall be ineffective, (C) if any
Borrowing Request requests a Eurocurrency Borrowing in

 

57

--------------------------------------------------------------------------------



 

Dollars, such Borrowing shall be made as an ABR Borrowing, (D) if any Borrowing
Request requests a CDOR Borrowing, such Borrowing shall be made as a Canadian
Prime Rate Borrowing and (E) if any Borrowing Request requests a Eurocurrency
Borrowing in an Alternative Currency, a BBSY Borrowing or a JIBAR Borrowing,
such request shall be ineffective; provided that if the circumstances giving
rise to such notice affect less than all Types of Borrowings, then the other
Types of Borrowings shall be permitted.

 

(c)                                  If at any time the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
(i) the circumstances set forth in clause (b)(i) have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in clause (b)(i) have not arisen but either (w) the supervisor for the
administrator of the LIBO Screen Rate has made a public statement that the
administrator of the LIBO Screen Rate is insolvent (and there is no successor
administrator that will continue publication of the LIBO Screen Rate), (x) the
administrator of the LIBO Screen Rate has made a public statement identifying a
specific date after which the LIBO Screen Rate will permanently or indefinitely
cease to be published by it (and there is no successor administrator that will
continue publication of the LIBO Screen Rate), (y) the supervisor for the
administrator of the LIBO Screen Rate has made a public statement identifying a
specific date after which the LIBO Screen Rate will permanently or indefinitely
cease to be published or (z) the supervisor for the administrator of the LIBO
Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the LIBO Screen Rate may no longer be used for determining interest
rates for loans, then the Administrative Agent and the Parent shall endeavor to
establish an alternate rate of interest to the LIBO Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans of this type in the United States at such time,
and shall enter into an amendment to this Agreement to reflect such alternate
rate of interest and such other related changes to this Agreement as may be
applicable (but for the avoidance of doubt, such related changes shall not
include a reduction of the Applicable Margin); provided that, if such alternate
rate of interest as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.  Notwithstanding anything
to the contrary in Section 10.02, (A) in the event such alternate rate of
interest relates to Loans in Dollars, such amendment shall become effective
without any further action or consent of any other party to this Agreement so
long as the Administrative Agent shall not have received, within five Business
Days of the date notice of such alternate rate of interest is provided to the
Lenders, a written notice from the Majority Lenders stating that such Majority
Lenders object to such amendment and (B) in the event such alternate rate of
interest relates to Loans in an Alternative Currency, such amendment shall
become effective upon the written consent of the Parent, the Administrative
Agent and each Lender.  Until an alternate rate of interest shall be determined
in accordance with this clause (c) (but, in the case of the circumstances
described in clause (ii)(w), clause (ii)(x) or clause (ii)(y) of the first
sentence of this Section 2.13(c), only to the extent the LIBO Screen Rate for
the applicable currency and such Interest Period is not available or published
at such time on a current basis), (x) any Interest Election Request that
requests the conversion of any Borrowing to, or continuation of any Borrowing
as, a Eurocurrency Borrowing shall be ineffective, (y) if any Borrowing Request
requests a Eurocurrency Borrowing in Dollars, such Borrowing shall be made as an
ABR Borrowing and (z) if any Borrowing Request requests a Eurocurrency Borrowing
in an Alternative Currency, a BBSY Borrowing or a JIBAR Borrowing, such request
shall be ineffective.

 

58

--------------------------------------------------------------------------------



 

Section 2.14  Increased Costs.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
reflected in the Adjusted LIBO Rate) or Issuing Lender;

 

(ii)                                  subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (e) of
the definition of Excluded Taxes and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)                               impose on any Lender or Issuing Lender or
the London interbank market any other condition, cost or expense (other than
Taxes) affecting this Agreement or Loans made by such Lender or any Letter of
Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, Issuing Lender or other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, Issuing Lender or
other Recipient hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender, Issuing Lender or other Recipient, the Parent
will pay, or will cause to be paid, to such Lender, Issuing Lender or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, Issuing Lender or other Recipient, as the case may be,
for such additional costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender or
Issuing Lender determines that any Change in Law affecting such Lender or
Issuing Lender or any lending office of such Lender or such Lender’s or Issuing
Lender’s holding company, if any, regarding capital or liquidity requirements,
has or would have the effect of reducing the rate of return on such Lender’s or
Issuing Lender’s capital or on the capital of such Lender’s or Issuing Lender’s
holding company, if any, as a consequence of this Agreement, the Commitments of
such Lender or the Loans made by, or participations in Letters of Credit or
Swingline Loans held by, such Lender, or the Letters of Credit issued by such
Issuing Lender, to a level below that which such Lender or Issuing Lender or
such Lender’s or Issuing Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or Issuing Lender’s
policies and the policies of such Lender’s or Issuing Lender’s holding company
with respect to capital adequacy), then from time to time the Parent will pay,
or will cause to be paid, to such Lender or Issuing Lender, as the case may be,
such additional amount or amounts as will compensate such Lender or Issuing
Lender or such Lender’s or Issuing Lender’s holding company for any such
reduction suffered.

 

59

--------------------------------------------------------------------------------



 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender or Issuing Lender setting forth the amount or amounts
necessary to compensate such Lender or Issuing Lender or its respective holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Parent and shall be conclusive absent manifest
error.  The Parent shall pay, or shall cause to be paid, to such Lender or
Issuing Lender, as the case may be, the amount shown as due on any such
certificate within ten (10) Business Days after receipt thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or Issuing Lender to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s or Issuing Lender’s right
to demand such compensation; provided that the Parent shall not be required to
compensate, or cause to be compensated, a Lender or Issuing Lender pursuant to
this Section for any increased costs incurred or reductions suffered more than
180 days prior to the date that such Lender or Issuing Lender, as the case may
be, notifies the Parent of the Change in Law giving rise to such increased costs
or reductions, and of such Lender’s or Issuing Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180 day period referred
to above shall be extended to include the period of retroactive effect thereof);
provided further that no Lender shall seek compensation from the Parent unless
such Lender is actively seeking compensation from other similarly situated
borrowers as well.

 

Section 2.15  Break Funding Payments.  In the event of (a) the payment by an
Obligor of any principal of any Eurocurrency Loan, CDOR Loan, BBSY Loan or JIBAR
Loan other than on the last day of an Interest Period applicable thereto
(including as a result of an Event of Default), (b) the conversion of any
Eurocurrency Loan, CDOR Loan, BBSY Loan or JIBAR Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
or continue any Eurocurrency Loan, CDOR Loan, BBSY Loan or JIBAR Loan on the
date specified in any notice delivered pursuant hereto, or (d) the assignment of
any Eurocurrency Loan, CDOR Loan, BBSY Loan or JIBAR Loan other than on the last
day of the Interest Period applicable thereto as a result of a request by the
Parent pursuant to Section 2.18, then, in any such event, the Parent shall
compensate, or cause to be compensated, each Lender for the loss, cost and
expense attributable to such event (but excluding any anticipated lost
profits).  Such loss, cost or expense to any Lender shall be deemed to include
an amount determined by such Lender to be the excess, if any, of (i) the amount
of interest that would have accrued on the principal amount of such Loan had
such event not occurred, at the Adjusted LIBO Rate, the Canadian Dealer Offered
Rate. the Bank Bill Swap Reference Rate or the Johannesburg Interbank Agreed
Rate, as applicable, that would have been applicable to such Loan for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest that would accrue on such principal amount for such period at
the interest rate that such Lender would bid were it to bid, at the commencement
of such period, for dollar deposits of a comparable amount and period from other
banks in the interbank market for such currency, or for Canadian deposits of a
comparable amount and period to such CDOR Loan from other banks in the Canadian
bankers’ acceptable market.  A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Parent and shall be conclusive absent manifest
error.  The Parent shall pay, or shall cause to be paid, to such Lender the
amount shown as due on any such certificate within ten (10) Business Days after
receipt thereof.

 

60

--------------------------------------------------------------------------------



 

Section 2.16  Taxes.

 

(a)                                 Defined Terms.  For purposes of this
Section 2.16, the term “Lender” includes any Issuing Lender and the term
“applicable law” includes FATCA.

 

(b)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of any Obligor under any Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by applicable law.  If any applicable law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Obligor shall
be increased as necessary so that after such deduction or withholding has been
made (including such deductions and withholdings of Indemnified Taxes applicable
to additional sums payable under this Section) the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or
withholding been made.

 

(c)                                  Payment of Other Taxes by the Obligors. 
The applicable Obligor shall timely pay to the relevant Governmental Authority
in accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

 

(d)                                 Indemnification by the Obligors.  Each
Obligor shall indemnify each Recipient, within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient with respect to a payment by such
Obligor, or required to be withheld or deducted from a payment by such Obligor
to such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  Notwithstanding the
preceding sentence, the Obligors shall not be required to indemnify a Recipient
pursuant to this Section 2.16(d) for any Indemnified Taxes unless such Recipient
(or the Administrative Agent on such Recipient’s behalf) notifies the Parent of
the indemnification claim for such Indemnified Taxes no later than 180 days
after the earlier of (i) the date on which the relevant Governmental Authority
makes written demand upon such Recipient for payment of such Indemnified Taxes,
and (ii) the date on which such Recipient has made payment of such Indemnified
Taxes to the relevant Governmental Authority (except that, if the Indemnified
Taxes imposed or asserted giving rise to such claims are retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof).  A certificate as to the amount of such payment or
liability delivered to the Parent by a Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.  For the avoidance of doubt,
no Obligor shall be required to indemnify any Person under this
Section 2.16(d) in respect of any Indemnified Taxes for which the applicable
Recipient has already been compensated by way of an increased payment under
Section 2.16(b).

 

(e)                                  Indemnification by the Lenders.  Each
Lender shall severally indemnify the Administrative Agent, within ten (10) days
after demand therefor, for (i) any Indemnified Taxes

 

61

--------------------------------------------------------------------------------



 

attributable to such Lender (but only to the extent that any Obligor has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Obligors to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 10.04(c) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

(f)                                   Evidence of Payments.  As soon as
practicable after any payment of Taxes by any Obligor to a Governmental
Authority pursuant to this Section 2.16, such Obligor shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(g)                                  Status of Lenders.  (i)  Any Lender that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Loan Document shall notify the Parent and the
Administrative Agent of such exemption or reduction and shall deliver to the
Parent and the Administrative Agent, at the time or times reasonably requested
by the Parent or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Parent or the Administrative Agent as
will permit such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Parent or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Parent or the Administrative Agent
as will enable the Parent or the Administrative Agent to determine whether or
not such Lender is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than the documentation required to be provided by a Lender in accordance with
Section 2.16(h) or such other documentation set forth in Section 2.16(g)(ii)(A),
(ii)(B) and (ii)(D) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing,

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Parent and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Parent or the Administrative Agent), an
executed copy of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

62

--------------------------------------------------------------------------------



 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Parent and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Parent or the
Administrative Agent), whichever of the following is applicable:

 

(i)                                     in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party
(x) with respect to payments of interest under any Loan Document, an executed
copy of IRS Form W-8BEN or IRS Form W-8BEN-E (or applicable successor form)
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or IRS
Form W-8BEN-E (or applicable successor form) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

(ii)                                  in the case of a Foreign Lender claiming
that its extension of credit will generate U.S. effectively connected income, an
executed copy of IRS Form W-8ECI;

 

(iii)                               in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit 2.16-1 to the
effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of any Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) an executed copy of IRS Form W-8BEN or IRS
Form W-8BEN-E (or applicable successor form); or

 

(iv)                              to the extent a Foreign Lender is not the
beneficial owner, an executed copy of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E (or applicable successor
form), a U.S. Tax Compliance Certificate substantially in the form of
Exhibit 2.16-2 or Exhibit 2.16-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit 2.16-4 on behalf of each such direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Parent and the Administrative Agent
(in such number of copies

 

63

--------------------------------------------------------------------------------



 

as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Parent or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Parent or the Administrative Agent to
determine the withholding or deduction required to be made; and

 

(D)                               if a payment made to a Recipient under any
Loan Document would be subject to U.S. federal withholding Tax imposed by FATCA
if such Recipient were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Recipient shall deliver to the Parent
and the Administrative Agent at the time or times prescribed by law and at such
time or times reasonably requested by the Parent or the Administrative Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Parent or the Administrative Agent as may be
necessary for the Parent and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Recipient has complied with
such Recipient’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(iii)                               Each Lender shall, at the Effective Date or,
if it becomes a party to this Agreement after the Effective Date, in the
Assignment and Assumption or other documentation contemplated hereby, which it
executes on becoming a party, indicate which of the following categories it
falls in:

 

(A)                               not a U.K. Qualifying Lender and/or not a
German Qualifying Lender;

 

(B)                               a U.K. Qualifying Lender (other than a U.K.
Treaty Lender) and/or a German Qualifying Lender (other than a German Treaty
Lender); or

 

(C)                               a U.K. Treaty Lender and/or a German Treaty
Lender.

 

If a Lender fails to indicate its status in accordance with this
Section 2.16(g)(iii), then such Lender shall be treated for the purposes of this
Agreement (including by the U.K. Borrowers or by a Borrower established in
Germany) as if it is not a U.K. Qualifying Lender or a German Qualifying Lender
(as applicable) until such time as it notifies the Administrative Agent which
category applies (and the Administrative Agent, upon receipt of such
notification, shall inform the U.K. Borrowers or the relevant Borrower
established in Germany).  For the avoidance of doubt, an Assignment and
Assumption or such other documentation shall not be invalidated by any failure
of a Lender to comply with this Section 2.16(g)(iii).

 

64

--------------------------------------------------------------------------------



 

Each Recipient agrees that if any form or certification it previously delivered
pursuant to this Section 2.16(g) expires or becomes obsolete or inaccurate in
any respect, it shall update such form or certification or promptly notify the
Parent and the Administrative Agent in writing of its legal inability to do so.

 

(h)                                 Additional United Kingdom Withholding Tax
Matters.

 

(i)                                     Subject to (ii) below, each Lender and
each U.K. Borrower shall cooperate in completing any procedural formalities
necessary for the U.K. Borrowers to obtain authorization to make such payment
without withholding or deduction for Taxes imposed under the laws of the United
Kingdom.

 

(ii)                                  (A)  A Lender on the Effective Date that
(x) holds a passport under the HMRC DT Treaty Passport scheme and (y) wishes
such scheme to apply to this Agreement, shall provide its scheme reference
number and its jurisdiction of tax residence to the U.K. Borrowers and the
Administrative Agent in writing on the Effective Date; and

 

(B)                               a Lender that becomes a Lender hereunder after
the Effective Date that (x) holds a passport under the HMRC DT Treaty Passport
scheme and (y) wishes such scheme to apply to this Agreement, shall provide its
scheme reference number and its jurisdiction of tax residence to the U.K.
Borrowers and the Administrative Agent in the Assignment and Assumption, and

 

(C)                               upon satisfying either clause (A) or
(B) above, such Lender shall have satisfied its obligation under paragraph
(h)(i) above.

 

(iii)                               If a Lender has confirmed its scheme
reference number and its jurisdiction of tax residence in accordance with
paragraph (h)(ii) above, each U.K. Borrower shall make a DTTP Filing with
respect to such Lender within thirty (30) Business Days following the Effective
Date or (if applicable) the date of the Assignment and Assumption or, if later,
thirty (30) Business Days before the last interest payment is due to such
Lender, and shall promptly provide such Lender with a copy of such filing;
provided that, if:

 

(A)                               any U.K. Borrower has not made a DTTP Filing
in respect of such Lender; or

 

(B)                               any U.K. Borrower has made a DTTP Filing in
respect of such Lender but (1) such DTTP Filing has been rejected by HM
Revenue & Customs; or (2) HM Revenue & Customs has not given such U.K. Borrower
authority to make payments to such Lender without a deduction for tax within 60
days of the date of such DTTP Filing;

 

and in each case, such U.K. Borrower has notified that Lender in writing of
either (1) or (2) above, then such Lender and such U.K. Borrower shall cooperate
in completing any additional procedural formalities necessary for such U.K.

 

65

--------------------------------------------------------------------------------



 

Borrower to obtain authorization to make that payment without withholding or
deduction for Taxes imposed under the laws of the United Kingdom.

 

 

(iv)                              If a Lender has not confirmed its scheme
reference number and jurisdiction of tax residence in accordance with paragraph
(h)(ii) above, no U.K. Borrower shall make a DTTP Filing or file any other form
relating to the HMRC DT Treaty Passport scheme in respect of that Lender’s
Commitment or its participation in any Loan unless the Lender otherwise agrees.

 

(v)                                 Each Lender which had given confirmation to
the U.K. Borrowers that it was a U.K. Treaty Lender but determines in its sole
discretion that it is ceases to be a U.K. Treaty Lender shall promptly notify
the U.K. Borrowers and the Administrative Agent of such change in status.

 

(i)                                     Additional German Tax Matters.

 

(i)                                     A Lender and each Obligor established in
Germany which makes a payment to which that Lender is entitled shall cooperate
in completing or assisting with the completion of any procedural formalities
necessary for that Obligor to obtain authorization to make that payment without
a German Tax deduction and maintain that authorization where an authorization
expires or otherwise ceases to have effect.  If an Obligor is required to make a
German Tax deduction, such Obligor shall make that deduction and any payment
required in connection with that deduction within the time allowed and in the
minimum amount required by law.

 

(ii)                                  Within thirty (30) Business Days of making
either a German Tax deduction or any payment required in connection with such
deduction, the relevant Obligor making such deduction shall deliver to the
Administrative Agent for the benefit of the Lender entitled to the payment
evidence reasonably satisfactory to such Lender that the deduction has been made
or (as applicable) any appropriate payment paid to the relevant taxing
authority.

 

(iii)                               If an Obligor established in Germany makes a
payment under Section 2.16(d) and the relevant Lender determines, acting
reasonably and in good faith, that it has obtained and utilized a Tax Credit or
other similar benefit which is attributable to that payment (or an increased
payment of which that payment forms part), such Lender shall pay to the relevant
Obligor such amount as such Lender determines, acting reasonably and in good
faith, will leave such Lender (after such payment) in the same after-Tax
position as it would have been in if the relevant payment had not been made by
such Obligor.

 

(j)                                    Administrative Agent Documentation.  On
or before the Effective Date, JPMorgan shall (and any successor or replacement
Administrative Agent shall on or before the date on which it becomes the
Administrative Agent hereunder) deliver to the Borrower two duly executed copies
of either (i) IRS Form W-9 or (ii) IRS Form W-8ECI (with respect to any payments
to be received on its own behalf) and IRS Form W-8IMY (for all other payments),
establishing that the Borrowers can make payments to the Administrative Agent
without

 

66

--------------------------------------------------------------------------------



 

deduction or withholding of any Taxes imposed by the United States, including
Taxes imposed under FATCA.

 

(k)                                 Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a Tax Credit as to which it has been indemnified pursuant to this Section 2.16
(including by the payment of additional amounts pursuant to this Section 2.16),
it shall pay to the indemnifying party an amount equal to such Tax Credit (but
only to the extent of indemnity payments made under this Section with respect to
the Taxes giving rise to such Tax Credit), net of all out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such Tax
Credit).  Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
paragraph (k) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such Tax Credit to such Governmental Authority. 
Notwithstanding anything to the contrary in this paragraph (k), in no event will
the indemnified party be required to pay any amount to an indemnifying party
pursuant to this paragraph (k) the payment of which would place the indemnified
party in a less favorable net after-Tax position than the indemnified party
would have been in if the Tax subject to indemnification and giving rise to such
Tax Credit had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(l)                                     Survival.  Each party’s obligations
under this Section 2.16 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

 

Section 2.17  Payments; Generally; Pro Rata Treatment; Sharing of Set-offs.

 

(a)                                 Each Borrower shall make each payment
required to be made by it hereunder on Loans or Letters of Credit made to or on
account of such Borrower denominated in Dollars or Canadian Dollars (whether of
principal, interest, fees or reimbursement of LC Disbursements in Dollars, or of
amounts payable under Section 2.14, 2.15 or 2.16, or otherwise) prior to 2:00
p.m., Houston, Texas time, on the date when due in Dollars or Canadian Dollars,
respectively, in immediately available funds, without set-off or counterclaim. 
Each Borrower shall make each payment required to be made by it hereunder on
Loans or Letters of Credit made to or on account of such Borrower denominated in
any other Alternative Currency (whether of principal, interest, fees or
reimbursements of LC Disbursements in such Alternative Currency, or of amounts
payable under Section 2.14, 2.15 or 2.16, or otherwise) prior to 2:00 p.m.,
Local Time, on the date when due in the applicable Alternative Currency, in
immediately available funds, without set-off or counterclaim.  Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All payments in
Dollars shall be made to the Administrative Agent at its offices at 712 Main
Street, Houston, Texas, except payments to be made directly to the Issuing
Lenders or Swingline Lenders as expressly provided herein and

 

67

--------------------------------------------------------------------------------



 

except that payments pursuant to Sections 2.14, 2.15, 2.16 and 10.03 shall be
made directly to the Persons entitled thereto.  All payments in Alternative
Currencies shall be made to the Alternative Currency Agent at the place
designated by the Alternative Currency Agent in its notice therefor, except
payments to be made directly to the Issuing Lenders or Swingline Lenders as
expressly provided herein and except that payments pursuant to Sections 2.14,
2.15, 2.16 and 10.03 shall be made directly to the Persons entitled thereto. 
The Administrative Agent or the Alternative Currency Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof.  If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.

 

(b)                                 If at any time insufficient funds are
received by and available to the Administrative Agent or the Alternative
Currency Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 

(c)                                  If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements or Swingline Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans and participations in LC
Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements and Swingline Loans of other Lenders to
the extent necessary so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Parent or
any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply).  Each Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable Law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
in the amount of such participation.

 

(d)                                 Unless the Administrative Agent shall have
received notice from the relevant Borrower prior to the date on which any
payment is due to the Administrative Agent for the

 

68

--------------------------------------------------------------------------------



 

account of the Lenders or the Issuing Lenders hereunder that such Borrower will
not make such payment, the Administrative Agent may assume that such Borrower
has made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the applicable Lenders or the Issuing
Lenders, as the case may be, the amount due.  In such event, if such Borrower
has not in fact made such payment, then each of the applicable Lenders or the
Issuing Lenders, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Lender with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the FRBNY Rate and a rate
determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation (including without limitation the Overnight
Alternative Currency Rate in the case of Loans denominated in Alternative
Currencies).

 

(e)                                  If any Lender shall fail to make any
payment required to be made by it pursuant to Section 2.04(c), 2.05(d) or (e),
2.06(b) or 2.17(d) or 10.03(c), then the Administrative Agent may, in its
discretion and notwithstanding any contrary provision hereof, (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender for the benefit of the Administrative Agent, the Swingline Lenders or the
Issuing Lenders to satisfy such Lender’s obligations under such Section until
all such unsatisfied obligations are fully paid, and/or (ii) hold any such
amounts in a segregated account as cash collateral for, and application to, any
future funding obligations of such Lender under any such Section; in the case of
each of (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

 

Section 2.18  Mitigation Obligations; Replacement of Lenders.

 

(a)                                 If any Lender requests compensation under
Section 2.14, or if any Obligor is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.16, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.14 or 2.16, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  The Parent shall pay, or cause to be paid,
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

 

(b)                                 If any Lender requests compensation under
Section 2.14, or if any Obligor is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.16, or if any Lender becomes a Defaulting
Lender, or any Lender suspends its obligation to fund Eurocurrency Loans, CDOR
Loans, BBSY Loans or JIBAR Loans pursuant to Section 2.13, or any Lender refuses
to consent to an amendment, modification or waiver of this Agreement that
requires consent of 100% of the Lenders pursuant to Section 10.02, or if any
Lender delivers a notice of illegality pursuant to Section 2.21, then the Parent
may, at its sole expense, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 10.04), all
its

 

69

--------------------------------------------------------------------------------



 

interests, rights and obligations under this Agreement to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Parent shall have received the
prior written consent of the Administrative Agent, the Issuing Lenders and the
Swingline Lenders, in each case, to the extent such consent would be required
for an assignment pursuant to Section 10.04(b), which consent shall not be
unreasonably withheld, (ii) such Lender shall have received payment of an amount
equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.14 or payments required
to be made pursuant to Section 2.16, such assignment is expected to result in a
reduction in such compensation or payments.  A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Parent to
require such assignment and delegation cease to apply.

 

Section 2.19  Increase of Commitments.  Provided there exists no Event of
Default, the Parent may, during the period commencing on the Effective Date to
and including the date that is six months prior to the Maturity Date, by written
notice to the Administrative Agent executed by the Borrowers and one or more
financial institutions (any such financial institution referred to in this
Section being called an “Increasing Lender”), which may include any Lender,
cause the Commitments to be extended by the Increasing Lender (or cause the
Commitments of the Increasing Lenders to be increased, as the case may be) in an
amount for each Increasing Lender set forth in such notice; provided, that
(i) each extension of new Commitments or increase in existing Commitments
pursuant to this paragraph shall result in the aggregate Commitments being
increased by no less than $25,000,000, (ii) no extension of new Commitments or
increase in existing Commitments, in each case, pursuant to this paragraph may
result in the aggregate Commitments exceeding $700,000,000, (iii) each
Increasing Lender, if not already a Lender hereunder (any such Increasing
Lender, a “New Lender”), shall be subject to the consent of the Administrative
Agent, each Issuing Lender and each Swingline Lender, in each case, to the
extent such consent would be required for an assignment to such New Lender
pursuant to Section 10.04(b), which consent shall not be unreasonably withheld,
(iv) each Lender shall become a party to this Agreement by completing and
delivering to the Administrative Agent a duly executed New Lender Agreement and
(v) in no event shall any existing Lender be required to increase its
Commitment.  New Commitments and increases in Commitments shall become effective
on the date specified in the applicable notices delivered pursuant to this
paragraph.  Upon the effectiveness of any New Lender Agreement to which any New
Lender is a party, (i) such New Lender shall thereafter be deemed to be a party
to this Agreement and shall be entitled to all rights, benefits and privileges
accorded a Lender hereunder and subject to all obligations of a Lender
hereunder, (ii) Schedule 1.01(c) shall be deemed to have been amended to reflect
the Non-Pro Rata Alternative Currencies (if any) in which such New Lender has
agreed to fund Revolving Loans and (iii) Schedule 2.01(a) shall be deemed to
have been amended to reflect the Commitment of such New Lender as provided in
such New Lender Agreement.  Upon the effectiveness of any increase pursuant to
this Section 2.19 in a Commitment of a Lender already a party hereto,
Schedule 2.01(a) shall be deemed to have been amended to reflect such increased
Commitment of such Lender.  Notwithstanding the foregoing, no increase in the
Commitments (or in the Commitment of any Lender) shall become effective under
this Section

 

70

--------------------------------------------------------------------------------



 

2.19 unless, on the date of such increase, the Administrative Agent shall have
received a certificate, dated as of the effective date of such increase and
executed by a Financial Officer, to the effect that the conditions set forth in
paragraphs (a) and (b) of Section 4.02 shall be satisfied (with all references
in such paragraphs to a Borrowing being deemed to be references to such increase
and attaching resolutions of the Borrowers approving such increase).  Following
any extension of a new Commitment or increase of a Lender’s Commitment pursuant
to this paragraph, any Loans outstanding prior to the effectiveness of such
increase or extension shall continue to be outstanding until the ends of the
respective Interests Periods applicable thereto, and shall then be repaid and,
if the relevant Borrowers shall so elect, refinanced with new Loans made
pursuant to Section 2.01 ratably in accordance with the Commitments in effect
following such extension or increase.

 

Section 2.20  Defaulting Lenders.

 

(a)                                 Defaulting Lender Adjustments. 
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:

 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
Majority Lenders.

 

(ii)                                  Defaulting Lender Waterfall.  Any payment
of principal, interest, fees or other amounts received by the Administrative
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Article VII or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 2,17 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second, to the payment on a pro rata
basis of any amounts owing by such Defaulting Lender to any Issuing Lender or
Swingline Lender hereunder; third, to cash collateralize the Issuing Lenders’
Fronting Exposure with respect to such Defaulting Lender in accordance with
Section 2.05(j); fourth, as the Parent may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Parent, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) cash collateralize the Issuing Lenders’ future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.05(j); sixth, to the
payment of any amounts owing to the Lenders, the Issuing Lenders or Swingline
Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender, the Issuing Lenders or Swingline Lenders against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrowers as a result
of any judgment of a court of competent jurisdiction obtained by the Borrowers
against such Defaulting

 

71

--------------------------------------------------------------------------------



 

Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or LC Disbursements in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in Section 4.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and LC Disbursements owed
to, all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or LC Disbursements owed to, such Defaulting Lender
until such time as all Loans and funded and unfunded participations in LC
Exposure and Swingline Loans are held by the Lenders pro rata in accordance with
the Commitments without giving effect to Section 2.20(a)(iv).  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post cash
collateral pursuant to this Section 2.20(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)                               Certain Fees. (A)  No Defaulting Lender
shall be entitled to receive any Commitment Fee for any period during which that
Lender is a Defaulting Lender (and the Parent shall not be required to pay or
cause to be paid any such fee that otherwise would have been required to have
been paid to that Defaulting Lender).

 

(B)                               Each Defaulting Lender shall be entitled to
receive participation fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Percentage of
the stated amount of Letters of Credit for which it has provided cash collateral
pursuant to Section 2.05(j).

 

(C)                               With respect to any participation fee not
required to be paid to any Defaulting Lender pursuant to clause (A) or
(B) above, the Parent shall (x) pay, or cause to be paid, to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in LC Exposure or
Swingline Loans that has been reallocated to such Non-Defaulting Lender pursuant
to clause (iv) below, (y) pay, or cause to be paid, to each Issuing Lender and
Swingline Lender, as applicable, the amount of any such fee otherwise payable to
such Defaulting Lender to the extent allocable to such Issuing Lender’s or
Swingline Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay or cause to be paid the remaining amount of any such fee.

 

(iv)                              Reallocation of Participations to Reduce
Fronting Exposure.  All or any part of such Defaulting Lender’s participation in
LC Exposure and Swingline Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Applicable Percentages (calculated
without regard to such Defaulting Lender’s Commitment) but only to the extent
that (A) the conditions set forth in Section 4.02 are satisfied at the time of
such reallocation (and, unless the Parent shall have otherwise notified the
Administrative Agent at such time, the Parent shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(B) such

 

72

--------------------------------------------------------------------------------



 

reallocation does not cause (1) the Revolving Credit Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment, or
(2) the Revolving Credit Exposure of any Non-Defaulting Lender denominated in
Alternative Currencies to exceed such Non-Defaulting Lender’s Commitment in
Alternative Currencies, in each case, calculated at the time of such
reallocation.  Subject to Section 10.18, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

 

(v)                                 Cash Collateral, Repayment of Swingline
Loans.  If the reallocation described in clause (iv) above cannot, or can only
partially, be effected, the Borrowers shall, without prejudice to any right or
remedy available to it hereunder or under law, (x) first, prepay Swingline Loans
in an amount equal to the Swingline Lenders’ Fronting Exposure and (y) second,
cash collateralize the Issuing Lenders’ Fronting Exposure in accordance with the
procedures set forth in Section 2.05(j).

 

(b)                                 Defaulting Lender Cure.  If the Parent, the
Administrative Agent and each Swingline Lender and Issuing Lender agree in
writing that a Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any cash collateral), that Lender will, to
the extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held pro rata by
the Lenders in accordance with the Commitments (without giving effect to
Section 2.20(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Parent while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

(c)                                  New Swingline Loans/Letters of Credit.  So
long as any Lender is a Defaulting Lender, (i) no Swingline Lender shall be
required to fund any Swingline Loans unless it is satisfied that it will have no
Fronting Exposure after giving effect to such Swingline Loan and (ii) no Issuing
Lender shall be required to issue, extend, renew or increase any Letter of
Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.

 

Section 2.21  Illegality.  If, in any applicable jurisdiction, the
Administrative Agent, any Issuing Lender or any Lender determines that any Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for the Administrative Agent, any Issuing Lender or any Lender to
(a) perform any of its obligations hereunder or under any other Loan Document,
(b) to fund or maintain its participation in any Loan or (c) issue, make,
maintain, fund or charge interest or fees with respect to any Loan or Letter of
Credit to any Borrower that is organized under the laws of a jurisdiction other
than the United States, a state thereof or the District of Columbia, such Person
shall promptly notify the Administrative Agent,

 

73

--------------------------------------------------------------------------------



 

then, upon the Administrative Agent notifying the Parent, and until such notice
by such Person is revoked, any obligation of such Person to issue, make,
maintain, fund or charge interest or fees with respect to any such Loan or
Letter of Credit shall be suspended, and to the extent required by applicable
Law, cancelled.  Upon receipt of such notice, the Parent shall, or shall cause
the applicable Borrower to, (i) repay that Person’s participation in the Loans
or other applicable Obligations on the last day of the Interest Period for each
Loan or other Obligation occurring after the Administrative Agent has notified
the Parent or, if earlier, the date specified by such Person in the notice
delivered to the Administrative Agent (being no earlier than the last day of any
applicable grace period permitted by applicable Law), (ii) to the extent
applicable to such Issuing Lender, cash collateralize that portion of the LC
Exposure comprised of the aggregate undrawn amount of Letters of Credit to the
extent not otherwise cash collateralized and (iii) take all reasonable actions
requested by such Person to mitigate or avoid such illegality.

 

Section 2.22  Judgment Currency.  If, for the purposes of obtaining a judgment
in any court, it is necessary to convert a sum due hereunder or any other Loan
Document from one currency into another currency, the rate of exchange used for
such conversion shall be the rate of exchange at which in accordance with normal
banking procedures the Administrative Agent could purchase the first currency
with such other currency on the Business Day preceding the date on which final
judgment is given.  The obligation of each Obligor in respect of any such sum
due from it to the Administrative Agent or any Lender hereunder or under the
other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the next Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency.  If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or such Lender from any Obligor
in the Agreement Currency, such Obligor agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss.  If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or such Lender in such currency, the Administrative Agent
or such Lender, as the case may be, agrees to return the amount of any excess to
such Obligor (or to any other Person who may be entitled thereto under
applicable Law).

 

ARTICLE III
Representations and Warranties

 

The Parent, for itself and for each Restricted Subsidiary, and each Guarantor,
for itself, represent and warrant to the Lenders that:

 

Section 3.01  Organization.  Each of the Parent and the Restricted Subsidiaries
on the date this representation is made or deemed to be made (a) to the extent
applicable, is duly organized, validly existing and in good standing under the
Laws of the jurisdiction of its organization, (b) has the requisite power and
authority to conduct its business in each jurisdiction as it is presently being
conducted, and (c) to the extent applicable, is duly qualified or licensed to

 

74

--------------------------------------------------------------------------------



 

conduct business and is in good standing in each such jurisdiction.  As of the
Effective Date, there are no jurisdictions in which the Parent’s or any
Restricted Subsidiary’s failure to be qualified or be in good standing,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.  As of the Effective Date, no proceeding to dissolve
any Obligor is pending or, to the Parent’s knowledge, threatened.

 

Section 3.02  Authority Relative to this Agreement.  Each of the Obligors has
the power and authority to execute and deliver this Agreement and the other Loan
Documents to which it is a party and to perform its obligations hereunder and
thereunder.  The Transactions have been duly authorized by all necessary
corporate, partnership or limited liability company action on the part of each
Obligor that is a party thereto.  This Agreement and the other Loan Documents
have been duly and validly executed and delivered by each Obligor party thereto
and constitute the legal, valid and binding obligations of such Obligor,
enforceable against such Obligor in accordance with their respective terms,
subject to the effect of any applicable bankruptcy, insolvency, reorganization,
moratorium or similar Laws affecting creditors’ rights and remedies generally
and to the effect of general principles of equity (regardless of whether
enforcement is considered in a proceeding at Law or in equity).

 

Section 3.03  No Violation.  The Transactions will not:

 

(a)                                 result in a breach of the articles or
certificate of incorporation, bylaws, partnership agreement or limited liability
company agreement of the Parent or any Restricted Subsidiary or any resolution
currently in effect adopted by the Board of Directors, shareholders, partners,
members or managers of the Parent or any Restricted Subsidiary;

 

(b)                                 result in the imposition of any Lien on any
of the Equity Interests of the Parent or any Restricted Subsidiary or any of
their respective assets other than the Liens created under the Loan Documents;

 

(c)                                  result in, or constitute an event that,
with the passage of time or giving of notice or both, would be, a breach,
violation or default (or give rise to any right of termination, cancellation,
prepayment or acceleration) under (i) any agreement evidencing Indebtedness or
any other material agreement to which the Parent or any Restricted Subsidiary is
a party or by which its properties or assets may be bound or (ii) any
Governmental Approval held by, or relating to the business of, the Parent or any
Restricted Subsidiary;

 

(d)                                 require the Parent or any Restricted
Subsidiary to obtain any consent, waiver, approval, exemption, authorization or
other action of, or make any filing with or give any notice to, any Person
except (i) such as have been obtained or made and are in full force and effect,
(ii) filings necessary to perfect or assign Liens created under the Loan
Documents, (iii) filings required under applicable securities Laws, (iv) such as
are required regardless of whether this Agreement is entered into by the Parent
or any Restricted Subsidiary, or (v) those which, if not made or obtained, could
not reasonably be expected to have a Material Adverse Effect; or

 

(e)                                  violate any Law or Order applicable to the
Parent or any Restricted Subsidiary or by which their respective properties or
assets may be bound.

 

75

--------------------------------------------------------------------------------



 

Section 3.04  Financial Statements.  The Parent has previously furnished to the
Administrative Agent the audited consolidated balance sheets of the Parent and
its Subsidiaries as of December 31, 2017, and the related consolidated
statements of operation, cash flows and changes in shareholders’ equity for the
fiscal year then ended, the notes accompanying such financial statements, and
the report of KPMG LLP.  Such financial statements fairly present in all
material respects the financial condition of the Parent and its Subsidiaries as
of their respective dates and the results of operations and cash flows of the
Parent and its Subsidiaries for the periods ended on such dates in accordance
with GAAP for the periods covered thereby, subject, in the case of interim
financial statements, to normal year-end adjustments, reclassifications and
absence of footnotes.  Since December 31, 2017, there has been no change that
could reasonably be expected to have a Material Adverse Effect.

 

Section 3.05  Reserved.

 

Section 3.06  Litigation.  Except as disclosed to the Administrative Agent and
each Lender in accordance with Section 5.02(c), the Parent’s most recent form
10-K and form 10-Q filed with the SEC describe each action, suit or proceeding
pending before any Governmental Authority or arbitration panel, or to the
knowledge of the Parent or any Restricted Subsidiary, threatened, (a) involving
the Transactions, or (b) against the Parent or any Restricted Subsidiary
regarding the business or assets owned or used by the Parent or any Restricted
Subsidiary that, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect.

 

Section 3.07  Compliance with Law.  Each of the Parent and the Restricted
Subsidiaries is in compliance with each Law that is or was applicable to it or
to the conduct or operation of its business or the ownership or use of any of
its assets except where the failure to be in compliance, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect; and, as of the Effective Date, neither the Parent nor any Restricted
Subsidiary has received any notice of, nor does any of them have knowledge of,
the assertion by any Governmental Authority or other Person of any such
violation.

 

Section 3.08  Properties.  Each of the Parent and the Restricted Subsidiaries
owns (with good and defensible title in the case of real property, subject only
to the matters permitted by the following sentence), or have valid leasehold
interests in, all the properties and assets (whether real, personal, or mixed
and whether tangible or intangible) material to its business, except for minor
irregularities or deficiencies in title that, individually or in the aggregate,
do not interfere with its ability to conduct its business as currently
conducted.  All such properties and assets are free and clear of all Liens
except Permitted Liens and are not, in the case of real property, subject to any
rights of way, building use restrictions, exceptions, variances, reservations,
or limitations of any nature which would materially interfere with an Obligor’s
ability to conduct its business as currently conducted.  The properties of the
Parent and the Restricted Subsidiaries, taken as a whole, as to tangible,
personal property, are in good operating order, condition and repair (ordinary
wear and tear excepted).

 

Section 3.09  Intellectual Property.

 

(a)                                 As of the Effective Date, none of the
patents, patent applications, trademarks (whether registered or not), trademark
applications, trade names, service marks, and copyrights

 

76

--------------------------------------------------------------------------------



 

owned by the Parent or any Restricted Subsidiary (the “Intellectual Property”)
has been declared invalid or is the subject of a pending or, to the knowledge of
the Parent or any Restricted Subsidiary, threatened action for cancellation or a
declaration of invalidity, and there is no pending judicial proceeding involving
any claim, and neither the Parent nor any Restricted Subsidiary has received any
written notice or claim of any infringement, misuse or misappropriation by the
Parent or any Restricted Subsidiary of any patent, trademark, trade name,
copyright, license or similar intellectual property right owned by any third
party, except as described in Schedule 3.09.

 

(b)                                 To the knowledge of the Parent and the
Restricted Subsidiaries, the conduct by the Parent and the Restricted
Subsidiaries of their respective businesses as presently conducted does not
conflict with, infringe on, or otherwise violate any copyright, trade secret, or
patent rights of any Person except where such conflict, infringement or
violation could not reasonably be expected to have a Material Adverse Effect.

 

Section 3.10  Taxes.  The Parent and the Restricted Subsidiaries have filed all
Federal, state and other tax returns and reports required to be filed, and have
paid all Federal, state and other Taxes imposed upon them or their properties,
income or assets otherwise due and payable, except (a) where the failure to file
such tax returns or pay such Taxes could not be reasonably expected to have a
Material Adverse Effect or (b) to the extent such Taxes are being actively
contested by the Parent or any Restricted Subsidiary in good faith and by
appropriate proceedings; provided that such reserves or other appropriate
provisions, if any, as shall be required in conformity with GAAP shall have been
made or provided therefor.

 

Section 3.11  Environmental Compliance.

 

(a)                                 Neither the Parent nor any Restricted
Subsidiary is in violation of any Environmental Law or is subject to any
Environmental Liability, except to the extent such violation or such liability,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect;

 

(b)                                 neither the Parent nor any Restricted
Subsidiary has received any written notice of any claim with respect to any
Environmental Liability which claims are currently outstanding or know of any
basis for any Environmental Liability, except to the extent such liability,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect;

 

(c)                                  neither the Parent nor any Restricted
Subsidiary has arranged for the disposal of Hazardous Material at a site listed
for investigation or clean-up by any Governmental Authority or in violation of
any Environmental Law except to the extent such disposal, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect;

 

(d)                                 there is no proceeding pending against the
Parent or any Restricted Subsidiary by any Governmental Authority with respect
to the presence of any Hazardous Material on or release of any Hazardous
Material from any real property owned or operated at any time by the Parent or
any Restricted Subsidiary or otherwise used in connection with their respective
businesses, except to the extent that if such proceeding were determined
adversely to the Parent

 

77

--------------------------------------------------------------------------------



 

or any Restricted Subsidiary, such determination, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect;

 

(e)                                  neither the Parent nor any Restricted
Subsidiary has knowledge that any Hazardous Material has been or is currently
being generated, processed, stored or released (or is subject to a threatened
release) from, on or under any real property owned or operated by the Parent or
any Restricted Subsidiary, or otherwise used in connection with their respective
businesses in a quantity or concentration that would require remedial action
under any Environmental Law if reported to or discovered by the relevant
Governmental Authority except to the extent such remedial action, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect; and

 

(f)                                   to the knowledge of the Parent and the
Restricted Subsidiaries, there is no underground storage tank located at any
real property owned or operated by the Parent or any Restricted Subsidiary,
except to the extent that the presence of such tank, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

 

Section 3.12  Labor Matters.  As of the Effective Date, there are no strikes,
lockouts or slowdowns against the Parent or any Restricted Subsidiary pending
or, to the knowledge of the Parent or any Restricted Subsidiary, threatened. 
The hours worked by and payments made to employees of the Parent and the
Restricted Subsidiaries have not been in violation of the Fair Labor Standards
Act or any other Law dealing with such matters except to the extent such
violation, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.  All payments due from the Parent or any
Restricted Subsidiary, or for which any claim may be made against any of them,
on account of wages and employee health and welfare insurance and other
benefits, have been paid or accrued as a liability on the books of the Parent or
any Restricted Subsidiary except to the extent that the nonpayment of such,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.  The consummation of the Transactions to occur on the
Effective Date and the borrowing of Loans, use of proceeds thereof and issuance
of Letters of Credit hereunder after the Effective Date will not give rise to
any right of termination or right of renegotiation on the part of any union
under any collective bargaining agreement to which the Parent or any Restricted
Subsidiary is bound.

 

Section 3.13  Investment Company Status.  Neither the Parent nor any Restricted
Subsidiary is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.

 

Section 3.14  Insurance.  Insurance maintained in accordance with Section 5.05
is in full force and effect.

 

Section 3.15  Solvency.  Immediately after the consummation of the Transactions
to occur on the Effective Date, and immediately following the making of each
Loan and after giving effect to the application of the proceeds of each Loan,
(a) the fair value of the assets of the Parent and the Restricted Subsidiaries
on a going concern basis and on a consolidated basis, is greater than the total
amount of debts and other liabilities of the Parent and the Restricted
Subsidiaries, on a consolidated basis; (b) the present fair saleable value of
the assets of the Parent

 

78

--------------------------------------------------------------------------------



 

and the Restricted Subsidiaries on a going concern basis and on a consolidated
basis is not less than the amount that could reasonably be expected to be
required to pay the probable liability of their debts and other liabilities, on
a consolidated basis, as they become absolute and matured; (c) the Parent and
the Restricted Subsidiaries, on a consolidated basis, are able to pay their
debts and liabilities as they become absolute and mature; and (d) the Parent and
the Restricted Subsidiaries are not engaged in, and are not about to be engaged
in, business or a transaction for which the Parent’s and the Restricted
Subsidiaries’ assets, on a consolidated basis, would constitute unreasonably
small capital.  For purposes of this Section 3.15, (a) “fair value” shall mean
the amount at which the assets of an entity would change hands between a willing
buyer and a willing seller, within a commercially reasonable period of time,
each having knowledge of the relevant facts, neither being under any compulsion
to act, with equity to both; and (b) “present fair saleable value” shall mean
the amount that may be realized within a reasonable time, considered to be six
months to one year, either through collection or sale at the regular market
value, conceiving the latter as the amount which could be obtained for such
properties within such period by a capable and diligent businessman from an
interested buyer who is willing to purchase under ordinary selling conditions.

 

Section 3.16  ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

 

Section 3.17  Disclosure.

 

(a)                                 None of the other reports, financial
statements, certificates or other information furnished by or on behalf of the
Parent and the Restricted Subsidiaries to the Administrative Agent or any Lender
in connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information and forward-looking statements, the Parent represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

 

(b)                                 As of the Effective Date, to the best
knowledge of the Parent, the information included in each Beneficial Ownership
Certification provided on or about the Effective Date to any Lender in
connection with this Agreement is true and correct in all respects.

 

Section 3.18  Margin Stock.  No part of any Borrowing or any Swingline Loan
shall be used at any time, to purchase or carry margin stock (within the meaning
of Regulation U) in violation of Regulation U or to extend credit to others for
the purpose of purchasing or carrying any margin stock in violation of
Regulation U.  Neither the Parent nor any Restricted Subsidiary is engaged
principally, or as one of its important activities, in the business of extending
credit for the purposes of purchasing or carrying any such margin stock.  No
part of the proceeds of any Borrowing will be used for any purpose which
violates, or which is inconsistent with, any regulations promulgated by the
Board.

 

79

--------------------------------------------------------------------------------



 

Section 3.19  Anti-Corruption Laws and Sanctions.  The Parent has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Parent, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, and the Parent,
its Subsidiaries and their respective officers and employees and, to the
knowledge of the Parent, its directors and agents (acting in such agent’s
capacity as agent for the Obligors), are in compliance with Anti-Corruption Laws
and applicable Sanctions in all material respects.  None of (a) the Parent, any
Subsidiary or any of their respective directors, officers or employees, or (b)
to the knowledge of Parent, any agent of the Parent or any Subsidiary acting in
its capacity as agent for the Obligors in connection with the credit facility
established hereby, is a Sanctioned Person.  No Borrowing or Letter of Credit,
use of proceeds or other transaction contemplated by this Agreement will violate
Anti-Corruption Laws or applicable Sanctions.  This Section shall not be
interpreted or applied in relation to any Obligor, any director, officer,
employee or agent, or any Lender to the extent that the representations made
pursuant to this Section violate or expose such entity or any director, officer,
employee or agent thereof to any liability under any anti-boycott or blocking
law, regulation or statute that is in force from time to time in the European
Union (and/or any of its member states) that are applicable to such entity
(including EU Regulation (EC) 2271/96) and Section 7 of the German Foreign Trade
Regulation (Außenwirtschaftsverordnung, AWV) in connection with the German
Foreign Trade Act (Außenwirtschaftsgesetz)).

 

Section 3.20  EEA Financial Institution.  No Obligor is an EEA Financial
Institution.

 

ARTICLE IV
Conditions

 

Section 4.01  Effective Date.  The effectiveness of this Agreement is subject to
the conditions precedent that each of the following conditions is satisfied (or
waived in accordance with Section 10.02):

 

(a)                                 The Administrative Agent (or its counsel)
shall have received from each party hereto either (i) a counterpart of this
Agreement signed on behalf of such party or (ii) written evidence satisfactory
to the Administrative Agent (which may include telecopy or other electronic
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement.

 

(b)                                 The Administrative Agent shall have received
the Ratification Agreements executed by the parties thereto.

 

(c)                                  The Administrative Agent shall have
received such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization, existence and good
standing, to the extent applicable, of each Obligor and each Restricted
Subsidiary, the authorization of the Transactions to occur on the Effective
Date, the authority of each natural Person executing any of the Loan Documents
on behalf of any Obligor and any other legal matters relating to the Obligors,
this Agreement or the Transactions to occur on the Effective Date, all in form
and substance reasonably satisfactory to the Administrative Agent.

 

80

--------------------------------------------------------------------------------



 

(d)                                 Each Lender requesting a promissory note
evidencing Loans made by such Lender shall have received from the Borrowers a
promissory note payable to such Lender in a form approved by the Administrative
Agent in its reasonable discretion.

 

(e)                                  The Lenders, the Administrative Agent and
the Arrangers shall have received all fees and other amounts due and payable on
or prior to the Effective Date, including reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Borrowers
hereunder.

 

(f)                                   The Administrative Agent shall have
received a certificate from the Parent confirming receipt of all material
governmental and third party approvals, if any, necessary in connection with the
financing contemplated hereby.

 

(g)                                  The Lenders shall have received (i) audited
consolidated financial statements of the Parent for the fiscal years ended
December 31, 2016 and December 31, 2017 and (ii) satisfactory unaudited interim
consolidated financial statements of the Parent for each quarterly period ended
subsequent to the date of the latest financial statements delivered pursuant to
clause (i) of this subsection as to which such financial statements are
available.

 

(h)                                 The Administrative Agent shall have received
favorable written opinions (addressed to the Administrative Agent and the
Lenders and dated the Effective Date) of (i) Weil, Gotshal & Manges LLP, as U.S.
counsel to the Obligors; (ii) Ashurst LLP, as English and Australian counsel to
the Obligors and (iii) Stikeman Elliot LLP, as Canadian counsel to the Obligors,
in each case, in form and substance reasonably satisfactory to the
Administrative Agent.

 

(i)                                     The Administrative Agent shall have
received reports of UCC, tax and judgment Lien searches conducted by a reputable
search firm with respect to each of the Parent and the Restricted Subsidiaries
from their respective jurisdiction of formation and such reports shall not
disclose any Liens other than Permitted Liens.

 

(j)                                    To the extent not previously delivered
pursuant to the Existing Credit Agreement, all membership and stock certificates
of each Subsidiary of the Parent described on Annex 3 to the Security Agreement
shall have been delivered to Administrative Agent together with related stock
and membership powers executed in blank by the relevant Obligor.

 

(k)                                 The Administrative Agent shall have received
evidence of insurance coverage of the Parent and the Restricted Subsidiaries,
which coverage shall be consistent with the requirements set forth in Section
5.05 and shall name the Administrative Agent as an additional insured and as a
loss payee on the liability and casualty insurance policies.

 

(l)                                     The Administrative Agent shall have
received a certificate, dated the Effective Date and signed by a Responsible
Officer of the Parent, confirming compliance with the matters specified in
paragraphs (a) and (b) of Section 4.02.

 

(m)                             The Administrative Agent and the Lenders shall
have received, at least three days prior to the Effective Date, (i) all
documentation and other information regarding the Parent requested in connection
with applicable “know your customer” and anti-money laundering rules

 

81

--------------------------------------------------------------------------------



 

and regulations, including the Patriot Act, and their respective internal
policies and (ii) to the extent the Parent or any Obligor qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation, a Beneficial
Ownership Certification in relation to the Parent or such other Obligor.

 

Section 4.02  Each Credit Event.  The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of each Issuing Lender to issue, amend,
renew or extend any Letter of Credit, is subject to the satisfaction of the
following conditions:

 

(a)                                 The representations and warranties of the
Parent and the Restricted Subsidiaries set forth in this Agreement or any other
Loan Document shall be deemed to have been made as a part of said request for
each Borrowing and shall be true and correct in all material respects on and as
of the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable; provided, that to the extent
such representations and warranties were made as of a specific date, the same
shall be required to have been true and correct in all material respects as of
such specific date; provided further, in either case, to the extent any such
representation or warranty is qualified by Material Adverse Effect or
materiality qualifier, such representation or warranty shall be true and correct
in all respects;

 

(b)                                 At the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, no Default or Event of Default shall have
occurred and be continuing; and

 

(c)                                  The Administrative Agent shall have
received a Borrowing Request as required by Section 2.03 or the Administrative
Agent and the Issuing Lender shall have received a request for the issuance of a
Letter of Credit as required by Section 2.05(b).

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the Parent
on the date thereof as to the matters specified in paragraphs (a) and (b) of
this Section 4.02.

 

Section 4.03  Credit Events for Limited Condition Transactions.  Notwithstanding
Section 4.02 above to the contrary, if the Parent has made an LCT Election
pursuant to Section 1.07, then in the case of any Borrowing or Letter of Credit
the proceeds of which are to be used solely to finance a Limited Condition
Transaction, the obligation of each Lender to make a Loan on the occasion of
such Borrowing, and of each Issuing Lender to issue such Letter of Credit, shall
be subject to satisfaction of the following conditions:

 

(a)                                 (i) The representations and warranties of
the Parent and the Restricted Subsidiaries set forth in this Agreement in
Sections 3.01, 3.02, 3.03(a) and (e) (except, with respect to violation of any
Law or Order, to the extent such violation could not reasonably be expected to
have a Material Adverse Effect), 3.07, 3.13, 3.15 (after giving effect to such
Limited Condition Transaction), 3.18 and 3.19 shall be true and correct in all
material respects on and as of the date of such Borrowing or the date of
issuance of such Letter of Credit, as applicable, and (ii) in the case of a
Limited Condition Transaction that is a Business Acquisition, the
representations and warranties made by the target of such Business Acquisition
and its subsidiaries in the definitive agreement for such Business Acquisition
that are material to the

 

82

--------------------------------------------------------------------------------



 

interests of the Lenders and only to the extent that the Parent or its
applicable Subsidiary has the right to terminate its obligations under such
agreement as a result of a breach of such representations shall be true and
correct in all material respects on and as of the date of such Borrowing or the
date of issuance of such Letter of Credit, as applicable; provided that, in
either case, to the extent any such representation or warranty is qualified by
Material Adverse Effect or materiality qualifier, such representation or
warranty shall be true and correct in all respects;

 

(b)                                 At the time of and immediately after giving
effect to such Borrowing or the issuance of such Letter of Credit, as
applicable, no Event of Default under Section 7.01(a), (h) or (i) shall have
occurred and be continuing; and

 

(c)                                  The Administrative Agent shall have
received a Borrowing Request as required by Section 2.03 or the Administrative
Agent and the Issuing Lender shall have received a request for the issuance of a
Letter of Credit as required by Section 2.05(b).

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the Parent
on the date thereof as to the matters specified in paragraphs (a) and (b) of
this Section 4.03.

 

ARTICLE V
Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Parent, for itself and each
Restricted Subsidiary, and each Guarantor, for itself, covenant and agree with
the Lenders that:

 

Section 5.01  Financial Statements.  The Parent will furnish to the
Administrative Agent and each Lender:

 

(a)                                 within 90 days after the end of each fiscal
year of the Parent, the audited consolidated balance sheet and related
statements of operations, shareholders’ equity and cash flows as of the end of
and for such year of the Parent, setting forth in each case in comparative form
the figures for the previous fiscal year, all reported on by independent public
accountants of recognized national standing (without a “going concern” or like
qualification, or exception as to the scope of such audit by reason of any
limitation which is imposed by the Parent) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Parent and its Subsidiaries on a
consolidated basis in accordance with GAAP;

 

(b)                                 within 45 days after the end of the first
three fiscal quarters of each fiscal year of the Parent, the consolidated
balance sheet and related statements of operations, shareholders’ equity and
cash flows as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year for the Parent, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by a Financial Officer as presenting fairly in all material respects
the financial condition and results of operations of the Parent and its
Subsidiaries on a

 

83

--------------------------------------------------------------------------------



 

consolidated basis in accordance with GAAP, subject to normal year-end
adjustments, reclassifications and the absence of footnotes;

 

(c)                                  concurrently with any delivery of financial
statements under clause (a) or (b) above, a certificate of a Financial Officer
substantially in the form attached hereto as Exhibit 5.01(c) (“Compliance
Certificate”) and (i) certifying that the representations and warranties of the
Parent and the Restricted Subsidiaries contained in Article III and the Security
Documents were true and correct in all material respects when made, and are
repeated at and as of the date of such Compliance Certificate and are true and
correct in all material respects at and as of such date, except for such
representations and warranties as are by their express terms limited to a
specific date, (ii) certifying that, since the later of the Effective Date or
the most recent Compliance Certificate, no change has occurred in the business,
financial condition or results of operations of the Parent or any Restricted
Subsidiary which could reasonably be expected to have a Material Adverse Effect,
(iii) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (iv) setting forth reasonably detailed calculations
demonstrating compliance with Sections 6.16 and 6.17, (v) certifying compliance
with Section 5.09(b) and (c), (vi) containing any notification by the Parent of
the elimination of the effect of any change in GAAP in accordance with Section
1.04, (vii) setting forth a comparison of the Consolidated Adjusted Pro Forma
EBITDA as shown on most recent Compliance Certificate to the Consolidated
Adjusted EBITDA for the same period, and (viii) including a reasonably detailed
description of any adjustments attributable to Business Acquisitions as
described in the definition of Consolidated Adjusted Pro Forma EBITDA which are
included by the Parent in its calculation of Consolidated Adjusted Pro Forma
EBITDA for the period covered by such Compliance Certificate;

 

(d)                                 promptly upon receipt of any written
complaint, order, citation, notice or other written communication from any
Person with respect to, or upon the Parent or any of its Subsidiaries obtaining
knowledge of, (i) the existence or alleged existence of a violation of any
applicable Environmental Law or any Environmental Liability in connection with
any property now or previously owned, leased or operated by the Parent or any
Restricted Subsidiary, (ii) any release of Hazardous Materials on such property
or any part thereof in a quantity that is reportable under any applicable
Environmental Law, and (iii) any pending or threatened proceeding for the
termination, suspension or non-renewal of any permit required under any
applicable Environmental Law, in each case under clause (i), (ii) or (iii)
above, in which there is a reasonable likelihood of an adverse decision or
determination that could reasonably be expected to result in a Material Adverse
Effect, a certificate of a Financial Officer, setting forth the details of such
matter and the actions, if any, that the Parent or such Restricted Subsidiary is
required or proposes to take;

 

(e)                                  promptly following any request therefor,
such other information regarding the operations, business affairs and financial
condition of the Parent or any Restricted Subsidiary, or compliance with the
terms of this Agreement, as the Administrative Agent or any Lender may
reasonably request, including, without limitation, (i) updated Beneficial
Ownership Certifications for the Obligors as so requested, or written
confirmation that the information provided in the Beneficial Ownership
Certifications delivered to the Administrative Agent or any Lender on or about
the Effective Date in connection with this Agreement remains true and correct in
all

 

84

--------------------------------------------------------------------------------



 

respects and (ii) all documentation and other information reasonably requested
in connection with applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act, and the internal policies of
the Administrative Agent or such Lender;

 

(f)                                   promptly following any request therefor,
such information evidencing any adjustments attributable to Business
Acquisitions as described in the definition of Consolidated Adjusted Pro Forma
EBITDA and included in a Compliance Certificate delivered pursuant to clause (c)
above;

 

(g)                                  within 90 days after the end of each fiscal
year, copies of certificates evidencing or other evidence of all material
insurance coverage maintained by the Parent and the Restricted Subsidiaries; and

 

(h)                                 within 90 days after the end of each fiscal
year, an annual budget of the Parent and the Restricted Subsidiaries for the
following fiscal year.

 

Documents required to be delivered pursuant to Section 5.01(a) and (b) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Parent posts such documents, or
provides a link thereto on the Parent’s website on the Internet; or (ii) on
which such documents are posted on the Parent’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent).  Notwithstanding anything contained herein, in every
instance the Parent shall be required to provide paper or electronic copies of
the Compliance Certificates required by Section 5.01(c) to the Administrative
Agent.  Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Parent with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

 

Section 5.02  Notices of Material Events.  The Parent will furnish to the
Administrative Agent and each Lender promptly and, in any event, within five
Business Days after acquiring knowledge thereof, written notice of the
following:

 

(a)                                 the occurrence of any Event of Default and
the action that the Parent or any Restricted Subsidiary is taking or proposes to
take with respect thereto;

 

(b)                                 the incurrence of any material liability or
obligation of any nature (whether absolute, accrued, contingent or otherwise) by
the Parent or any Restricted Subsidiary, other than such liabilities and
obligations referenced in clauses (a) through (e) of Section 3.05;

 

(c)                                  the filing or commencement of any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
or affecting the Parent or any Restricted Subsidiary or any Affiliate thereof
that, if adversely determined, could reasonably be expected to result in a
Material Adverse Effect or that in any manner questions the validity of the Loan
Documents; and

 

85

--------------------------------------------------------------------------------



 

(d)                                 the occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, could
reasonably be expected to result in unfunded liability of any Obligor resulting
in a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.

 

Section 5.03  Existence; Conduct of Business.  Each Obligor shall and shall
cause each Restricted Subsidiary to do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business except to the extent failure to maintain or preserve could not
reasonably be expected to have a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, amalgamation, consolidation,
liquidation or dissolution permitted under Section 6.03 or any other transaction
permitted under this Agreement.

 

Section 5.04  Payment of Obligations.  Each Obligor shall and shall cause each
Restricted Subsidiary to pay its obligations, including liabilities for Taxes
before the same shall become delinquent or in default, except (a) past due Taxes
for which no fine, penalty, interest, late charge or loss has been assessed, (b)
where the validity or amount thereof is being contested in good faith by
appropriate proceedings, and such Obligor or Restricted Subsidiary has set aside
on its books adequate reserves with respect thereto in accordance with GAAP and
(c) where the failure to make payment could not reasonably be expected to result
in a Material Adverse Effect.

 

Section 5.05  Maintenance of Properties; Insurance.  Each Obligor shall and
shall cause each Restricted Subsidiary to (a) keep and maintain all property
material to the conduct of the business of the Obligors and the Restricted
Subsidiaries, taken as a whole, in good working order and condition, ordinary
wear and tear excepted, and (b) subject to Section 5.14, maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations.

 

Section 5.06  Books and Records; Inspection Rights.  Each Obligor shall and
shall cause each Restricted Subsidiary to keep proper, complete and consistent
books of record that are true and correct in all material respects with respect
to such Person’s operations, affairs, and financial condition.  Each Obligor
shall and shall cause each Restricted Subsidiary to permit any representatives
designated by the Administrative Agent, upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested (provided that in the absence of an Event of Default, the
representatives of the Administrative Agent shall not visit or inspect such
properties more often than once per calendar year), subject in each case, to any
restrictions or confidentiality agreements existing in favor of third parties.

 

Section 5.07  Compliance with Laws.  Each Obligor shall and shall cause each
Restricted Subsidiary to comply with all Laws (excluding Laws referenced in
Sections 5.10 and 5.12, which compliance shall be governed by such Sections) and
Orders applicable to it or its

 

86

--------------------------------------------------------------------------------



 

property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.  The
Parent will maintain in effect and enforce policies and procedures designed to
ensure compliance by the Parent, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.

 

Section 5.08  Use of Proceeds and Letters of Credit.  The proceeds of the Loans
and Letters of Credit will be used only to (a) pay the fees, expenses and other
transaction costs of the Transactions and (b) fund working capital needs and
general corporate purposes of the Parent and the Restricted Subsidiaries,
including the making of Business Acquisitions and other acquisitions of
property.  No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X.  No Borrower will request any
Borrowing or Letter of Credit, and no Borrower shall use, and shall procure that
its Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Borrowing or Letter of Credit (a) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (b) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (c) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.  This
Section shall not be interpreted or applied in relation to any Obligor, any
director, officer, employee or agent, or any Lender to the extent that the
obligations under this Section would violate or expose such entity or any
director, officer, employee or agent thereof to any liability under any
anti-boycott or blocking law, regulation or statute that is in force from time
to time in the European Union (and/or any of its member states) that are
applicable to such entity (including EU Regulation (EC) 2271/96) and Section 7
of the German Foreign Trade Regulation (Außenwirtschaftsverordnung, AWV) in
connection with the German Foreign Trade Act (Außenwirtschaftsgesetz)).

 

Section 5.09  Additional Guarantors; Termination of Guarantees.

 

(a)                                 The Parent at all times shall cause (i) all
Material Restricted Subsidiaries to be Credit Facility Guarantors, other than
any Material Restricted Subsidiary that is designated as a CFC Subsidiary (other
than a CFC Subsidiary that is a Credit Facility Guarantor), and (ii) all
Material Restricted Subsidiaries that are CFC Subsidiaries to be CFC
Guarantors.  Notwithstanding the forgoing, the Parent shall cause any CFC
Subsidiary that becomes a Material Restricted Subsidiary after the Effective
Date to become a Credit Facility Guarantor, except (i) any such Material
Restricted Subsidiary that is owned, in whole or in part, by a Subsidiary that
is a U.S. Person or (ii) if the designation of such Material Restricted
Subsidiary as a Credit Facility Guarantor could reasonably result in material
adverse consequences to Parent, its Subsidiaries or its shareholders.

 

(b)                                 If as of the end of any fiscal quarter, (i)
the aggregate consolidated revenues generated by the Unrestricted Subsidiaries
exceed ten percent (10%) of the aggregate total consolidated revenue of the
Parent and all of its Subsidiaries for the most recently ended period of four
(4) fiscal quarters or (ii) the book value of the aggregate consolidated assets
held by the Unrestricted Subsidiaries exceeds ten percent (10%) of the book
value of the aggregate total

 

87

--------------------------------------------------------------------------------



 

consolidated assets of the Parent and all of its Subsidiaries for the most
recently ended period of four (4) fiscal quarters, the Parent shall promptly
cause one or more of said Unrestricted Subsidiaries to be designated as a
Restricted Subsidiary, such that, after giving effect to such designation, both
the aggregate consolidated revenues and the book value of the aggregate
consolidated assets of all Unrestricted Subsidiaries are less than ten percent
(10%) of the total consolidated revenue and total book value of the consolidated
assets of the Parent and all of its Subsidiaries.  In addition, to the extent
that such new Restricted Subsidiary is a Material Subsidiary, the Parent shall
(i) cause such new Restricted Subsidiary to become a Credit Facility Guarantor
(in the case of any Restricted Subsidiary that is not a CFC Subsidiary) or a CFC
Guarantor (in the case of any Restricted Subsidiary that is a CFC Subsidiary) by
executing the applicable Addendum and (ii) deliver to the Administrative Agent
such documents relating to such new Restricted Subsidiary as the Administrative
Agent shall reasonably request.

 

(c)                                  If as of the end of any fiscal quarter, (i)
the aggregate consolidated revenues generated by Immaterial Subsidiaries (other
than the Finco Entities) that are not Guarantors exceed fifteen percent (15%) of
the aggregate total consolidated revenue of the Parent and all of its
Subsidiaries for the most recently ended period of four (4) fiscal quarters or
(ii) the book value of the aggregate consolidated assets held by the Immaterial
Subsidiaries (other than the Finco Entities) that are not Guarantors exceeds
fifteen percent (15%) of the book value of the aggregate total consolidated
assets of the Parent and all of its Subsidiaries for the most recently ended
period of four (4) fiscal quarters, the Parent shall promptly cause one or more
of said Immaterial Subsidiaries (other than the Finco Entities) to become a
Credit Facility Guarantor (in the case of any Immaterial Subsidiary that is not
a CFC Subsidiary) or a CFC Guarantor (in the case of any Immaterial Subsidiary
that is a CFC Subsidiary) by executing the applicable Addendum, such that, after
giving effect to such Addendum, both the aggregate consolidated revenues and the
book value of the aggregate consolidated assets of all Immaterial Subsidiaries
(other than the Finco Entities) that are not Guarantors are less than fifteen
percent (15%) of the total consolidated revenue and total book value of the
consolidated assets of the Parent and all of its Subsidiaries.  Any such
Immaterial Subsidiary that becomes a Guarantor shall also be designated as a
Restricted Subsidiary, to the extent not already a Restricted Subsidiary.  The
Parent shall deliver to the Administrative Agent such documents relating to such
Immaterial Subsidiary as the Administrative Agent shall reasonably request.

 

(d)                                 Within 30 days after the Parent acquires or
creates a new Material Subsidiary, by way of Division or otherwise (other than a
Finco Entity), the Parent shall notify the Administrative Agent and shall
provide the constituent documents for such new Material Subsidiary, and to the
extent that such Material Subsidiary is a Material Restricted Subsidiary or to
the extent such Material Subsidiary would otherwise be required to be a
Guarantor under clause (b) or (c) above, the Parent shall (i) cause such new
Material Subsidiary to become a Credit Facility Guarantor (in the case of any
new Material Subsidiary that is not a CFC Subsidiary) or a CFC Guarantor (in the
case of any new Material Subsidiary that is a CFC Subsidiary) by executing the
applicable Addendum and (ii) deliver to the Administrative Agent such documents
relating to such new Material Subsidiary as the Administrative Agent shall
reasonably request.

 

(e)                                  Within 30 days after the occurrence of any
event that results in a Subsidiary ceasing to be a CFC Subsidiary, to the extent
such Subsidiary is a Material Restricted Subsidiary

 

88

--------------------------------------------------------------------------------



 

or to the extent such Subsidiary would otherwise be required to be a Guarantor
under clause (b) or (c) above, the Parent shall (i) cause such Subsidiary to
become a Credit Facility Guarantor by executing the applicable Addendum and (ii)
deliver such documents relating to such Subsidiary as the Administrative Agent
shall reasonably request.

 

(f)                                   At any time, the Parent may, in its sole
discretion, elect to cause one or more Restricted Subsidiaries that are not then
Guarantors to become Guarantors by notifying the Administrative Agent of such
election, designating that such Restricted Subsidiary will be a CFC Guarantor
(if applicable) and causing such Restricted Subsidiary to execute an Addendum
and deliver such Addendum to the Administrative Agent together with such other
documents relating to such new Guarantor as the Administrative Agent shall
reasonably request.

 

(g)                                  At any time, the Parent may elect to
terminate any Guarantee by any Guarantor (a “Guarantee Termination”); provided
that (i) no such Guarantee Termination shall be given or take effect with
respect to any Subsidiary that is at the time a Borrower or Material Restricted
Subsidiary and (ii) such Guarantee Termination shall only become effective on
the date that is ten days after receipt by the Administrative Agent of a
certificate of a Financial Officer certifying that (A) the Parent will be in pro
forma compliance with Sections 5.09(b) and (c) and (B) no Default or Event of
Default shall have occurred, in each case, at the time of and after giving
effect to such Guarantee Termination.  Upon the effectiveness of any Guarantee
Termination, (i) such Guarantor shall be released from its obligations as a
Guarantor hereunder, (ii) all Liens granted by such Guarantor to secure its
Guarantee shall automatically be terminated and released and (iii) the
Administrative Agent will, at the expense of the Parent, execute and deliver
such documents as are reasonably necessary to evidence said releases and
terminations.

 

Section 5.10  Additional Borrowers; Removal of Borrowers.

 

(a)                                 (i)  If after the Effective Date, the Parent
desires another Wholly-Owned Restricted Subsidiary to become a Borrower
hereunder, the Parent shall (A) provide at least ten Business Days’ prior
written notice to the Administrative Agent, which notice shall specify, if
applicable, whether such Subsidiary shall be a CFC Borrower hereunder; (B)
deliver to the Administrative Agent a Borrower Accession Agreement duly executed
by all parties thereto; (C) satisfy all of the conditions with respect thereto
set forth in this Section 5.10(a) in form and substance reasonably satisfactory
to the Administrative Agent; (D) deliver satisfactory documentation and other
information reasonably requested by the Administrative Agent or the Lenders
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act and the Beneficial Ownership Regulation,
and their respective internal policies; and (E) in the case of a proposed
Additional Borrower that is organized under the laws of a jurisdiction other
than the United States (or any state thereof or the District of Columbia) or the
United Kingdom, obtain the consent of each Lender that such Additional Borrower
is acceptable as a Borrower hereunder.

 

(ii)                                  Each Subsidiary’s addition as a Borrower
shall also be subject to satisfaction of the following conditions: (A) the
Administrative Agent shall have received (1) a certificate signed by a duly
authorized officer of such Subsidiary, dated the date of such Borrower Accession
Agreement certifying that (x) the representations and warranties contained in
each Loan Document are true and correct in all material respects

 

89

--------------------------------------------------------------------------------



 

on and as of such date (or in all respects if already qualified by Material
Adverse Effect or materiality), before and after giving effect to such
Subsidiary becoming an Additional Borrower and as though made on and as of such
date (except to the extent such representations and warranties related solely to
an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects (or in all respects if already
qualified by Material Adverse Effect or materiality)) and (y) no Default or
Event of Default has occurred and is continuing as of such date or would occur
as a result of such Subsidiary becoming an Additional Borrower; and (2) such
supporting resolutions, incumbency certificates, legal opinions and other
documents or information pertaining to the Additional Borrower as the
Administrative Agent (or any Lender acting through the Administrative Agent) may
reasonably require, all in form and substance reasonably satisfactory to the
Administrative Agent and (B) in the case of a proposed Additional Borrower that
is organized under the laws of a jurisdiction other than the United States (or
any state thereof or the District of Columbia), (1) each Lender shall have met
to such Lender’s satisfaction all applicable regulatory, licensing and internal
policy requirements and shall be legally permitted to make loans to such
Additional Borrower and (2) no Lender shall be subject to any administrative or
operational issues as a result of lending to such Additional Borrower, unless
such Lender, in its sole discretion, waives the condition set forth in this
clause (2).

 

(iii)                               No Subsidiary’s addition as an Additional
Borrower shall become effective unless and until all applicable conditions set
forth above in paragraphs (i) and (ii) have been satisfied in the reasonable
discretion of the Administrative Agent.  Upon the effective date of such
Subsidiary’s addition as an Additional Borrower, such Subsidiary shall be deemed
to be a Borrower and, if applicable, a CFC Borrower, as specified in the
Parent’s notice delivered pursuant to paragraph (i) above, hereunder.  The
Administrative Agent shall promptly notify each Lender upon each Additional
Borrower’s addition as a Borrower hereunder and shall, upon request by any
Lender, provide such Lender with a copy of the executed Borrower Accession
Agreement.  With respect to the accession of any Additional Borrower, each
Lender shall be responsible for making a determination as to whether it is
capable of making advances to such Additional Borrower without the incurrence of
withholding Taxes, provided that such Additional Borrower and its tax advisors
shall cooperate in all reasonable respects with the Administrative Agent and
such Lender in connection with any analysis necessary for such Lender to make
such determination and such Additional Borrower shall bear all costs and
expenses incurred in connection with such determination.

 

(b)                                 So long as no Default or Event of Default
has occurred and is then continuing or would result therefrom, the Parent may
remove any Subsidiary as a Borrower under this Agreement by providing written
notice of such removal to the Administrative Agent which shall promptly give the
Lenders notice of such removal; provided that (i) in the event Loans are
outstanding to such Subsidiary, (A) such Loans shall be repaid in full in
accordance with the terms hereof or (B) the Parent shall designate in such
notice the existing Borrower or Borrowers to which such Loans will be assigned
and such Loans shall be assigned to said Borrower or Borrowers prior to or
contemporaneously with the removal of such Subsidiary as a Borrower pursuant to
an agreement reasonably satisfactory to the Administrative Agent and (ii) in the
event outstanding Letters of Credit are issued for the account of such
Subsidiary (or any of its

 

90

--------------------------------------------------------------------------------



 

Subsidiaries), the related LC Exposure shall be cash collateralized in an
account with the Administrative Agent.  After receipt of such written notice by
the Administrative Agent and, if applicable, the conditions set forth in clauses
(i) and (ii) of the foregoing sentence, such Subsidiary shall cease to be a
Borrower hereunder, but shall continue to be a Guarantor hereunder to the extent
provided in Section 5.09.  Once removed pursuant to this Section 5.10(b), such
Subsidiary shall have no right to borrow under this Agreement unless the Parent
provides notice as required pursuant to Section 5.10(a) of the request again to
add such Subsidiary as an Additional Borrower hereunder and such Subsidiary
complies with the conditions set forth in Section 5.10(a) to become an
Additional Borrower hereunder.

 

Section 5.11  Compliance with ERISA.  In addition to and without limiting the
generality of Section 5.07, each Obligor shall and shall cause each Restricted
Subsidiary to (a) comply in all material respects with all applicable provisions
of ERISA and the regulations and published interpretations thereunder with
respect to all employee benefit plans (as defined in ERISA) except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, (b) not take any action or fail
to take action the result of which could be (i) a liability to the PBGC (other
than liability for PBGC premiums) or (ii) a past due liability to any
Multiemployer Plan, except to the extent such liability could not reasonably be
expected to result in a Material Adverse Effect, (c) not participate in any
prohibited transaction that could result in any civil penalty under ERISA or any
tax under the Code, except to the extent such penalty or tax could not
reasonably be expected to result in a Material Adverse Effect, (d) operate each
employee benefit plan in such a manner that could not reasonably be expected to
result in the incurrence of any material tax liability under Section 4980B of
the Code or any liability to any qualified beneficiary as defined in Section
4980B of the Code except to the extent such tax liability or liability to any
qualified beneficiary could not reasonably be expected to have a Material
Adverse Effect and (e) furnish to the Administrative Agent upon the
Administrative Agent’s request such additional information about any employee
benefit plan as may be reasonably requested by the Administrative Agent.

 

Section 5.12  Compliance With Agreements.  Each Obligor shall and shall cause
each Restricted Subsidiary to comply in all respects with each material contract
or agreement to which it is a party, except where the failure to so comply could
not reasonably be expected to result in a Material Adverse Effect; provided that
such Obligor or Restricted Subsidiary may contest any such contract or agreement
or any portion thereof in good faith through applicable proceedings so long as
adequate reserves are maintained in accordance with GAAP.

 

Section 5.13  Compliance with Environmental Laws; Environmental Reports. Each
Obligor shall and shall cause each Restricted Subsidiary to (a) comply with all
Environmental Laws applicable to its operations and real property except to the
extent that the failure to comply could not reasonably be expected to result in
a Material Adverse Effect; (b) obtain and renew all Governmental Approvals
required under Environmental Laws applicable to its operations and real property
except to the extent that the failure to obtain or renew such approvals could
not reasonably be expected to result in a Material Adverse Effect; and (c)
conduct any Response in accordance with Environmental Laws except to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect; provided that neither such Obligor nor any Restricted
Subsidiary shall be required to undertake any Response to the extent that its

 

91

--------------------------------------------------------------------------------



 

obligation to do so is being contested in good faith and by proper proceedings
and appropriate reserves are being maintained with respect to such circumstances
in accordance with GAAP.

 

Section 5.14  Maintain Business.  Each Obligor shall and shall cause each
Restricted Subsidiary to continue to engage in all material respects primarily
in the business or businesses being conducted on the Effective Date and other
businesses reasonably related or ancillary thereto as determined by the board of
directors of the Parent.

 

Section 5.15  Further Assurances.  Each Obligor shall and shall cause each
Restricted Subsidiary to execute, acknowledge and deliver, at its own cost and
expense, all such further acts, documents and assurances as may from time to
time be reasonably necessary or as the Majority Lenders may from time to time
reasonably request in order to carry out the intent and purposes of the Loan
Documents, including all such actions to establish, preserve, protect and (to
the extent required under the Security Documents or as otherwise provided in
this Agreement) perfect the estate, right, title and interest of the Lenders, or
the Administrative Agent for the benefit of the Lenders, to the Collateral
(including Collateral acquired after the date hereof).

 

Section 5.16  Australian Restructuring.  The Parent shall cause the Australian
Restructuring to be consummated substantially as disclosed in writing to the
Administrative Agent and the Lenders prior to the Effective Date.

 

ARTICLE VI
Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit have expired or terminated and all LC
Disbursements shall have been reimbursed, the Parent, for itself and each
Restricted Subsidiary, and each Guarantor, for itself, covenant and agree with
the Administrative Agent and the Lenders that:

 

Section 6.01  Indebtedness.  None of the Obligors or any Restricted Subsidiary
will create, incur, assume or permit to exist any Indebtedness, except:

 

(a)                                 Indebtedness created hereunder or under any
of the Loan Documents;

 

(b)                                 Existing Indebtedness and any Indebtedness
incurred in connection with the refinancing thereof, so long as (i) the
principal amount of such Indebtedness does not increase, (ii) such Indebtedness
does not have a maturity date shorter than six (6) months following the Maturity
Date and (iii) such Indebtedness has covenants, taken as a whole, that are no
more restrictive than the terms of the Loan Documents in any material respects;

 

(c)                                  Indebtedness incurred to finance the
acquisition, construction or improvement of any assets, including Capital Lease
Obligations, and any Indebtedness assumed in connection with the acquisition of
any such assets or secured by a Lien on any such assets prior to the acquisition
thereof, and extensions, renewals and replacements of any of such Indebtedness
that do not increase the outstanding principal amount thereof; provided that the
aggregate principal amount of Indebtedness outstanding under this clause (c)
shall not exceed $75,000,000 at any time;

 

92

--------------------------------------------------------------------------------



 

(d)                                 Indebtedness (i) owed by an Obligor to any
other Obligor, (ii) owed by a Restricted Subsidiary that is not an Obligor to
any other Restricted Subsidiary that is not an Obligor, (iii) owed by an Obligor
to any Restricted Subsidiary that is not an Obligor or (iv) owed by a Restricted
Subsidiary that is not an Obligor to any Obligor; provided that the aggregate
amount of Indebtedness outstanding pursuant to this clause (iv) shall not exceed
$100,000,000, at any time, when combined with amounts outstanding under Section
6.05(e), without duplication;

 

(e)                                  Indebtedness of any Restricted Subsidiary
in existence on the date on which such Restricted Subsidiary is acquired
directly or indirectly by the Parent (but not incurred or created in connection
with such acquisition); provided (i) neither the Parent nor any other Restricted
Subsidiary has any obligation with respect to such Indebtedness, (ii) none of
the properties of the Parent or any other Restricted Subsidiary is bound with
respect to such Indebtedness and (iii) the aggregate principal amount of all
Indebtedness outstanding under this clause (e) shall not exceed $15,000,000 at
any time;

 

(f)                                   Indebtedness in respect of endorsements of
negotiable instruments for collection in the ordinary course of business;

 

(g)                                  Indebtedness associated with accounts
payable incurred in the ordinary course of business that are not more than
ninety (90) days past due or which are being actively contested by the Parent or
the applicable Restricted Subsidiary in good faith and by appropriate action and
for which adequate reserves have been maintained in accordance with GAAP;

 

(h)                                 Indebtedness constituting Investments
permitted by clauses (f) and (h) of Section 6.05;

 

(i)                                     Indebtedness incurred pursuant to Swap
Agreements permitted by Section 6.06;

 

(j)                                    other Indebtedness in an aggregate amount
not to exceed $100,000,000 outstanding at any time;

 

(k)                                 guarantees of Indebtedness permitted by
clauses (c), (i) and (j) of this Section;

 

(l)                                     other unsecured Indebtedness so long as
the Total Net Leverage Ratio at the time of incurrence of such Indebtedness, and
after giving pro forma effect thereto, is less than 4.25 to 1.0; provided, the
proceeds of any such newly incurred Indebtedness shall not be included in the
calculation of the Total Net Leverage Ratio for purposes of determining pro
forma compliance with such ratio (it being understood that this proviso shall
not exclude Unencumbered Balance Sheet Cash that is not attributable to such
newly incurred Indebtedness); and

 

(m)                             Indebtedness incurred to consummate the
Australian Restructuring.

 

Section 6.02  Liens.  None of the Obligors or any Restricted Subsidiary will
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

 

(a)                                 Permitted Encumbrances;

 

93

--------------------------------------------------------------------------------



 

(b)                                 Liens created by the Security Documents;

 

(c)                                  Liens on any property or assets of the
Parent or any Restricted Subsidiary existing on the Effective Date and set forth
in Schedule 6.02; provided that (i) such Lien shall not apply to any property or
asset of the Parent or any Restricted Subsidiary other than such property or
asset to which such Lien applies on the Effective Date and (ii) such Lien shall
secure only those obligations which it secures on the Effective Date and
extensions, renewals and replacements thereof in accordance with Section 6.01;

 

(d)                                 Liens on assets acquired, constructed or
improved by the Parent or any Restricted Subsidiary; provided that (i) such
Liens secure Indebtedness permitted by clause (c) of Section 6.01, (ii) such
Liens and the Indebtedness secured thereby are incurred prior to or within 90
days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 100% of the
cost of acquiring, constructing or improving such assets and (iv) such Liens
shall not apply to any other property or assets of the Parent or any Restricted
Subsidiary other than the proceeds of, and insurance proceeds related to, such
assets;

 

(e)                                  Liens on assets of any Restricted
Subsidiary in existence on the date such Restricted Subsidiary is acquired by
the Parent (but not created in connection with such acquisition) securing
Indebtedness permitted under Section 6.01(e); provided that (i) such Lien shall
not apply to any property of asset of the Parent or any other Restricted
Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the date of such acquisition;

 

(f)                                   Liens on cash securing obligations of the
Parent or any Restricted Subsidiary to providers of vault services with respect
to such cash; and

 

(g)                                  Liens securing Indebtedness or other
obligations of the Parent or any Restricted Subsidiary in an aggregate principal
amount not to exceed $10,000,000 outstanding at any time.

 

Section 6.03  Fundamental Changes.  None of the Obligors or any Restricted
Subsidiary will merge into, amalgamate with or consolidate with any other
Person, or permit any other Person to merge into, amalgamate with or consolidate
with it, consummate a Division as the Dividing Person or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
no Default or Event of Default shall have occurred and be continuing and, if
such transaction involves a Borrower, such Borrower shall survive such
transaction or the surviving entity shall become a Borrower in accordance with
Section 5.10(a):

 

(a)                                 any Restricted Subsidiary may merge into,
amalgamate with or consolidate with a Borrower;

 

(b)                                 any Restricted Subsidiary that is a
Wholly-Owned Subsidiary may merge into, amalgamate with or consolidate with any
other Restricted Subsidiary that is a Wholly-Owned Subsidiary; provided that if
such transaction involves an Obligor, the Obligor survives such transaction (or
the surviving entity becomes an Obligor in accordance with Section 5.09 or
Section 5.10(a), as applicable);

 

94

--------------------------------------------------------------------------------



 

(c)                                  any Restricted Subsidiary may merge into,
amalgamate with or consolidate with any other Person so long as either (i) such
Restricted Subsidiary is the surviving entity of such merger, amalgamation or
consolidation or (ii) if such Restricted Subsidiary is not the surviving entity,
the surviving entity and/or the Parent, as applicable, complies with the
provisions of Section 5.09(d) within thirty (30) days of such merger,
amalgamation or consolidation;

 

(d)                                 any Obligor or any Restricted Subsidiary
that is not an Obligor may change its jurisdiction of organization so long as,
in the case of an Obligor, it complies with Section 6.12 hereof;

 

(e)                                  any Restricted Subsidiary that is not an
Obligor may liquidate or dissolve if the Parent determines in good faith that
such liquidation or dissolution is in the best interests of the Parent and could
not be reasonably expected to result in a Material Adverse Effect; and

 

(f)                                   any Unrestricted Subsidiary may merge
into, amalgamate with or consolidate with any Obligor or any Restricted
Subsidiary that is not an Obligor so long as (i) such Obligor or such Restricted
Subsidiary that is not an Obligor is the surviving entity of such merger,
amalgamation or consolidation and (ii) the Parent provides an officer’s
certificate to the Administrative Agent, executed by a Financial Officer,
certifying that, after giving effect to such merger, amalgamation or
consolidation, the Parent is in pro forma compliance with Sections 6.16 and
6.17.

 

Section 6.04  Asset Sales.  None of the Obligors or any Restricted Subsidiary
will make any Asset Sale except, if at the time thereof and immediately after
giving effect thereto, with respect to clause (a), no Default or Event of
Default shall have occurred and be continuing:

 

(a)                                 the Parent or any Restricted Subsidiary may
make any Asset Sale, including sale-leaseback transactions, if (i) the
consideration therefor is not less than the fair market value of the related
asset and (ii) after giving effect thereto, the aggregate book value of the
assets disposed of in all Asset Sales (other than Asset Sales permitted under
the other clauses of this Section 6.04) during the term of this Agreement would
not exceed twenty-five percent (25%) of the book value of the total assets of
the Parent and its Subsidiaries on a consolidated basis as of the time such
Asset Sale is consummated, which amount shall be diminished by the aggregate
book value of all prior Asset Sales made during the term of this Agreement
pursuant to this clause (a);

 

(b)                                 (i) any Obligor may sell, transfer, lease or
otherwise dispose of its assets to another Obligor, and (ii) any Restricted
Subsidiary that is not an Obligor may sell, transfer, lease or otherwise dispose
of its assets to any Obligor or any other Restricted Subsidiary;

 

(c)                                  sales, exchanges and transfers consisting
of Investments permitted by Section 6.05;

 

(d)                                 sales, exchanges and transfers of inventory
in the ordinary course of business;

 

(e)                                  sales, exchanges and transfers of equipment
and other property which is replaced by equipment or property of at least
comparable value and use or which is discontinued,

 

95

--------------------------------------------------------------------------------



 

obsolete, worn out or no longer used or useful to such Person’s business, all in
the ordinary course of business;

 

(f)                                   sales, exchanges and transfers of chattel
paper to third parties pursuant to arm’s-length transaction for fair value in
the ordinary course of business;

 

(g)                                  leases entered into by any Obligor with any
Restricted Subsidiary that is not an Obligor to lease assets to such Restricted
Subsidiary that is not an Obligor so long as (i) the fair market value of the
assets leased under this clause (g) shall not exceed $120,000,000 at any time
and (ii) such leases are at prices and on terms and conditions not less
favorable to such Obligor than could be obtained on an arm’s-length basis from
unrelated third parties;

 

(h)                                 leases or financing contracts entered into
with third parties to lease or finance such third parties’ purchase of ATM
Equipment; and

 

(i)                                     Assets Sales to consummate the
Australian Restructuring.

 

Section 6.05  Investments.  None of the Obligors or any Restricted Subsidiary
will make an Investment in any other Person, except:

 

(a)                                 Permitted Investments;

 

(b)                                 Business Acquisitions permitted by Section
6.11;

 

(c)                                  Investments existing as of the Effective
Date and listed on Schedule 6.05;

 

(d)                                 Investments by an Obligor in another
Obligor;

 

(e)                                  Investments by any Obligor in any
Restricted Subsidiary that is not an Obligor; provided that the aggregate amount
of Investments (valued as of the date the applicable Investment was made)
outstanding pursuant to this clause (e) shall not exceed $75,000,000 at any time
when combined with amounts outstanding under Section 6.01(d)(iv), without
duplication;

 

(f)                                   Investments arising out of loans and
advances for expenses, travel per diem and similar items in the ordinary course
of business to directors, officers and employees in an aggregate amount not to
exceed $10,000,000 at any time;

 

(g)                                  shares of stock, obligations or other
securities received in the settlement of claims arising in the ordinary course
of business;

 

(h)                                 Investments by any Restricted Subsidiary
that is not an Obligor in (i) any Obligor or (ii) any other Restricted
Subsidiary that is not an Obligor;

 

(i)                                     Investments not otherwise permitted
under this Section 6.05 in an aggregate amount not to exceed $50,000,000 at any
time;

 

(j)                                    Guarantees permitted by Section 6.01;

 

96

--------------------------------------------------------------------------------



 

(k)           Investments by any Obligor in any Finco Entity; provided that,
substantially contemporaneously with such Investment, substantially all of the
proceeds of such Investment are loaned, transferred, distributed to, or invested
in, one or more Obligors;

 

(l)            Investments made to consummate the Australian Restructuring; and

 

(m)          any Investments made to comply with the requirements of Section 8a
of the German Old Age Employees Act (Altersteilzeitgesetz) or Section 7e of the
Fourth Book of the German Social Code (Sozialgesetzbuch IV).

 

Section 6.06  Swap Agreements.  None of the Obligors nor any Restricted
Subsidiary will enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or manage the interest rate exposure associated with vault
cash procurement, any debt securities, debt facilities or leases (existed or
forecasted) of the Parent or any Restricted Subsidiary, (b) any Permitted Bond
Hedge Transaction(s), (c) any Permitted Warrant Transaction(s), (d) Swap
Agreements for foreign exchange or currency exchange management or (e) Swap
Agreements to hedge or manage any exposure that the Parent or any Restricted
Subsidiary may have to counterparties under other Swap Agreements such that, in
each case, such Swap Agreements are entered into in the ordinary course of
business and the combination of such Swap Agreements, taken as a whole, is for
risk management purposes and not speculative.

 

Section 6.07  Restricted Payments.  None of the Obligors nor any Restricted
Subsidiary will declare or make, or agree to pay or make, any Restricted
Payment, except:

 

(a)           (i) Restricted Payments by the Parent in any amount so long as at
the time of such Restricted Payment, and after giving pro forma effect thereto,
(A) no Event of Default exists and (B) the Total Net Leverage Ratio is equal to
or less than 3.75 to 1.0 and (ii) Restricted Payments by the Parent up to an
aggregate amount of $50,000,000 in any fiscal year if at the time of such
Restricted Payment, and after giving pro forma effect thereto, (A) no Event of
Default exists and (B) the Total Net Leverage Ratio is greater than 3.75 to 1.0;

 

(b)           dividends or distributions on Equity Interests of Restricted
Subsidiaries ratably with respect to such Equity Interests;

 

(c)           payments of dividends and distributions made with shares or units
of capital stock of the Parent;

 

(d)           redemptions of capital stock of employees, directors or officers
of the Parent or any of its Subsidiaries so long as (i) the amount of such
redemption, when combined with all other redemptions made under this clause
(d) in the same calendar year, does not exceed $20,000,000 and (ii) the Parent
demonstrates pro forma compliance with Sections 6.16 and 6.17;

 

(e)           the payment by or on behalf of the Company of the purchase price
for any Permitted Bond Hedge Transaction(s);

 

(f)            the receipt of cash and/shares of common stock of the Parent upon
exercise and settlement or termination of any Permitted Bond Hedge
Transaction(s);

 

97

--------------------------------------------------------------------------------



 

(g)           the payment and/or delivery of cash or common stock of the Parent,
as the case may be, by or on behalf of the Company upon exercise and settlement,
termination or redemption of any Permitted Warrant Transaction(s);

 

(h)           the payment and/or delivery of cash or common stock of the Parent,
as the case may be, by or on behalf of the Company in satisfaction of the
Company’s obligations in respect of the Convertible Senior Notes whether upon
conversion of such securities, upon a fundamental change (or similar event,
however so defined by the terms of such securities), upon repurchase of such
securities, at maturity of such securities or otherwise; provided that neither
the Parent nor the Company shall satisfy such obligations with the payment of
cash unless at the time of such payment and after giving pro forma effect
thereto, no Event of Default shall exist;

 

(i)            Restricted Payments (other than those contemplated by
Section 6.07(b)) made to any Obligor or made by any Restricted Subsidiary that
is not an Obligor to any other Restricted Subsidiary that is not an Obligor; and

 

(j)            Restricted Payments made to consummate the Australian
Restructuring.

 

Section 6.08  Prepayments of Indebtedness.  The Obligors will not voluntarily
prepay or redeem any Indebtedness, except:

 

(a)           prepayments of Indebtedness created under the Loan Documents in
accordance with this Agreement;

 

(b)           refinancings of Permitted Indebtedness to the extent such
refinancing is permitted by Section 6.01 of this Agreement;

 

(c)           the payment of secured Indebtedness that becomes due as a result
of the voluntary sale or transfer of the property or assets securing such
Indebtedness to the extent such sale or transfer is permitted by this Agreement;

 

(d)           voluntary prepayments and redemptions made with shares of capital
stock of the Parent and proceeds of offerings of capital stock of the Parent;

 

(e)           voluntary prepayments of Indebtedness permitted by
Section 6.01(d);

 

(f)            voluntary prepayments and redemptions, other than those made
under the other clauses of this Section, so long as, at the time of such
prepayment or redemption and after giving pro forma effect thereto, no Event of
Default shall exist; and

 

(g)           prepayments or redemptions of intercompany Indebtedness in
connection with the Australian Restructuring.

 

For the avoidance of doubt, neither of the payment of cash nor the delivery of
common stock by or on behalf of the Company or the Parent, as the case may be,
upon conversion of the Convertible Senior Notes shall be prohibited by this
Section 6.08, so long as, in the case of the payment of cash, the applicable
conditions set forth in Section 6.07(h) are satisfied.

 

98

--------------------------------------------------------------------------------



 

Section 6.09  Transactions with Affiliates.  None of the Obligors nor any
Restricted Subsidiary will sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with any of its Affiliates, except
(a) at prices and on terms and conditions not less favorable to such Obligor or
such Restricted Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (b) any Restricted Payment permitted by Section 6.07,
(c) any transaction between or among Obligors, (d) any transaction between or
among Restricted Subsidiaries that are not Obligors; (e) Investments permitted
by Section 6.05; and (f) any transaction entered into to consummate the
Australian Restructuring.

 

Section 6.10  Restrictive Agreements.  None of the Obligors nor any Restricted
Subsidiary will, directly or indirectly, enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of any Obligor or any Restricted Subsidiary to
create, incur or permit to exist any Lien securing the Obligations under the
Loan Documents upon any of its property or assets, (b) the ability of any
Guarantor or any Restricted Subsidiary to pay dividends or other distributions
with respect to any shares of its capital stock, (c) the ability of any Obligor
or any Restricted Subsidiary to make or repay loans or advances to any Obligor
or (d) the ability of any Obligor to guarantee the Obligations; provided that
(i) the foregoing shall not apply to restrictions and conditions imposed by Law
or by this Agreement, (ii) the foregoing shall not apply to restrictions and
conditions existing on the Effective Date and identified on Schedule 6.10 (but
shall apply to any extension or renewal of, or any amendment or modification
expanding the scope of, any such restriction or condition), (iii) the foregoing
shall not apply to customary restrictions and conditions contained in agreements
relating to the sale of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder, (iv) clause (a) of the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement, including, without limitation, secured
Indebtedness permitted by Section 6.01(e), provided that such restrictions or
conditions apply only to the property or assets securing such Indebtedness and
(v) clause (a) of the foregoing shall not apply to customary provisions in
leases and other contracts restricting the assignment thereof or encumbrances on
the property that is the subject thereof.

 

Section 6.11  Business Acquisitions.  None of the Obligors nor any Restricted
Subsidiary will make any Business Acquisitions except that an Obligor or any
Restricted Subsidiary shall be permitted to make Business Acquisitions; provided
that (a) no Event of Default shall exist before or immediately after giving
effect to such Business Acquisition, (b) the Total Net Leverage Ratio at the
time of such Business Acquisition, and after giving pro forma effect thereto,
shall be equal to or less than 4.00 to 1.0, (c) the Parent shall be in pro forma
compliance with Section 6.17 and (d) if the cash consideration for such Business
Acquisition is equal to or greater than $75,000,000 (or the equivalent amount
thereof in any foreign currency), the Parent shall have given the Administrative
Agent at least ten (10) days prior written notice of such Business Acquisition
together with an officer’s certificate executed by a Financial Officer,
certifying as to compliance with the requirements of this Section and containing
calculations demonstrating compliance with clauses (b) and (c) of this Section,
together with such other information in respect of the proposed Business
Acquisition as may be reasonably requested by the Administrative Agent.  The
consummation of each Business Acquisition shall be deemed to be a representation
and warranty by the Parent that all conditions thereto have been satisfied and

 

99

--------------------------------------------------------------------------------



 

that same is permitted under the terms of this Agreement, which representation
and warranty shall be deemed to be a representation and warranty for all
purposes hereunder.

 

Section 6.12  Constitutive Documents.  None of the Obligors nor any Restricted
Subsidiary will amend its charter or by-laws or other constitutive documents in
any manner which could reasonably be expected to have a Material Adverse Effect
on the rights of the Lenders under this Agreement or their ability to enforce
the same; provided, however, the Obligors or any Restricted Subsidiary shall be
permitted after the date hereof to amend its constitutive documents for the
purpose of (a) changing its jurisdiction of organization within the same country
so long as the Administrative Agent is given thirty (30) Business Days prior
written notice of such change and (b) effecting any transaction permitted under
the terms of this Agreement.

 

Section 6.13  Reserved.

 

Section 6.14  Amendment of Existing Indebtedness.  The Obligors will not amend
any term of any document evidencing Existing Indebtedness, if (a) the effect
thereof would be to shorten the maturity or average life thereof or increase the
amount of any payment of principal thereof or increase the rate or shorten any
period for payment of interest thereon or (b) such action would add any covenant
or event of default which is more onerous in any material respect than those
contained therein on the Effective Date.

 

Section 6.15  Changes in Fiscal Year.  The Parent shall not change the end of
its fiscal year to a date other than December 31 of each year.

 

Section 6.16  Total Net Leverage Ratio.  The Parent shall not, as of the last
day of any fiscal quarter, permit the Total Net Leverage Ratio to exceed 4.25 to
1.0.

 

Section 6.17  Interest Coverage Ratio.  The Parent shall not, as of the last day
of any fiscal quarter, permit the Interest Coverage Ratio to be less than 3.00
to 1.0.

 

ARTICLE VII
Events of Default and Remedies

 

Section 7.01  Events of Default.  If any of the following events (“Events of
Default”) shall occur:

 

(a)           any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

(b)           any Borrower shall fail to pay any interest on any Loan or any fee
or other amount (other than an amount referred to in clause (a) of this
Section 7.01) payable under this Agreement or the other Loan Documents which
amount has been invoiced, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of five Business Days;

 

100

--------------------------------------------------------------------------------



 

(c)           any representation or warranty made or deemed made by or on behalf
of any Borrower or any Restricted Subsidiary in or in connection with this
Agreement, any Loan Document or any amendment or modification hereof or waiver
hereunder, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with this Agreement or any amendment or
modification hereof or waiver hereunder, shall prove to have been incorrect when
made or deemed made in any material respect;

 

(d)           any Borrower or any Restricted Subsidiary shall fail to observe or
perform any covenant, condition or agreement contained in Section 5.02, 5.03
(with respect to any Borrower’s existence), 5.08 or in Article VI;

 

(e)           any Borrower or any Restricted Subsidiary shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement (other
than those specified in clauses (a), (b) or (d) of this Article) or in any other
Loan Document, and such failure shall continue unremedied for a period of 30
days following the earlier of (i) the date on which such failure first became
known to any Financial Officer or (ii) notice of such failure from the
Administrative Agent;

 

(f)            any Borrower or any Restricted Subsidiary shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five Business Days;

 

(g)           any event or condition occurs (i) that results in any Material
Indebtedness becoming due prior to its scheduled maturity or (ii) that requires
the prepayment, repurchase, redemption or defeasance thereof, prior to its
scheduled maturity; provided that this clause (g) shall not apply to (A) secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, (B) the occurrence of a
fundamental change (or similar event, however so defined) as such term is
defined in the Convertible Senior Notes or the exercise of any put right in
connection with such fundamental change by holders of the Convertible Senior
Notes, (C) the occurrence of any event or condition that permits the conversion,
whether into cash, shares of Parent common stock, or a combination thereof, of
the Convertible Senior Notes and (D) any conversion, whether into cash (subject
to Section 6.07(h)), shares of Parent common stock, or a combination thereof, of
the Convertible Senior Notes by the holders thereof;

 

(h)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of any Borrower or any Restricted Subsidiary or their debts, or of a
substantial part of their assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Borrower or any Restricted Subsidiary or
for a substantial part of any of their assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

 

(i)            any Borrower or any Restricted Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any

 

101

--------------------------------------------------------------------------------



 

Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Section 7.01, (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Borrower or any Restricted Subsidiary or for a
substantial part of any of their assets, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) take any
action for the purpose of effecting any of the foregoing;

 

(j)            any Borrower or any Restricted Subsidiary shall become unable,
admit in writing its inability, or fail generally to pay its debts as they
become due;

 

(k)           one or more judgments for the payment of money that is not covered
by insurance in an aggregate amount in excess of $20,000,000 (or the equivalent
amount thereof in any foreign currency) shall be rendered against any Borrower
or any Restricted Subsidiary or any combination thereof and the same shall
remain undischarged or unstayed for a period of 60 consecutive days during which
execution shall not be effectively stayed, or any attachment or levy shall be
entered upon any assets of such Borrower or such Restricted Subsidiary to
enforce any such judgment;

 

(l)            an ERISA Event shall have occurred that, when taken together with
all other ERISA Events that have occurred and are continuing, could reasonably
be expected to result in a Material Adverse Effect;

 

(m)          a proceeding shall be commenced by any Borrower or any Restricted
Subsidiary seeking to establish the invalidity or unenforceability of any Loan
Document (exclusive of questions of interpretation thereof), or any Obligor
shall repudiate or deny that it has any liability or obligation for the payment
of principal or interest or other obligations purported to be created under any
Loan Document;

 

(n)           any Lien created by any of the Security Documents shall at any
time fail to constitute a valid and (to the extent required by the Security
Documents or as otherwise permitted under this Agreement) perfected Lien on any
material portion of the Collateral purported to be subject thereto, securing the
obligations purported to be secured thereby, with the priority required by the
Loan Documents, or any Obligor shall so assert in writing, in each case other
than as a result of action or inaction of the Administrative Agent or any
Lender; or

 

(o)           a Change in Control occurs;

 

then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Section 7.01), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Majority Lenders shall, by notice to the Parent, take any or all
of the following actions, at the same or different times:  (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately,
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued

 

102

--------------------------------------------------------------------------------



 

interest thereon and all fees and other Obligations of the Borrowers accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Borrower; and in case of any event with respect to any Borrower described
in clause (h) or (i) of this Section 7.01, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other Obligations of the Borrowers accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest notice of acceleration or the intent to accelerate or any other
notice of any kind, all of which are hereby waived by each Borrower,
(iii) increase the rate charged on all Loans to the Default Rate (after the
acceleration thereof), and (iv) exercise any or all of the remedies available to
it under any of the Loan Documents, at Law or in equity (including, without
limitation, conducting a foreclosure sale of any of the Collateral).

 

Section 7.02  Cash Collateral.  In addition to the remedies contained in
Section 7.01, upon the occurrence and continuance of any Event of Default, each
Borrower shall pay to the Administrative Agent cash collateral in such amounts
and at such times as contemplated by Section 2.05(j).

 

ARTICLE VIII
The Administrative Agent

 

Each of the Lenders and the Issuing Lenders hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

 

The Lender serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Parent or other Affiliate thereof as if it were
not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, (a) the Administrative Agent shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Default or an Event of Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby that the Administrative Agent is required to
exercise in writing as directed by the Majority Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Parent or
any of its Subsidiaries that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Majority Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02) or in the absence of its

 

103

--------------------------------------------------------------------------------



 

own gross negligence or willful misconduct.  The Administrative Agent shall be
deemed not to have knowledge of any Default or Event of Default unless and until
written notice thereof is given to the Administrative Agent by the Parent or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection
herewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Lenders and the Parent.  Upon any such
resignation, the Majority Lenders shall have the right, with the approval of
Parent, which shall not be unreasonably withheld, conditioned or delayed, and
shall not be required during the existence of an Event of Default, to appoint a
successor.  If no successor shall have been so appointed by the Majority Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Lenders,
appoint a successor Administrative Agent which shall be a bank with an office in
Houston, Texas, or an Affiliate of any such bank.  Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder.  The fees
payable by or on behalf of the Parent to a successor Administrative Agent shall
be the same as those payable to its predecessor unless otherwise agreed between
the Parent and such successor.  After the Administrative Agent’s resignation

 

104

--------------------------------------------------------------------------------



 

hereunder, the provisions of this Article and Section 10.03 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

 

Each Lender (a) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (b) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and its Affiliates, and not, for
the avoidance of doubt, to or for the benefit of any Obligor, that at least one
of the following is and will be true:

 

(i)            such Lender is not using “plan assets” (within the meaning of the
Plan Asset Regulations) of one or more Benefit Plans in connection with the
Loans, the Letters of Credit or the Commitments;

 

(ii)           the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;

 

(iii)          (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14),
(B) such Qualified Professional Asset Manager made the investment decision on
behalf of such Lender to enter into, participate in, administer and perform the
Loans, the Letters of Credit, the Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement, or

 

105

--------------------------------------------------------------------------------



 

(iv)          such other representation, warranty and covenant as may be agreed
in writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

In addition, unless subclause (i) above is true with respect to a Lender or such
Lender has not provided another representation, warranty and covenant as
provided in subclause (iv) above, such Lender further (A) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(B) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and its Affiliates, and not, for the avoidance of doubt, to
or for the benefit of any Obligor, that the Administrative Agent is not a
fiduciary with respect to the Collateral or the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto).

 

ARTICLE IX
Guarantee

 

Section 9.01  The Guarantee.

 

(a)           Each Credit Facility Guarantor hereby jointly and severally with
each other Credit Facility Guarantor unconditionally and irrevocably guarantees
the full and punctual payment when due (whether at stated maturity, upon
acceleration or otherwise) of the principal of and interest on each Loan, and
the full and punctual payment of all other Obligations.  Upon failure by any
Borrower, any Guarantor or any Restricted Subsidiary to pay punctually any
Obligations, each Credit Facility Guarantor shall forthwith on demand pay the
amount not so paid at the place and in the manner specified in this Agreement,
the other Loan Documents or such other documents evidencing the Obligations. 
This Guarantee is a guaranty of payment and not of collection.  Neither the
Lenders nor any other Person to whom such Obligations are owed shall be required
to exhaust any right or remedy or take any action against the Borrowers, the
Guarantors or any other Person or any Collateral.  Each Credit Facility
Guarantor agrees that, as between the Credit Facility Guarantors and the Lenders
and any other Person to whom such Obligations are owed, such Obligations may be
declared to be due and payable for the purposes of this Guarantee
notwithstanding any stay, injunction or other prohibition which may prevent,
delay or vitiate any declaration as regards any Borrower and that in the event
of a declaration or attempted declaration, such Obligations shall immediately
become due and payable by each Credit Facility Guarantor for the purposes of
this Guaranty.

 

(b)           Each CFC Guarantor hereby jointly and severally with each other
CFC Guarantor unconditionally and irrevocably guarantees the full and punctual
payment when due (whether at stated maturity, upon acceleration or otherwise) of
the principal of and interest on each Loan made to a CFC Borrower, and the full
and punctual payment of all other Obligations of any CFC Borrower, any other CFC
Guarantor and any other Restricted Subsidiary that is a CFC Subsidiary; provided
that no CFC Subsidiary (other than a CFC Subsidiary that is a Credit Facility
Guarantor) shall guarantee any Obligations of any Person that is (i) a U.S.
Person or (ii) owned by a U.S. Person and classified as a partnership or
disregarded entity, in each case for U.S. federal income tax purposes.  Upon
failure by any CFC Borrower, any CFC Guarantor or any Restricted Subsidiary that
is a CFC Subsidiary to pay punctually any such Obligations, each

 

106

--------------------------------------------------------------------------------



 

CFC Guarantor shall forthwith on demand pay the amount not so paid at the place
and in the manner specified in this Agreement, the other Loan Documents or such
other documents evidencing the Obligations; provided that no CFC Subsidiary
(other than a CFC Subsidiary that is a Credit Facility Guarantor) shall be
required to pay any Obligations of any Person that is (i) a U.S. Person or
(ii) owned by a U.S. Person and classified as a partnership or disregarded
entity, in each case for U.S. federal income tax purposes.  This Guarantee is a
guaranty of payment and not of collection.  Neither the Lenders nor any other
Person to whom such Obligations are owed shall be required to exhaust any right
or remedy or take any action against the CFC Borrowers, the Guarantors or any
other Person or any Collateral.  Each CFC Guarantor agrees that, as between the
CFC Guarantors and the Lenders and any other Person to whom such Obligations are
owed, such Obligations may be declared to be due and payable for the purposes of
this Guarantee notwithstanding any stay, injunction or other prohibition which
may prevent, delay or vitiate any declaration as regards any CFC Borrower and
that in the event of a declaration or attempted declaration, such Obligations
shall immediately become due and payable by each CFC Guarantor for the purposes
of this Guarantee; provided that no CFC Subsidiary (other than a CFC Subsidiary
that is a Credit Facility Guarantor) shall be required to pay any Obligations of
any Person that is (i) a U.S. Person or (ii) owned by a U.S. Person and
classified as a partnership or disregarded entity, in each case for U.S. federal
income tax purposes.

 

Section 9.02  Guaranty Unconditional.  The obligations of each Guarantor
hereunder shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:

 

(a)           any extension, renewal, settlement, compromise, waiver or release
in respect of any Obligations, by operation of law or otherwise other than the
full payment thereof;

 

(b)           any modification, amendment or waiver of or supplement to the Loan
Documents, any Lender Swap Agreements or any other document evidencing the
Obligations;

 

(c)           any release, impairment, non-perfection or invalidity of any
direct or indirect security for any Obligations;

 

(d)           any change in the corporate existence, structure or ownership of
any Borrower or any other Guarantor or any Restricted Subsidiary, or any
insolvency, bankruptcy, reorganization or other similar proceeding affecting any
Borrower, any other Guarantor, any Restricted Subsidiary or their respective
assets or any resulting release or discharge of any Obligation;

 

(e)           the existence of any claim, set-off or other rights which the
Guarantor may have at any time against any Borrower, any other Guarantor, any
Restricted Subsidiary, the Administrative Agent, any Lender or any other Person,
whether in connection herewith or any unrelated transactions, provided that
nothing herein shall prevent the assertion of any such claim by separate suit or
compulsory counterclaim;

 

(f)            any invalidity or unenforceability relating to or against any
Borrower, any other Guarantor or any Restricted Subsidiary for any reason of the
Loan Documents, any Lender Swap Agreement, any other document evidencing the
Obligations or any provision of applicable law or regulation purporting to
prohibit the payment by any Borrower or any other Guarantor or any

 

107

--------------------------------------------------------------------------------



 

Restricted Subsidiary of the principal of or interest on any Loan or any other
amount payable by any Borrower or any other Guarantor or any Restricted
Subsidiary in respect of the Obligations; or

 

(g)           any other act or omission to act or delay of any kind by any
Borrower, any other Guarantor, any Restricted Subsidiary, the Administrative
Agent, any Lender or any other Person or any other circumstance whatsoever that
might, but for the provisions of this paragraph, constitute a legal or equitable
discharge of the Guarantor’s obligations hereunder.

 

Furthermore, notwithstanding that a Borrower may not be obligated to the
Administrative Agent and/or the Lenders for interest and/or attorneys’ fees and
expenses on, or in connection with, any Obligations from and after the Petition
Date (as hereinafter defined) as a result of the provisions of the federal
bankruptcy law or otherwise, Obligations for which the Guarantors shall be
obligated shall include interest accruing on the Obligations at the Default Rate
from and after the date on which any Borrower files for protection under the
federal bankruptcy laws or from and after the date on which an involuntary
proceeding is filed against any Borrower under the federal bankruptcy laws
(herein collectively referred to as the “Petition Date”) and all reasonable
attorneys’ fees and expenses incurred by the Administrative Agent, the Lenders
and each other Person to whom the Obligations are owed from and after the
Petition Date in connection with the Obligations.

 

Section 9.03  Discharge Only upon Payment in Full; Reinstatement In Certain
Circumstances.  Each Guarantor’s obligations hereunder shall remain in full
force and effect until (a) all Obligations shall have been paid in full (other
than indemnity obligations which survive but are not yet due and payable),
(b) all Commitments shall have expired or been terminated and (c) the LC
Exposure has been reduced to zero or fully cash collateralized as provided in
this Agreement, except, in each case, to the extent any Subsidiary has been
released from its obligations as a Guarantor hereunder pursuant to
Section 5.09(g) or Section 9.08.  If at any time any payment of the principal of
or interest on any Loan or any other amount payable by the Obligors under the
Loan Documents or otherwise in respect of the Obligations is rescinded or must
be otherwise restored or returned upon the insolvency, bankruptcy or
reorganization of any Obligor or otherwise, each Guarantor’s obligations
hereunder with respect to such payment shall be reinstated at such time as
though such payment had been due but not made at such time.  The Credit Facility
Guarantors jointly and severally agree to indemnify each Lender and the CFC
Guarantors jointly and severally agree to indemnify each Lender with respect to
payments of Obligations of the CFC Borrowers and CFC Guarantors, in each case,
on demand for all reasonable costs and expenses (including reasonable fees of
counsel) incurred by such Lender in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law,
other than any costs or expenses resulting from the bad faith, gross negligence
or willful misconduct of such Lender; provided that no CFC Guarantor shall be
required to pay any Obligations of, or any costs or expenses related to, any
Person that is (i) a U.S. Person or (ii) owned by a U.S. Person and classified
as a partnership or disregarded entity, in each case for U.S. federal income tax
purposes.

 

108

--------------------------------------------------------------------------------



 

Section 9.04  Waiver by Each Guarantor.  Each Guarantor irrevocably waives
acceptance hereof, diligence, presentment, demand, protest notice of
acceleration or the intent to accelerate and any other notice not provided for
in this Article other than to the extent expressly provided for in favor of the
Guarantors in any of the Loan Documents, as well as any requirement that at any
time any action be taken by any Person against any Borrower or any other
Guarantor or any other Person.

 

Section 9.05  Subrogation.  Each Guarantor shall be subrogated to all rights of
the Lenders, the Administrative Agent and the holders of the Loans and other
Obligations against the Borrowers in respect of any amounts paid by such
Guarantor pursuant to the provisions of this Article IX; provided that such
Guarantor shall not be entitled to enforce or to receive any payments arising
out of or based upon such right of subrogation until (a) all Obligations shall
have been paid in full (other than indemnity obligations which survive but are
not yet due and payable), (b) all Commitments shall have expired or been
terminated and (c) the LC Exposure has been reduced to zero or fully cash
collateralized as provided in this Agreement, except, in each case, to the
extent any Subsidiary has been released from its obligations as a Guarantor
hereunder pursuant to Section 5.09(g) or Section 9.08.  If any amount is paid to
any Guarantor on account of subrogation rights under this Guaranty at any time
when the conditions set forth in clauses (a), (b) and (c) of the foregoing
sentence have not been satisfied, the amount shall be held in trust for the
benefit of the Lenders and the other Persons to whom the Obligations are owed
and shall be promptly paid to the Administrative Agent to be credited and
applied to the Obligations, whether matured or unmatured or absolute or
contingent, in accordance with the terms of this Agreement.

 

Section 9.06  Stay of Acceleration.

 

(a)           If acceleration of the time for payment of any amount payable by
any Obligor under the Loan Documents is stayed upon insolvency, bankruptcy or
reorganization of any Borrower, all such amounts otherwise subject to
acceleration under the terms of this Agreement shall nonetheless be payable by
each Credit Facility Guarantor hereunder forthwith on demand by the
Administrative Agent made at the request of the requisite proportion of the
Lenders specified in Article X of this Agreement.

 

(b)           If acceleration of the time for payment of any amount payable by
any CFC Borrower or any other CFC Guarantor under the Loan Documents is stayed
upon insolvency, bankruptcy or reorganization of any CFC Borrower, all such
amounts otherwise subject to acceleration under the terms of this Agreement
shall nonetheless be payable by each CFC Guarantor hereunder forthwith on demand
by the Administrative Agent made at the request of the requisite proportion of
the Lenders specified in Article X of this Agreement.

 

Section 9.07  Limit of Liability.  The obligations of each Guarantor hereunder
shall be limited to an aggregate amount equal to the largest amount that would
not render its obligations hereunder subject to avoidance under Section 548 of
the United States Bankruptcy Code or any comparable provisions of any applicable
state law.

 

Section 9.08  Release upon Sale.  Upon any sale of any Guarantor permitted by
this Agreement, (a) such Guarantor shall be released from its obligations as a
Guarantor hereunder,

 

109

--------------------------------------------------------------------------------



 

(b) all Liens granted by such Guarantor to secure its Guarantee shall
automatically be terminated and released and (c) the Administrative Agent will,
at the expense of the Parent, execute and deliver such documents as are
reasonably necessary to evidence said releases and terminations, following
written request from the Parent and receipt by the Administrative Agent of a
certificate from a Financial Officer certifying that no Default or Event of
Default exists.

 

Section 9.09  Benefit to Guarantor.  Each Guarantor acknowledges that the Loans
and other extensions of credit made to the Borrowers may be, in part, re-loaned
to, or used for the benefit of, such Guarantor and its Affiliates, that each
Guarantor, because of the utilization of the proceeds of the Loans and such
other extensions of credit, will receive a direct benefit from the Loans and
such other extensions of credit and that, without the Loans and such other
extensions of credit, such Guarantor would not be able to continue its
operations and carry on its business as presently conducted.

 

Section 9.10  Keepwell.  Each Qualified ECP Guarantor (as hereinafter defined)
hereby jointly and severally absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support as may be needed from time to
time by each other Obligor to honor all of its obligations under the Guarantees
in respect of Swap Obligations (provided, however, that each Qualified ECP
Guarantor shall only be liable under this Section 9.10 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 9.10, or otherwise under the Guarantees, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount).  The obligations of each Qualified ECP Guarantor under
this Section shall remain in full force and effect until termination of the
Guarantees as described in Section 9.03 hereof.  Each Qualified ECP Guarantor
intends that this Section 9.10 constitute, and this Section 9.10 shall be deemed
to constitute, a “keepwell, support, or other agreement” for the benefit of each
other Obligor for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.  As used herein, “Qualified ECP Guarantor” means, in respect of
any Swap Obligation, each Obligor that has total assets exceeding $10,000,000 at
the time the relevant guarantee or grant of the relevant security interest
becomes effective with respect to such Swap Obligation or such other Person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another Person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. 
Notwithstanding the foregoing, no CFC Subsidiary (other than a CFC Subsidiary
that is a Credit Facility Guarantor) shall be required to provide such funds or
other support under this Section 9.10 with respect to obligations of any Person
that is (i) a U.S. Person or (ii) owned by a U.S. Person and classified as a
partnership or disregarded entity, in each case for U.S. federal income tax
purposes.

 

Section 9.11  Limitation for German Guarantors.

 

(a)           The restrictions in this Section 9.11 shall apply to any guarantee
and indemnity granted by, and any liability and other payment obligations of a
Guarantor (for the avoidance of doubt, save for any of its own obligations
incurred in its capacity as a Borrower) under the laws of Germany as a limited
liability company (GmbH) (a “German Guarantor”) under this Agreement or any
other provision in the Loan Documents in respect of liabilities of its current
or any future direct or indirect shareholder(s) (upstream) or a Subsidiary of
such shareholder (but

 

110

--------------------------------------------------------------------------------



 

excluding any direct or indirect Subsidiary of such German Guarantor)
(cross-stream) (an “Up-Stream or Cross-Stream Guarantee”).

 

(b)           The restrictions in this Section 9.11 shall not apply:

 

(i)            with respect to a Capital Impairment (as defined below), to the
extent the German Guarantor secures any indebtedness under any Loan Document in
respect of (i) loans to the extent such loans are (directly or indirectly)
on-lent or otherwise passed on to the relevant German Guarantor or its
Subsidiaries or (ii) bank guarantees or letters of credit that are issued for
the benefit of any of the creditors of the German Guarantor or the German
Guarantor’s Subsidiaries, in each case, to the extent that any such on-lending
or otherwise passing on or bank guarantees or letters of credit are still
outstanding at the time of the enforcement of the Up-Stream or Cross-Stream
Guarantee; for the avoidance of doubt, nothing in this paragraph (b) shall have
the effect that such on-lent amounts may be enforced multiple times (no double
dip);

 

(ii)           with respect to a Capital Impairment (as defined below), if, at
the time of enforcement of the Up-Stream or Cross-Stream Guarantee, a domination
and/or profit and loss pooling agreement (Beherrschungs- und/oder
Gewinnabführungsvertrag) as per § 291 of the German Stock Corporation Act
(Aktiengesetz, AktG) (either directly or indirectly through an unbroken chain of
domination and/or profit transfer agreements) exists between the relevant German
Guarantor as a dominated company, and (x) if that German Guarantor is a
Subsidiary of the relevant Obligor whose obligations are secured by the relevant
Up-Stream or Cross-Stream Guarantee, that Obligor or (y) if the German Guarantor
and the relevant Obligor (whose obligations are secured by the relevant
Up-Stream or Cross-Stream Guarantee) are both Subsidiaries of a joint (direct or
indirect) parent company and such parent company as dominating entity
(beherrschendes Unternehmen) in each case to the extent the existence of such
domination and/or profit and loss pooling agreement (Beherrschungs- und/oder
Gewinnabführungsvertrag) leads to the inapplicability of § 30 paragraph 1
sentence 1 of the German Limited Liabilities Company Act (“GmbHG”);

 

(iii)          with respect to a Capital Impairment (as defined below), to the
extent any payment under the Up-Stream or Cross-Stream Guarantee is covered
(gedeckt) by a fully valuable and recoverable consideration or recourse claim
(vollwertiger Gegenleistungs- oder Rückgewähranspruch) of the German Guarantor
against the relevant Obligor;

 

(iv)          if the relevant German Guarantor has not complied with its
obligations pursuant to paragraphs (d) and (e) below;

 

(v)           if the enforcement of such Up-stream or Cross-Stream Guarantee
would not lead to a breach of § 30 of the German Statue on Companies with
Limited Liability (Gesetz betreffend die Gesellschaften mit beschränkter
Haftung, GmbHG) and would not cause any liability risk of the managing directors
of the German Guarntor provided that this is confirmed by a ruling of the German
Federal Supreme Court.

 

111

--------------------------------------------------------------------------------



 

(c)           The parties to this Agreement agree that the Up-Stream or
Cross-Stream Guarantee shall not be enforced if and to the extent payment under
that Up-Stream or Cross-Stream Guarantee would cause the amount of a German
Guarantor’s Net Assets, as calculated and defined pursuant to paragraph
(f) below, to fall below the amount required to maintain its registered share
capital (Stammkapital) or increase an existing shortage (Vertiefung einer
Unterbilanz) of its registered share capital (Stammkapital) (such event, a
“Capital Impairment”).

 

(d)           The relevant German Guarantor shall notify the Administrative
Agent within ten (10) Business Days after the making of a demand under the
Up-Stream or Cross-Stream Guarantee to what extent a Capital Impairment would
occur as a result of a payment under such guarantee (setting out in reasonable
detail the amount of its Net Assets, providing an up-to-date pro forma balance
sheet) (a “Management Notification”).

 

(e)           If the Administrative Agent disagrees with the Management
Notification, it may request the relevant German Guarantor to provide to the
Administrative Agent within thirty (30) Business Days of receipt of such request
a determination by auditors appointed by the German Guarantor (at its own cost
and expense) setting out in reasonable detail the amount in which the payment
would cause a Capital Impairment (an “Auditors Determination”).  Save for
manifest errors, the Auditor’s Determination shall be binding on all parties.

 

(f)            The net assets (Reinvermögen) of the German Guarantor (the “Net
Assets”) shall be calculated in accordance with § 42 GmbHG, §§ 242, 264 of the
German Commercial Code (Handelsgesetzbuch, “HGB”) and the generally accepted
accounting principles applicable from time to time in Germany (Grundsätze
ordnungsgemäßer Buchführung) and for the purposes of calculating the Net Assets,
the following balance sheet items shall be adjusted as follows:

 

(i)            the amount of any increase in the registered share capital of the
relevant German Guarantor which was carried out after the relevant German
Guarantor became a party to this Agreement and made from retained earnings
(Kapitalerhöhung aus Gesellschaftsmitteln) shall be deducted from the amount of
the registered share capital (Stammkapital);

 

(ii)           the amount of non-distributable assets according to §§ 253
(6) and 268 (8) of the HGB shall not be included in the calculation of Net
Assets;

 

(iii)          the amount of any increase in the registered share capital which
is not permitted under any of the Loan Documents shall be deducted from the
amount of the registered share capital (Stammkapital);

 

(iv)          loans or other liabilities incurred by the relevant German
Guarantor in violation of the Loan Documents shall not be taken into account as
liabilities; and

 

(v)           loans provided to the German Guarantor shall be disregarded if
such loans are made by a direct or indirect shareholder (or any subsidiary of
such direct or indirect shareholder) of the German Guarantor unless a waiver
(Erlass) of the repayment claim from such loan is not possible because such
repayment claim has been assigned as security to the Administrative Agent or any
of the Lenders.

 

112

--------------------------------------------------------------------------------



 

(g)           Where a German Guarantor claims that the Up-Stream or Cross-Stream
Guarantee can only be enforced in a limited amount, it shall realize, to the
extent lawful and within reasonable opinion commercially justifiable, any and
all of its assets that are shown in the balance sheet with a book value
(Buchwert) that is significantly lower than the market value of the assets and
are not necessary (betriebsnotwendig) for the relevant German Guarantor’s
business.

 

(h)           Nothing in this Section 9.11 shall constitute a waiver (Verzicht)
of any right granted under this Agreement or any other Loan Document to the
Administrative Agent or any of the Lenders or shall prevent the Administrative
Agent or any of the Lenders from claiming that the restrictions of this
Section 9.11 are not or no longer required to prevent personal liability of the
directors of the relevant German Guarantor.

 

(i)            The provisions of this this Section 9.11 shall apply to a limited
partnership with a limited liability company as its general partner (GmbH & Co.
KG) mutatis mutandis and all references to Capital Impairment and Net Assets
shall be construed as a reference to the Capital Impairment and Net Assets of
the general partner (Komplementär) of such Guarantor.

 

Section 9.12  Limitation for South African Guarantors.

 

(a)           The restrictions in this Section 9.12 shall apply to any guarantee
and indemnity granted by, and any liability and other payment obligations of a
Guarantor incorporated under and in accordance with the laws of South Africa (a
“South African Guarantor”) or any other provision in the Loan Documents in
respect of liabilities of its current or any future direct or indirect
shareholder(s) or a Subsidiary of such shareholder.

 

(b)           The Lenders or any other Person to whom such Obligations are owed
shall be required to have first exercised its rights to seek payment of any
amounts then due from any other Obligor (other than any other South African
Guarantor) and shall use its reasonable endeavors to recover such amounts from
such other Obligors.

 

(c)           In addition to the above, the parties to this Agreement agree that
the Guarantee shall not be enforced if and to the extent payment under that the
Guarantee would cause the amount of a South African Guarantor’s Net Assets, as
calculated and defined pursuant to paragraph (f) below, to fall below the amount
required to maintain its registered share capital or increase an existing
shortage of its registered share capital (such event, a “South African Guarantor
Capital Impairment”).

 

(d)           The relevant South African Guarantor shall notify the
Administrative Agent within ten (10) Business Days after the making of a demand
under the Guarantee to what extent a South African Guarantor Capital Impairment
would occur as a result of a payment under such guarantee (setting out in
reasonable detail the amount of its Net Assets, providing an up-to-date pro
forma balance sheet) (a “South African Guarantor Management Notification”).

 

(e)           If the Administrative Agent disagrees with the South African
Guarantor Management Notification, it may request the relevant South African
Guarantor to provide to the Administrative Agent within thirty (30) Business
Days of receipt of such request a determination by auditors appointed by the
South African Guarantor (at its own cost and expense) setting out in

 

113

--------------------------------------------------------------------------------



 

reasonable detail the amount in which the payment would cause a South African
Guarantor Capital Impairment (a “South African Guarantor’s Auditors
Determination”). Save for manifest errors, the South African Guarantor’s
Auditors Determination shall be binding on all parties.

 

(f)            The net assets of the South African Guarantor (the “South African
Guarantor’s Net Assets”) shall be as stated in its most recently available
audited accounts or balance sheet, determined by reference to its financial
statements most recently provided to the Administrative Agent or any more
recently available audited financial statements.

 

ARTICLE X
Miscellaneous

 

Section 10.01  Notices.

 

(a)           Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

 

(i)            if to the Parent or any other Obligor, to:

 

3250 Briarpark Drive, Suite 400

Houston, Texas 77042

Attention:  Treasurer

Telecopy No.: (832) 308-4750

Telephone No. (for confirmation): (832) 308-4200

 

and

 

Trident Place

First Floor, Building 4

Mosquito Way

Hatfield, Hertfordshire AL10 9UL.

Attention: Jana Hile

Telecopy No.: (+44) (0) 1707 632801

Telephone No. (for confirmation): +441707248803

 

with a copy to:

 

Weil, Gotshal & Manges LLP

767 Fifth Avenue
New York, NY 10153

Attention:  Douglas R. Urquhart

Telecopy No.:  (212) 310-8007

Telephone No. (for confirmation):  (212) 310-8001

 

and

 

114

--------------------------------------------------------------------------------



 

3250 Briarpark Drive, Suite 400

Houston, Texas 77042

Attention:  General Counsel

Telecopy No.: (832) 308-4001

Telephone No. (for confirmation): (832) 308-4484

 

(ii)           if to the Administrative Agent, to

 

JPMorgan Chase Bank, N.A.

Loan and Agency Service Group

Pastell Jenkins

10 South Dearborn, Floor L2

Chicago, IL  60603-2300

Telecopy No: (877) 379-7755

Telephone No. (for confirmation):  312-732-2568

Email:  jpm.agency.servicing.1@jpmchase.com

 

with a copy to:

 

Hunton Andrews Kurth LLP

600 Travis, Suite 4200

Houston, Texas 77002

Attention:  Callie Parker Bradford

Telecopy No.:  (713) 220-4285

Telephone No. (for confirmation): (713) 220-3914

 

(iii)          if to the Alternative Currency Agent (in the case of a Borrowing
in an Alternative Currency (other than Canadian Dollars), to

 

J.P. Morgan Europe Limited

25 Bank Street

Canary Wharf

London E14 5JP

Attn: Loans Agency

Telecopy No. 44 207 777 2360

Email:  loan_and_agency_london@jpmorgan.com

 

(iv)          if to the Alternative Currency Agent (in the case of a Borrowing
in Canadian Dollars), to:

 

JPMorgan Chase Bank, N.A.

10 S. Dearborn, Floor L2

Chicago, IL  60603

Attention:  Jessica Gallegos

Telephone Number:  (312) 954-2097

Email: CLS.CAD.Chicago@jpmorgan.com

 

115

--------------------------------------------------------------------------------



 

(v)           if to JPMorgan in its capacity as an Issuing Lender (in the case
of Letters of Credit denominated in Dollars or an Alternative Currency (other
than Canadian Dollars), to

 

JPMorgan Chase Bank, N.A.

Loan and Agency Service Group

Sudeep Kalakkar

Sarjapur Outer Ring Road, Vathur Hobli, Floor 04

Bangalore, 560 087, India

Telephone No. (for confirmation):  91-80-66766154 ext 66154

Email: Chicago.lc.agency.closing.team@jpmchase.com

 

(vi)          if to JPMorgan in its capacity as an Issuing Lender (in the case
of Letters of Credit denominated in Canadian Dollars), to

 

JPMorgan Chase Bank, N.A., Toronto Branch

Suite 4500, TD Bank Tower

66 Wellington Street West

Toronto, ON M5K 1E7

Attention: Jennifer McLaughlin

Telephone No.: 416-981-2324

Telecopy No.:  416-981-2375

Email: jennifer.i.mclaughlin@jpmorgan.com

 

(vii)         if to any other Issuing Lender:

 

Bank of America, N.A.

Vincent Leonardo or Timothy Rogers

Tel.:  1 800 370 7519

Email:  Scranton_standby_lc@bankofamerica.com

 

Barclays Bank plc

Barclays Loan Operations
Level 21, 1 Churchill Place

Canary Wharf, London, E14 5HP

Instructions Telecopy No.:  +44 (0) 20 7516 3867

Instructions Email: 442033201066@tls.ldsprod.com

Queries Email:  emeaparticipationloans@barclays.com

Escalations Email:  BOT@barclays.com

Telephone No.:  + 44 (0) 20 3134 0516

 

Wells Fargo Bank, N.A.

U.S. Trade Services

Standby Letters of Credit

401 N. Research Pkwy, 1st Floor

MAC D4004-017

Winston-Salem, North Carolina 27101-4157

 

116

--------------------------------------------------------------------------------



 

Telephone No.:  800-776-4157, Option 2

Email:  sblc-new@wellsfargo.com

 

(viii)        if to JPMorgan in its capacity as a Swingline Lender, to

 

JPMorgan Chase Bank, N.A.

Loan and Agency Service Group

Pastell Jenkins

10 South Dearborn, Floor L2

Chicago, IL  60603-2300

Telecopy No: (877) 379-7755

Telephone No. (for confirmation):  312-732-2568

Email:  jpm.agency.servicing.1@jpmchase.com

 

with a copy to the Alternative Currency Agent, in the case of a Swingline Loan
in an Alternative Currency.

 

(ix)          if to any other Swingline Lender:

 

Bank of America, N.A.

Adilakshmi Andrapalli

Hitec City, Madhapur

Hyderabad Telangana 500081

India

Tel.:  +914033866483

Email:  adilakshmi.andrapalli@bankofamerica.com

 

Barclays Bank plc

Barclays Loan Operations
Level 21, 1 Churchill Place

Canary Wharf, London, E14 5HP

Instructions Telecopy No.:  +44 (0) 20 7516 3867

Instructions Email: 442033201066@tls.ldsprod.com

Queries Email:  emeaparticipationloans@barclays.com

Escalations Email:  BOT@barclays.com

Telephone No.:  + 44 (0) 20 3134 0516

 

Wells Fargo Bank, N.A.

Adrian Newbill, Loan Admin

7711 Plantation Rd

Roanoke, VA 24019

Telecopy No:  844-879-0845

Telephone No.:  540-561-6250

Email:  RKELCFX@wellsfargo.com

adrian.newbill@wellsfargo.com

 

117

--------------------------------------------------------------------------------



 

(x)           if to any other Lender, to it at its address (or telecopy number)
set forth in its Administrative Questionnaire.

 

(b)           Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender.  The Administrative Agent or the
Parent may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it; provided that approval of such procedures may be limited to particular
notices or communications.

 

(c)           Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto.  All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

 

Section 10.02  Waivers; Amendments.

 

(a)           No failure or delay by the Administrative Agent, any Issuing
Lender or any Lender in exercising any right or power hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power.  The rights and remedies of the Administrative Agent, the
Issuing Lenders and the Lenders hereunder are cumulative and are not exclusive
of any rights or remedies that they would otherwise have.  No waiver of any
provision of this Agreement or consent to any departure by any Obligor therefrom
shall in any event be effective unless the same shall be permitted by paragraph
(b) of this Section, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given.  Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or any Issuing Lender may have had notice
or knowledge of such Default at the time.

 

(b)           Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrowers and the Majority Lenders or by the Borrowers and
the Administrative Agent with the consent of the Majority Lenders; provided that
no such agreement shall (i) increase any Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender directly affected
thereby, (iii) postpone the scheduled date of payment of the principal amount of
any Loan or LC Disbursement, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly affected thereby, (iv) change Section 2.17(b) or
(c) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any provisions
of Section 2.20 or the definition of “Defaulting Lender”, without the written
consent of the Administrative Agent, the Issuing Lenders and the Swingline
Lenders (in addition to the Majority Lenders), (vi) change

 

118

--------------------------------------------------------------------------------



 

any of the provisions of this Section 10.02(b) or the definition of “Majority
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender, (vii) release all or a material portion of the Collateral without
the written consent of each Lender, provided, that nothing herein shall prohibit
the Administrative Agent from releasing any Collateral, or require the consent
of the other Lenders for such release, in respect of items sold, leased,
transferred or otherwise disposed of to the extent such transaction is permitted
hereunder, or (viii) release all or substantially all of the Guarantees (other
than in connection with any transactions permitted by this Agreement) without
the written consent of each Lender; provided further that no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Alternative Currency Agent, the Issuing Lenders or the
Swingline Lenders hereunder without the prior written consent of the
Administrative Agent, the Alternative Currency Agent, the Issuing Lenders or the
Swingline Lenders, as the case may be.

 

Section 10.03  Expenses; Indemnity; Damage Waiver.

 

(a)           The Parent shall pay, or shall cause to be paid, (i) all
reasonable out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates, including the reasonable fees, charges and disbursements of counsel
and consultants for the Administrative Agent, in connection with the syndication
of the credit facilities provided for herein, due diligence undertaken by the
Administrative Agent with respect to the financing contemplated by this
Agreement, the preparation and administration of this Agreement or any
amendments, modifications or waivers of the provisions hereof (whether or not
the Transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Lenders in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all reasonable out-of-pocket
expenses incurred by the Administrative Agent, the Issuing Lenders or any Lender
for fees, charges and disbursements of one primary law firm as counsel, local
counsel as needed and consultants for the Administrative Agent, the Issuing
Lenders or any Lender and all other reasonable out-of-pocket expenses of the
Administrative Agent, the Issuing Lenders or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement during
the existence of a Default or an Event of Default (whether or not any waiver or
forbearance has been granted in respect thereof), including its rights under
this Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such reasonable out-of-pocket expenses incurred during
any workout, restructuring or negotiations in respect of such Loans or Letters
of Credit.

 

(b)           THE PARENT SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, THE ISSUING
LENDERS, AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS
(EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH
INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND
RELATED EXPENSES, INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL
FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT
OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS
AGREEMENT OR ANY

 

119

--------------------------------------------------------------------------------



 

AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE PERFORMANCE BY THE PARTIES
HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR ANY OTHER TRANSACTIONS
CONTEMPLATED HEREBY, (II) ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE
PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE ISSUING LENDERS TO HONOR A
DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN
CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER
OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS
MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE PARENT OR ANY OF ITS
SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE PARENT OR
ANY OF ITS SUBSIDIARIES, OR (IV) ANY ACTUAL CLAIM, LITIGATION, INVESTIGATION OR
PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO AND
REGARDLESS OF WHETHER SUCH CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING IS
BROUGHT BY THE PARENT OR ANY GUARANTOR, THEIR RESPECTIVE EQUITY HOLDERS, THEIR
RESPECTIVE AFFILIATES, THEIR RESPECTIVE CREDITORS OR ANY OTHER PERSON; AND
WHETHER OR NOT CAUSED BY THE ORDINARY, SOLE OR CONTRIBUTORY NEGLIGENCE OF ANY
INDEMNITEE, PROVIDED FURTHER THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE.  THIS
SECTION 10.03(b) SHALL NOT APPLY WITH RESPECT TO TAXES OTHER THAN ANY TAXES THAT
REPRESENT LOSSES, CLAIMS, DAMAGES, ETC. ARISING FROM ANY NON-TAX CLAIM.

 

(c)           To the extent that the Parent fails to pay, or fails to cause to
be paid, any amount required to be paid by it to the Administrative Agent, any
Issuing Lender or any Swingline Lender under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent, such
Issuing Lender or such Swingline Lender, as the case may be, such Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, such Issuing Lender or such Swingline Lender in its
capacity as such.  For purposes hereof, a Lender’s “pro rata share” shall be
determined based upon its share of the sum of the total Revolving Credit
Exposure and unused Commitments at the time.

 

(d)           To the extent permitted by applicable Law, no party hereto shall
assert, and each party hereto hereby waives, any claim against any other party,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the Transactions, any Loan or Letter of Credit or the use
of the

 

120

--------------------------------------------------------------------------------



 

proceeds thereof; provided that nothing in this paragraph (d) shall be deemed to
relieve the Parent of any obligation it may have to indemnify an Indemnitee
against special, indirect, consequential or punitive damages asserted against
such Indemnitee by a third party to the extent such Indemnitee would otherwise
be entitled to indemnification hereunder.

 

(e)           All amounts due under this Section shall be payable no later than
ten (10) Business Days from written demand therefor.

 

Section 10.04  Successors and Assigns.

 

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Lender that issues any
Letter of Credit), except that (i) except as expressly set forth in
Section 5.10(b), no Borrower may assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of each Lender (and
any attempted assignment or transfer by any Borrower without such consent shall
be null and void), and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section 10.04. 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby (including any Affiliate of any Issuing Lender that
issues any Letter of Credit), Participants (to the extent provided in paragraph
(c) of this Section) and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent, the Issuing Lenders and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)           (i)  Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender may assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld or delayed) of:

 

(A)          the Parent, provided that no consent of the Parent shall be
required for an assignment to an Affiliate of a Lender or if any Event of
Default has occurred and is continuing; provided further that the Parent shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five Business Days
after having received written notice thereof; and

 

(B)          the Administrative Agent, each Issuing Lender and each Swingline
Lender;

 

(ii)           Assignments shall be subject to the following additional
conditions:

 

(A)          except in the case of an assignment to a Lender or an Affiliate of
a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 and after giving effect
to

 

121

--------------------------------------------------------------------------------



 

such assignment, the assigning Lender Commitment or Loans shall not be less than
$5,000,000 unless each of the Parent and the Administrative Agent otherwise
consent or unless the assignment is of 100% of the assigning Lender’s Commitment
and Loans, provided that no such consent of the Parent shall be required if an
Event of Default under clause (a), (b), (h) or (i) of Section 7.01 has occurred
and is continuing;

 

(B)          each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;

 

(C)          the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

 

(D)          the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent (1) an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may include material non-public information about the Parent or
Guarantors and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with such
assignee’s compliance procedures and applicable law, including Federal and state
securities laws and (2) notice of the Non-Pro Rata Alternative Currencies (if
any) in which such assignee has agreed to fund Revolving Loans;

 

(E)           prior to any assignment to an assignee that is not a Lender, the
Lender making such an assignment shall first offer the assignment to the other
Lenders who shall have five (5) Business Days to purchase the assignment on the
same terms as are proposed to such non-Lender assignee; and

 

(F)           no such assignment shall be made to (i) a natural Person (or a
holding company, investment vehicle or trust for, or owned or operated for the
primary benefit of, a natural Person), (ii) the Parent or any of the Parent’s
Affiliates or Subsidiaries or (iii) to any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (iii).

 

(iii)          Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.14, 2.15, 2.16 and 10.03).  Any assignment or transfer by a Lender of rights
or

 

122

--------------------------------------------------------------------------------



 

obligations under this Agreement that does not comply with this Section 10.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

 

(iv)          The Administrative Agent, acting for this purpose as a
non-fiduciary agent of the Parent, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount (and stated interest) of the Loans and LC Disbursements
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and the
Borrowers, the Administrative Agent, the Issuing Lenders and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.  The Register shall be available for inspection by the
Parent, the Issuing Lenders and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

 

(v)           Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

 

(c)           (i)  Any Lender may, without the consent of, or notice to, the
Administrative Agent, the Issuing Lenders or the Swingline Lenders, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such participations must be approved by the Parent so long as
no Event of Default has occurred and is continuing, such approval not to be
unreasonably withheld, (B) such Lender’s obligations under this Agreement shall
remain unchanged, (C) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (D) such Lender shall
notify the Administrative Agent in writing immediately upon any such
participation, and (E) the Borrowers, the Administrative Agent, the Issuing
Lenders and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 10.02(b) that affects such Participant.  Subject to paragraph (c)(ii) of
this Section, the Parent agrees that each Participant shall be entitled to the
benefits of Sections 2.14, 2.15 and 2.16 (subject to the requirements and
limitations therein, including the requirements under Sections 2.16(g), (h) and
(i) (it being understood that the documentation required under
Section 2.16(g) shall be delivered to the participating Lender) to

 

123

--------------------------------------------------------------------------------



 

the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section.  To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 10.08
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.17(c) as though it were a Lender.

 

(ii)           A Participant shall not be entitled to receive any greater
payment under Section 2.14 or 2.16 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant. 
A Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.16 unless the Parent is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Parent, to comply with Section 2.16(g) as though it were a
Lender.

 

(iii)          Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Parent, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

Section 10.05  Survival.  All covenants, agreements, representations and
warranties made by the Borrowers and each Guarantor herein and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, any Issuing Lender or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and

 

124

--------------------------------------------------------------------------------



 

unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated.  The provisions of Sections 2.14, 2.15, 2.16 and
10.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the Transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any provision
hereof.

 

Section 10.06  Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts and may be delivered in original or facsimile form (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  This Agreement, the other Loan Documents and any separate
letter agreements with respect to fees payable to the Administrative Agent
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

Section 10.07  Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

Section 10.08  Right of Setoff.  Each Lender and each of its Affiliates is
hereby authorized at any time that an Event of Default shall have occurred and
is continuing, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other obligations at any time owing by such Lender or
Affiliate to or for the credit or the account of the Borrowers or any Guarantor
against the obligations of the Borrowers and each Guarantor now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured.  Notwithstanding the foregoing, no Lender or
Affiliate thereof shall set off or apply any deposits of a CFC Subsidiary (other
than a CFC Subsidiary that is a Credit Facility Guarantor) or any other
obligations at any time owing by such Lender or Affiliate to or for the credit
of such CFC Subsidiary on account of any or all of the obligations of any Person
that is (i) a U.S. Person or (ii) owned by a U.S. Person and classified as a
partnership or disregarded entity, in each case for U.S. federal income tax
purposes.  The rights of each Lender under this Section are in addition to other
rights and remedies (including other rights of setoff) which such Lender may
have.

 

Section 10.09  Governing Law; Jurisdiction; Consent to Service of Process.

 

(a)           This Agreement and the Loan Documents shall be construed in
accordance with and governed by the Law of the State of New York without regard
to any choice-of-law

 

125

--------------------------------------------------------------------------------



 

provisions that would require the application of the Law of another jurisdiction
provided, to the extent any of the Security Documents recite that they are
governed by the Law of another jurisdiction, or any action or event taken
thereunder (such as foreclosure of any Collateral) requires application of or
compliance with the Law of another jurisdiction, such provisions and concepts
shall be controlling.

 

(b)           Each of the Borrowers and the Guarantors hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Courts of the State of New York sitting in New York
City and of the United States District Court sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State Court or, to the extent permitted by law, in
such Federal court.  Each of the parties hereto agrees that a final,
non-appealable judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.  Nothing in this Agreement shall affect any right that
the Administrative Agent, any Issuing Lender or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement against the Borrowers
or Guarantors or their properties in the courts of any jurisdiction.

 

(c)           Each of the Borrowers and the Guarantors hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any court referred to in paragraph (b) of this Section.  Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

(d)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 10.01.  Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

Section 10.10  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

126

--------------------------------------------------------------------------------



 

Section 10.11  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 10.12  Confidentiality.  Each of the Administrative Agent, the Issuing
Lenders and the Lenders agrees to maintain the confidentiality of the
Information (as defined below) and use such Information solely in connection
with the consideration, administration, documentation, implementation,
syndication or negotiation of the Transactions, except that Information may be
disclosed (a) to its Related Parties who need to know the Information in order
to consider, administer, document, implement, syndicate or negotiate the terms
of the Transactions (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, or
(ii) any actual or prospective counterparty (or its advisors) to any swap,
derivative or other transaction under which payments are to be made by reference
to any Obligor and its obligations, this Agreement or payments hereunder,
(g) with the consent of the Parent or (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section by any party hereto or (ii) becomes available to the Administrative
Agent, any Issuing Lender or any Lender on a nonconfidential basis from a source
other than the Parent, any of its Subsidiaries or any of its Affiliates. 
Notwithstanding the foregoing, none of the Lenders, the Administrative Agent or
the Alternative Currency Agent shall (i) use the Information in connection with
the performance by the Administrative Agent of services for other companies or
(ii) furnish any Information to other companies.  For the purposes of this
Section, “Information” means all information received from the Borrowers
relating to the Borrowers or their business, other than any such information
that is available to the Administrative Agent, any Issuing Lender or any Lender
on a non-confidential basis prior to disclosure by the Borrowers, any of their
respective Subsidiaries, any of its Affiliates or any Related Party of the
foregoing and other than information pertaining to this Agreement routinely
provided by arrangers to data service providers, including league table
providers, that serve the lending industry.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.  If the Administrative
Agent, any Issuing Lender or any Lender is requested or required, by oral
questions, interrogatories, requests for information or documents, subpoena,
civil investigative demand or similar process, to disclose any or all of the
Information, the Administrative Agent, such Issuing Lender or such Lender will
provide the Parent with prompt notice of such event (to the extent that such
notice does not contravene any applicable law or similar regulation) so that the
Parent may seek a protective order or other appropriate remedy or waive
compliance with the applicable provisions of this Agreement by the
Administrative Agent, such Issuing Lender or such Lender.  If the Parent
determines to seek such protective order or other remedy, the Administrative
Agent, any Issuing Lender or such Lender will cooperate with the Parent in
seeking such protective order or

 

127

--------------------------------------------------------------------------------



 

other remedy.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN,
nothing in this Agreement shall (a) restrict the Administrative Agent, any
Issuing Lender or any Lender from providing information to any bank regulatory
authority or any other regulatory or governmental authority, including the Board
and its supervisory staff; (b) require or permit the Administrative Agent, any
Issuing Lender or any Lender to disclose to the Parent that any information will
be or was provided to the Board or any of its supervisory staff; or (c) require
or permit the Administrative Agent, any Issuing Lender or any Lender to inform
the Parent of a current or upcoming Board examination or any nonpublic Board
supervisory initiative or action.

 

Section 10.13  Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or
reimbursement obligation, together with all fees, charges and other amounts that
are treated as interest on such Loan or reimbursement obligation under
applicable law (collectively the “Charges”), shall exceed the maximum lawful
rate (the “Maximum Rate”) that may be contracted for, charged, taken, received
or reserved by the Lender holding such Loan or reimbursement obligation in
accordance with applicable law, the rate of interest payable in respect of such
Loan or reimbursement obligation hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan or
reimbursement obligation but were not payable as a result of the operation of
this Section shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans, reimbursement obligations or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the FRBNY Rate to the date of repayment, shall
have been received by such Lender.  Without limiting the generality of the
foregoing provisions of Section 10.13, if any provision of any of the Loan
Documents would obligate any Obligor formed or organized under the laws of
Canada or any province or territory thereof to make any payment of interest or
other amount payable to any Lender in an amount or calculated at a rate which
would be prohibited by applicable law or would result in a receipt by such
Lender of interest at a criminal rate (as such terms are construed under the
Criminal Code (Canada)) then, notwithstanding such provisions, such amount or
rate shall be deemed to have been adjusted with retroactive effect to the
maximum amount or rate of interest, as the case may be, as would not be so
prohibited by applicable law or so result in a receipt by such Lender of
interest at a criminal rate, such adjustment to be effected, to the extent
necessary, as follows: firstly, by reducing the amount or rate of interest
required to be paid to such Lender under the applicable Credit Document, and
thereafter, by reducing any fees, commissions, premiums and other amounts
required to be paid to such Lender which would constitute “interest” for
purposes of Section 347 of the Criminal Code (Canada).

 

Section 10.14  USA Patriot Act.  Each Lender hereby notifies each Obligor that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107 56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies each Obligor, which information
includes the name and address of the Obligor and other information that will
allow such Lender to identify the Obligor in accordance with the Act.

 

Section 10.15  Amendment and Restatement.  Upon the Effective Date, the Existing
Credit Agreement shall be amended, restated and superseded in its entirety by
this Agreement.

 

128

--------------------------------------------------------------------------------



 

The parties hereto acknowledge and agree that (a) this Agreement, any notes and
the other Loan Documents executed and delivered herewith do not constitute a
novation or termination of the “Obligations” as defined in the Existing Credit
Agreement as in effect prior to the Effective Date and (b) such “Obligations”
are in all respects continuing only with the terms thereof being modified as
provided in this Agreement.

 

Section 10.16  Exiting Lenders.  Each of Bank of Nova Scotia, Frost Bank,
Santander, N.A. and Zions Bancorporation, N.A. dba Amegy Bank, as “Lenders”
under the Existing Credit Agreement (collectively, the “Exiting Lenders”),
hereby sells, assigns, transfers and conveys to the Lenders hereto, and each of
the Lenders hereto hereby purchases and accepts, so much of the aggregate
commitments under, and loans outstanding under, the Existing Credit Agreement
such that, after giving effect to this Agreement (a) each of the Exiting Lenders
shall (i) be paid in full for all amounts owing under the Existing Credit
Agreement as agreed and calculated by such Exiting Lenders and the
Administrative Agent in accordance with the Existing Credit Agreement,
(ii) cease to be a “Lender” under the Existing Credit Agreement and the “Loan
Documents” as defined therein and (iii) relinquish its rights (provided that it
shall still be entitled to any rights of indemnification in respect of any
circumstance or event or condition arising prior to the Effective Date) and be
released from its obligations under the Existing Credit Agreement and the other
“Loan Documents” as defined therein, and (b) the Commitments of each Lender
shall be as set forth on Schedule 2.01(a) hereto.  The foregoing assignments,
transfers and conveyances are without recourse to the Exiting Lenders and
without any warranties whatsoever by the Administrative Agent or any Exiting
Lender as to title, enforceability, collectability, documentation or freedom
from liens or encumbrances, in whole or in part, other than the warranty of each
Exiting Lender that it has not previously sold, transferred, conveyed or
encumbered such interests.  The assignee Lenders and the Administrative Agent
shall make all appropriate adjustments in payments under the Existing Credit
Agreement, the “Notes” and the other “Loan Documents” thereunder for periods
prior to the adjustment date among themselves.  Each Exiting Lender is executing
this Agreement for the sole purpose of evidencing its agreement to this
Section 10.16 only and for no other purpose.

 

Section 10.17  Limitation of Liability of CFC Subsidiaries.  Notwithstanding
anything to the contrary in this Agreement or any other Loan Document, it is the
express intent of the parties under this Agreement that (a) no CFC Subsidiary
(other than a CFC Subsidiary that is a Credit Facility Guarantor) shall be
treated as a pledgor or guarantor with respect to the Loans or any other
Obligations of any Person that is (i) a U.S. Person or (ii) owned by a U.S.
Person and classified as a partnership or disregarded entity, in each case for
U.S. federal income tax purposes for any purpose (including for purposes of Code
Section 956(d) and Treasury Regulation Section 1.956-2(c)) and (b) (i) no assets
of any CFC Subsidiary (other than a CFC Subsidiary that is a Credit Facility
Guarantor) and (ii) no amounts paid or payable by or on behalf of any CFC
Subsidiary (whether through payment, credit, setoff, or otherwise), in each
case, shall be used (or deemed to be used) to satisfy any Loans or other
Obligations of any Person that is (i) a U.S. Person or (ii) owned by a U.S.
Person and classified as a partnership or disregarded entity, in each case for
U.S. federal income tax purposes, and the provisions of this Agreement shall be
interpreted in a manner consistent with that intent.  Notwithstanding anything
to the contrary herein or under any Loan Documents, no CFC Subsidiary (other
than a CFC Subsidiary that is a Credit Facility Guarantor) shall have any
liability whatsoever in respect of any Obligations of any Person that is (i) a
U.S. Person or (ii) owned by a U.S. Person and

 

129

--------------------------------------------------------------------------------



 

classified as a partnership or disregarded entity, in each case for U.S. federal
income tax purposes.

 

Section 10.18  Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)           the effects of any Bail-in Action on any such liability,
including, if applicable:

 

(i)            a reduction in full or in part or cancellation of any such
liability;

 

(ii)           a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)          the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

Section 10.19  No Fiduciary Duty, etc.

 

(a)           Each Obligor acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that no Credit Party will have any obligations
except those obligations expressly set forth herein and in the other Loan
Documents and each Credit Party is acting solely in the capacity of an arm’s
length contractual counterparty to the Obligors with respect to the Loan
Documents and the transactions contemplated herein and therein and not as a
financial advisor or a fiduciary to, or an agent of, the Obligors or any other
Person.  Each Obligor agrees that it will not assert any claim against any
Credit Party based on an alleged breach of fiduciary duty by such Credit Party
in connection with this Agreement and the transactions contemplated hereby. 
Additionally, each Obligor acknowledges and agrees that no Credit Party is
advising the Obligors as to any legal, tax, investment, accounting, regulatory
or any other matters in any jurisdiction.  The Obligors shall consult with their
own advisors concerning such matters and shall be responsible for making their
own independent investigation and appraisal of the transactions contemplated
herein or in the other Loan Documents, and the Credit Parties shall have no
responsibility or liability to the Obligors with respect thereto.

 

(b)           Each Obligor further acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party, together with its
Affiliates, is a full service securities or banking firm engaged in securities
trading and brokerage activities as well as

 

130

--------------------------------------------------------------------------------



 

providing investment banking and other financial services.  In the ordinary
course of business, any Credit Party may provide investment banking and other
financial services to, and/or acquire, hold or sell, for its own accounts and
the accounts of customers, equity, debt and other securities and financial
instruments (including bank loans and other obligations) of, the Obligors and
other companies with which the Obligors may have commercial or other
relationships.  With respect to any securities and/or financial instruments so
held by any Credit Party or any of its customers, all rights in respect of such
securities and financial instruments, including any voting rights, will be
exercised by the holder of the rights, in its sole discretion.

 

(c)           In addition, each Obligor acknowledges and agrees, and
acknowledges its Subsidiaries’ understanding, that each Credit Party and its
affiliates may be providing debt financing, equity capital or other services
(including financial advisory services) to other companies in respect of which
the Obligors may have conflicting interests regarding the transactions described
herein and otherwise.  No Credit Party will use confidential information
obtained from the Obligors by virtue of the transactions contemplated by the
Loan Documents or its other relationships with the Obligors in connection with
the performance by such Credit Party of services for other companies, and no
Credit Party will furnish any such information to other companies.  Each Obligor
also acknowledges that no Credit Party has any obligation to use in connection
with the transactions contemplated by the Loan Documents, or to furnish to the
Obligors, confidential information obtained from other companies.

 

Section 10.20  Limited Release.  The Administrative Agent and Lenders hereby
release and discharge each of Cardtronics Canada Holdings Inc., Cardtronics
Australasia Pty Ltd, Cardtronics Canada Limited Partnership and Cardtronics
Canada ATM Processing Partnership (each, a “Prior Credit Facility Guarantor”)
from its liabilities and obligations under the Loan Documents as a Credit
Facility Guarantor and release any and all property of each Prior Credit
Facility Guarantor from the Liens of the Security and Pledge Agreement dated
July 15, 2010 among the Credit Facility Guarantors and Administrative Agent, as
amended; provided that the foregoing release shall not release or discharge any
Prior Credit Facility Guarantor from its liabilities and obligations under the
Loan Documents as a CFC Guarantor.

 

[END OF TEXT]

 

131

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

 

 

BORROWERS:

 

 

 

CARDTRONICS PLC

 

 

 

 

 

 

 

By:

/s/ Gary Ferrera

 

Name:

Gary Ferrera

 

Title:

Chief Financial Officer

 

 

 

 

 

 

CARDTRONICS HOLDINGS LIMITED

 

 

 

 

 

 

 

By:

/s/ E. Brad Conrad

 

Name:

E. Brad Conrad

 

Title:

Director

 

 

 

 

CATM EUROPE HOLDINGS LIMITED

 

 

 

 

 

 

 

By:

/s/ Jana Hile

 

Name:

Jana Hile

 

Title:

Director

 

 

 

 

 

 

CATM HOLDINGS LLC

 

 

 

 

 

 

By:

/s/ E. Brad Conrad

 

Name:

E. Brad Conrad

 

Title:

President

 

 

 

 

 

 

CARDTRONICS USA, INC.

 

 

 

 

 

 

By:

/s/ E. Brad Conrad

 

Name:

E. Brad Conrad

 

Title:

Treasurer

 

 

 

 

[Continued on following page]

 

Signature Page to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------



 

 

CARDTRONICS UK LIMITED

 

 

 

 

 

 

 

By:

/s/ Jana Hile

 

Name:

Jana Hile

 

Title:

Director

 

 

 

 

 

 

CARDTRONICS AUSTRALASIA PTY LTD

 

 

 

 

in accordance with section 127 of the Corporations Act 2001 (Cth) by a director
and secretary/director:

 

 

 

 

 

 

 

By:

/s/ Jana Hile

 

Name:

Jana Hile

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Patrick Moriarty

 

Name:

Patrick Moriarty

 

Title:

Company Secretary

 

 

 

 

 

 

CARDTRONICS CANADA HOLDINGS INC.

 

 

 

 

 

 

By:

/s/ Patrick Moriarty

 

Name:

Patrick Moriarty

 

Title:

Senior Vice-President, North America, Accounting Operations

 

Signature Page to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------



 

 

CREDIT FACILITY GUARANTORS:

 

 

 

CARDTRONICS, INC.

 

 

 

 

 

 

 

By:

/s/ E. Brad Conrad

 

Name:

E. Brad Conrad

 

Title:

Director

 

 

 

 

 

 

 

ATM NATIONAL, LLC

 

 

 

 

 

 

 

By:

/s/ E. Brad Conrad

 

Name:

E. Brad Conrad

 

Title:

Treasurer

 

 

 

 

 

 

 

CATM NORTH AMERICA HOLDINGS LIMITED

 

 

 

 

 

 

 

By:

/s/ E. Brad Conrad

 

Name:

E. Brad Conrad

 

Title:

Director

 

 

 

 

 

 

 

CATM AUSTRALASIA HOLDINGS LIMITED

 

 

 

 

 

 

 

By:

/s/ E. Brad Conrad

 

Name:

E. Brad Conrad

 

Title:

Director

 

 

 

 

 

 

 

SUNWIN SERVICES GROUP (2010) LTD.

 

 

 

 

 

 

 

By:

/s/ Michael Pinder

 

Name:

Michael Pinder

 

Title:

Director

 

Signature Page to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------



 

 

CFC GUARANTORS:

 

 

 

CARDTRONICS HOLDINGS, LLC

 

 

 

 

 

 

 

By:

/s/ E. Brad Conrad

 

Name:

E. Brad Conrad

 

Title:

President

 

 

 

 

 

 

 

CARDPOINT LIMITED

 

 

 

 

 

 

 

By:

/s/ Jana Hile

 

Name:

Jana Hile

 

Title:

Director

 

 

 

 

 

 

 

CARDTRONICS CANADA LIMITED PARTNERSHIP

 

 

 

 

By:

Cardtronics Canada Operations Inc., its General Partner

 

 

 

 

 

 

 

By:

/s/ Patrick Moriarty

 

Name:

Patrick Moriarty

 

Title:

Senior Vice-President, North America, Accounting Operations

 

 

 

 

 

 

 

CARDTRONICS CANADA ATM PROCESSING PARTNERSHIP

 

 

 

 

By:

Cardtronics Canada Operations Inc., its Managing Partner

 

 

 

 

 

 

 

By:

/s/ Patrick Moriarty

 

Name:

Patrick Moriarty

 

Title:

Senior Vice-President, North America, Accounting Operations

 

Signature Page to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------



 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Min Park

 

Name:

Min Park

 

Title:

Vice President

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH

 

 

 

 

 

 

By:

/s/ Deborah Booth

 

Name:

Deborah Booth

 

Title:

Executive Director

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

J.P. MORGAN EUROPE LIMITED

 

 

 

 

 

 

By:

/s/ Belinda Lucas

 

Name:

Belinda Lucas

 

Title:

Authorised Signatory

 

Signature Page to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------



 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ Adam Rose

 

Name:

Adam Rose

 

Title:

SVP

 

Signature Page to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------



 

 

BARCLAYS BANK PLC

 

 

 

 

 

By:

/s/ Gill Skala

 

Name:

Gill Skala

 

Title:

Director

 

Executed in New York

 

Signature Page to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------



 

 

WELLS FARGO BANK, N.A.

 

 

 

 

 

By:

/s/ Joanna Mitchell

 

Name:

Joanna Mitchell

 

Title:

SVP

 

Signature Page to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------



 

 

COMPASS BANK

 

 

 

 

 

By:

/s/ Collis Sanders

 

Name:

Collis Sanders

 

Title:

Executive Vice President

 

Signature Page to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------



 

 

CAPITAL ONE, N.A.

 

 

 

 

 

By:

/s/ Yasmin Huebinger

 

Name:

Yasmin Huebinger

 

Title:

Senior Vice President

 

Signature Page to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------



 

 

BANK OF MONTREAL

 

 

 

 

 

By:

/s/ Christina Boyle

 

Name:

Christina Boyle

 

Title:

Managing Director

 

Signature Page to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------



 

 

BANK OF MONTREAL, LONDON BRANCH

 

 

 

 

 

By:

/s/ Tom Woolgar

 

Name:

Tom Woolgar

 

Title:

Managing Director, Corporate Banking

 

 

 

 

 

By:

/s/ Jeff Couch

 

Name:

Jeff Couch

 

Title:

Managing Director

 

Signature Page to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------



 

 

CANADIAN IMPERIAL BANK OF COMMERCE

 

 

 

 

 

By:

/s/ Mario Frison

 

Name:

Mario Frison

 

Title:

Authorized Signatory

 

 

 

 

 

By:

/s/ R. Andrew H. Roberts

 

Name:

R. Andrew H. Roberts

 

Title:

Authorized Signatory

 

Signature Page to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------



 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Divyang Shah

 

Name:

Divyang Shah

 

Title:

Senior Vice President

 

 

 

 

 

PNC BANK CANADA BRANCH

 

 

 

 

 

By:

/s/ Caroline Stade

 

Name:

Caroline Stade

 

Title:

Senior Vice President

 

Signature Page to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------



 

 

CITIBANK, N.A.

 

 

 

 

 

By:

/s/ Chris Hartzell

 

Name:

Chris Hartzell

 

Title:

Managing Director

 

Signature Page to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------



 

 

GOLDMAN SACHS LENDING PARTNERS LLC

 

 

 

 

 

By:

/s/ Ryan Durkin

 

Name:

Ryan Durkin

 

Title:

Authorized Signatory

 

Signature Page to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------



 

 

HSBC BANK USA, N.A.

 

 

 

 

 

By:

/s/ Michael Bustios

 

Name:

Michael Bustios

 

Title:

Senior Vice President

 

Signature Page to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------



 

 

NATIONAL WESTMINSTER BANK PLC

 

 

 

 

 

By:

/s/ Krishan Patel

 

Name:

Krishan Patel

 

Title:

Vice President

 

Signature Page to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------



 

Acknowledged and agreed to only with

 

respect to Section 10.16 of the Agreement

 

by:

 

 

 

FROST BANK

 

 

 

 

 

By:

/s/ Michelle Huth

 

Name:

Michelle Huth

 

Title:

Market President

 

 

Signature Page to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------



 

Acknowledged and agreed to only with

 

respect to Section 10.16 of the Agreement

 

by:

 

 

 

BANK OF NOVA SCOTIA

 

 

 

 

 

By:

/s/ Winston Lua

 

Name:

Winston Lua

 

Title:

Director

 

 

Signature Page to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------



 

Acknowledged and agreed to only with

 

respect to Section 10.16 of the Agreement

 

by:

 

 

 

SANTANDER BANK, N.A.

 

 

 

 

 

By:

/s/ Andres Barbosa

 

Name:

Andres Barbosa

 

Title:

Executive Director

 

 

 

 

 

By:

/s/ Carolina Gutierrez

 

Name:

Carolina Gutierrez

 

Title:

Vice President

 

 

Signature Page to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------



 

Acknowledged and agreed to only with

 

respect to Section 10.16 of the Agreement

 

by:

 

 

 

ZIONS BANCORPORATION DBA

 

AMEGY BANK

 

 

 

 

 

By:

/s/ Ryan Kim

 

Name:

Ryan Kim

 

Title:

Vice President

 

 

Signature Page to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------